EXHIBIT 10.52


EXECUTION VERSION



--------------------------------------------------------------------------------



$15,000,000
REVOLVING CREDIT AGREEMENT
among
MONTREIGN OPERATING COMPANY, LLC,
as Borrower
and
THE LENDERS PARTY HERETO,
as Lenders
and
FIFTH THIRD BANK,
as Administrative Agent
dated as of January 24, 2017
*************************************************
FIFTH THIRD BANK,
as Joint Lead Arranger and Joint Book Runner

NOMURA SECURITIES INTERNATIONAL, INC.,
as Joint Lead Arranger and Joint Book Runner



--------------------------------------------------------------------------------









    
||

--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
DEFINITIONS
1

Section 1.01.Defined Terms 1
Section 1.02.Terms Generally 50
Section 1.03.Classification of Loans 51
Section 1.04.Accounting Terms 51
Section 1.05.Letter of Credit Amounts 52
Section 1.06.Times of Day 52
Section 1.07.Rounding 52
Section 1.08.Electronic Execution of Assignments and Certain other Documents    
52        

ARTICLE II. THE FACILITY 53
Section 2.01.Intentionally Omitted 53
Section 2.02.Loans 53
Section 2.03.Intentionally Omitted 54
Section 2.04.Issuance of Letters of Credit and Purchase of Participations
Therein
54        
Section 2.05.Pro Rata Shares; Availability of Funds 58
Section 2.06.Evidence of Debt; Register; Lenders’ Books and Records; Notes
58    
Section 2.07.Interest on Loans 59
Section 2.08.Conversion/Continuation 61
Section 2.09.Default Interest 62
Section 2.10.Fees 62
Section 2.11.Intentionally Omitted 63
Section 2.12.Voluntary Prepayments / Commitment Reductions 63
Section 2.13.Mandatory Prepayments. 64
Section 2.14.Application of Prepayments/Reductions 65
Section 2.15.General Provisions Regarding Payments 66
Section 2.16.Ratable Sharing 67
Section 2.17.Making or Maintaining LIBOR Loans 68
Section 2.18.Reserve Requirements; Change in Circumstances 69
Section 2.19.Taxes 71
Section 2.20.Obligation to Mitigate 76
Section 2.21.Defaulting Lenders 76
Section 2.22.Removal or Replacement of a Lender 79
Section 2.23.Cash Collateral 80




i
|

--------------------------------------------------------------------------------




ARTICLE III. REPRESENTATIONS AND WARRANTIES 81
Section 3.01.Organization; Powers 81
Section 3.02.Authorization; No Conflicts 81
Section 3.03.Enforceability 81
Section 3.04.Governmental and other Approvals 82
Section 3.05.Financial Statements; Absence of Undisclosed Liabilities 82
Section 3.06.No Material Adverse Change 82
Section 3.07.Title to Properties; Possession Under Leases 82
Section 3.08.Subsidiaries 84
Section 3.09.No Litigation; Compliance with Laws 84
Section 3.10.No Default 85
Section 3.11.Federal Reserve Regulations 85
Section 3.12.Investment Company Act 85
Section 3.13.Use of Proceeds; Letters of Credit 85
Section 3.14.Tax Returns 86
Section 3.15.No Material Misstatements 86
Section 3.16.Employee Benefit Plans 87
Section 3.17.Environmental Matters 87
Section 3.18.Insurance 88
Section 3.19.Security Documents 88
Section 3.20.Location of Real Property 89
Section 3.21.Labor Matters 89
Section 3.22.Liens 90
Section 3.23.Intellectual Property 90
Section 3.24.Solvency 90
Section 3.25.Material Contracts 90
Section 3.26.Permits 90
Section 3.27.Senior Indebtedness 91
Section 3.28.Fiscal Year 91
Section 3.29.Patriot Act 91
Section 3.30.Anti-Terrorism Laws. 91
Section 3.31.Anti-Corruption Laws and Sanctions. 92
Section 3.32.Regulation H 92
ARTICLE IV. CONDITIONS PRECEDENT 92
Section 4.01.Closing Date 92
Section 4.02.All Credit Events 99
ARTICLE V. AFFIRMATIVE COVENANTS 99
Section 5.01.Financial Statements and Other Reports 100
Section 5.02.Existence 104
Section 5.03.Payment of Taxes and Claims 104
Section 5.04.Maintenance of Properties 104
Section 5.05.Insurance 105
Section 5.06.Maintaining Records 106
Section 5.07.Inspections 106


ii
|

--------------------------------------------------------------------------------




Section 5.08.Lenders Meetings 106
Section 5.09.Compliance with Laws, Material Contracts and Permits 107
Section 5.10.Environmental 107
Section 5.11.Subsidiaries; Guarantors 108
Section 5.12.Additional Material Real Estate Assets 109
Section 5.13.Intentionally Omitted 110
Section 5.14.Further Assurances 110
Section 5.15.Proceeds and Revenues 110
Section 5.16.Post-Closing Matters 111
Section 5.17.Intentionally Omitted 111
Section 5.18.Maintenance of Corporate Separateness 111
ARTICLE VI. NEGATIVE COVENANTS 111
Section 6.01.Indebtedness 111
Section 6.02.Liens 113
Section 6.03.Real Property 117
Section 6.04.No Further Negative Pledges 118
Section 6.05.Restricted Junior Payments 119
Section 6.06.Restrictions on Subsidiary Distributions 120
Section 6.07.Investments 120
Section 6.08.Financial Covenants 122
Section 6.09.Fundamental Changes; Disposition of Assets 123
Section 6.10.Disposal of Subsidiary Interests 126
Section 6.11.Sales and Lease‑Backs 126
Section 6.12.Transactions with Shareholders and Affiliates 126
Section 6.13.Conduct of Business 128
Section 6.14.Amendments or Waivers 129
Section 6.15.Limitation on Formation and Acquisition of Subsidiaries and
Purchase of Capital Stock 130
Section 6.16.Fiscal Year 130
Section 6.17.Limitation on Hedging Agreements 130
Section 6.18.Permitted Activities of the Equity Pledgor 131
ARTICLE VII. EVENTS OF DEFAULT 131
Section 7.01.Events of Default 131
Section 7.02.Application of Proceeds 134
Section 7.03.Right to Cure 136
ARTICLE VIII. AGENTS AND ARRANGER 137
Section 8.01.Appointment of Agents 137
Section 8.02.Powers and Duties 137
Section 8.03.General Immunity 138
Section 8.04.Notice of Default 139
Section 8.05.Agents and Arranger Entitled to Act as Lenders 140
Section 8.06.Lenders’ Representations, Warranties and Acknowledgement 140
Section 8.07.Right to Indemnity 141


iii
|

--------------------------------------------------------------------------------




Section 8.08.Successor Agents 142
Section 8.09.Loan Documents 143
Section 8.10.No Liability 144
Section 8.11.Withholdings 144
Section 8.12.Specified Cash Management Agreement 145
ARTICLE IX. MISCELLANEOUS 145
Section 9.01.Notices 145
Section 9.02.Survival of Agreement 149
Section 9.03.Binding Effect 149
Section 9.04.Successors and Assigns 149
Section 9.05.Expenses; Indemnity 154
Section 9.06.Adjustments; Setoff 157
Section 9.07.Governing Law 157
Section 9.08.Waivers; Amendment 157
Section 9.09.Interest Rate Limitation 160
Section 9.10.Entire Agreement 160
Section 9.11.WAIVER OF JURY TRIAL 161
Section 9.12.Severability 161
Section 9.13.Counterparts 161
Section 9.14.Headings 161
Section 9.15.Consent to Jurisdiction 161
Section 9.16.Confidentiality 162
Section 9.17.Acknowledgments 163
Section 9.18.Accounting Changes 164
Section 9.19.Construction 164
Section 9.20.No Third Party Rights 164
Section 9.21.Delivery of Lender Addenda 164
Section 9.22.Patriot Act 164
Section 9.23.Reversal of Payments 165
Section 9.24.Intentionally Omitted 165
Section 9.25.Administrative Agent May File Proofs of Claim 165
Section 9.26.Credit Bidding 166
Section 9.27.Intentionally Omitted 167
Section 9.28.Gaming Authorities 167
Section 9.29.Time is of the Essence 167
Section 9.30.Clarification 167
Section 9.31.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 167
Section 9.32.Intercreditor Agreement 168




iv
|

--------------------------------------------------------------------------------




Appendices, Exhibits and Schedules
Appendix A
Principal Offices



Exhibit A
Form of Note

Exhibit B-1
Form of Funding Notice

Exhibit B-2
Form of Conversion/Continuation Notice

Exhibit B-3
Form of Issuance/Amendment Notice

Exhibit C-1
Form of Subsidiary Guaranty

Exhibit C-2
Form of Pledge and Security Agreement

Exhibit C-3
Form of Equity Pledge Agreement

Exhibit C-4
Form of Collateral Account Control Agreement

Exhibit C-5
Form of Mortgage

Exhibit C-6
Form of Assignment of Leases and Rents

Exhibit C-7
Form of Intercreditor Agreement

Exhibit D
Form of Solvency Certificate

Exhibit E
Form of Environmental Indemnity Agreement

Exhibit F
Form of Compliance Certificate

Exhibit G
Form of Assignment and Acceptance

Exhibit H
Form of Lender Addendum

Exhibit I
Form of U.S. Tax Compliance Certificate

Exhibit J
Form of Closing Certificate

Exhibit K
Insurance Requirements

Exhibit L
Intentionally Omitted

Exhibit M
Form of Intercompany Subordinated Demand Promissory Note

Exhibit N
Form of Subordination Agreement

Exhibit O
Form of Administrative Questionnaire



Schedule 1.01(a)
Mortgaged Properties

Schedule 1.01(b)
Projected Consolidated EBITDA

Schedule 3.04
Governmental Approvals

Schedule 3.07
Real Property

Schedule 3.08
Subsidiaries

Schedule 3.09
Litigation

Schedule 3.17
Environmental Matters

Schedule 3.18
Insurance

Schedule 3.19(a)
UCC Filing Offices

Schedule 3.19(c)
Mortgage Filing Offices

Schedule 3.20
Owned and Leased Real Property

Schedule 3.25
Material Contracts

Schedule 4.01(d)(i)
Loan Documents

Schedule 4.01(d)(ii)
Term Facility Documents



v
|

--------------------------------------------------------------------------------




Schedule 5.16
Post-Closing Matters

Schedule 6.01
Existing Indebtedness

Schedule 6.02
Existing Liens

Schedule 6.07
Existing Investments

Schedule 6.08
Financial Covenants

Schedule 6.12
Affiliate Transactions



vi
|

--------------------------------------------------------------------------------






This REVOLVING CREDIT AGREEMENT, dated as of January 24, 2017 (this
“Agreement”), is entered into among MONTREIGN OPERATING COMPANY, LLC a New York
limited liability company (the “Borrower”), the banks, financial institutions
and other entities from time to time party to this Agreement as lenders (each,
individually, a “Lender” and collectively, the “Lenders”), and FIFTH THIRD BANK,
as administrative agent (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”).
RECITALS
The Borrower, together with the other Loan Parties, owns or intends to develop,
construct, own and operate a casino and hotel resort, entertainment village and
golf course, including restaurants and related facilities and amenities
(including all buildings, structures and improvements related thereto, all
fixtures, attachments, appliances, equipment, machinery and other articles
attached thereto or used in connection therewith and all alterations thereto or
replacements thereof, the “Project”) to be located in Sullivan County, New York.
Capitalized terms used but not otherwise defined in these Recitals shall have
the meanings given thereto in Section 1.01.
The Borrower desires that the Lenders extend the senior secured credit facility
contemplated hereby, the proceeds of which will be used, among other things, for
working capital and general corporate purposes of the Loan Parties, all as
further specified herein.
AGREEMENT
In consideration of the agreements set forth herein and in the other Loan
Documents and in reliance upon the representations and warranties set forth
herein and therein, the parties hereto hereby agree as follows:

Article I.

DEFINITIONS

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.
“Additional Capital Expenditures Amount” shall have the meaning given in Section
6.08(c).
“Adelaar Developer” shall mean Adelaar Developer, LLC, a Delaware limited
liability company.
“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loan (or any
determination made under clause (c) of the definition of Alternate Base Rate)
for any Interest Period, an interest rate per annum equal to the product of (i)
the LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves;
provided that the Adjusted LIBO Rate shall not be less than 0.00%.
“Administrative Agent” shall have the meaning given in the preamble to this
Agreement.
“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit O or such other form as shall be approved
by the Administrative Agent.
“Affected Lender” shall have the meaning given in Section 2.17(b).
“Affected Loans” shall have the meaning given in Section 2.17(b).
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, other than when used with respect to a Lender, an
Approved Fund, an Agent or a Lead Arranger (including any Eligible Assignee of a
Lender), the term “Affiliate” shall also include any Person that directly or
indirectly owns 10% or more of any class of Capital Stock in the Person
specified or that is an officer or director of the Person specified.
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Aggregate Amounts Due” shall have the meaning given in Section 2.16.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, the
amount of such Lender’s Commitment or, if the Commitments have then expired or
been terminated, the Loan Exposure of such Lender.


1
|

--------------------------------------------------------------------------------





“Agreement” shall have the meaning given in the preamble to this Agreement.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) except during any
period of time during which a notice delivered to the Borrower under Section
2.17(a) or Section 2.17(b) shall remain in effect, the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that the Alternate Base
Rate shall not be less than 0.00%; provided further that for the purpose of
preceding clause (c), the Adjusted LIBO Rate for any day shall be based on the
LIBO Rate for a one month Interest Period determined by the Administrative Agent
on such day at approximately 11:00 a.m. (London time). If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries or
Unrestricted Subsidiaries from time to time concerning or relating to bribery or
corruption, including the United States Foreign Corrupt Practices Act of 1977,
as amended, and other similar legislation in any other jurisdictions.
“Anti-Terrorism Laws” shall mean all laws, rules and regulations relating to
terrorism or money laundering, including Executive Order No. 13224, the Patriot
Act, The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959), and the laws, regulations and executive orders administered by the
United States Treasury Department’s Office of Foreign Assets Control (as any of
the foregoing laws may from time to time be amended, renewed, extended, or
replaced).
“Applicable Margin” shall mean, for any day, (a) for LIBOR Loans, 5.00% per
annum and (b) for ABR Loans, 4.00% per annum.
“Approved Fund” shall mean any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity (including an
investment advisor) or an Affiliate of any entity that administers, advises or
manages a Lender.
“Asset Sale” shall mean the sale, lease, sublease, exchange, sale and leaseback,
assignment, conveyance, transfer, grant of restriction, issuance or other
disposition (by way of merger, casualty, condemnation or otherwise) by the
Borrower or any other Loan Party to any Person other than a Loan Party of
(a) any Capital Stock in any Subsidiary of the Borrower (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any other Loan
Party, including Capital Stock in any Person that is not a Subsidiary of the
Borrower (other than (i) inventory, goods, obsolete, surplus or worn out assets
(including the abandonment or other disposition of Intellectual Property that
is, in the reasonable judgment of the Borrower, no longer


2

--------------------------------------------------------------------------------





economically practicable to maintain or useful in the conduct of the business of
the Borrower and the other Loan Parties), scrap and Cash (including amounts paid
out as patron winnings) or Cash Equivalents, in each case disposed of in the
ordinary course of business; (ii) the making of any Investment or Restricted
Junior Payment permitted by this Agreement; (iii) the disposition of assets as a
result of a Recovery Event (without giving effect to the proviso contained in
the definition thereof); (iv) a substantially contemporaneous exchange or
trade-in of equipment or inventory by the Borrower or any other Loan Party for
other equipment or inventory so long as the Borrower or such other Loan Party
effecting such exchange or trade-in receives at least substantially equivalent
value in exchange or as trade-in for the property so disposed of; (v) the
issuance by the Borrower of any Capital Stock; (vi) the incurrence of Permitted
Liens; (vii) leases, subleases and licenses (including pursuant to the IDA
Documents and with respect to trademarks, tradenames and other intellectual
property and, in each case, including any amendments, modifications or
supplements thereto), in each case in the ordinary course of business and in no
event relating to gaming equipment or gaming operations; (viii) the disposition
of assets in connection with the incurrence of Capital Lease Obligations and
purchase money Indebtedness permitted pursuant to Section 6.01(j) with respect
to such assets, (ix) the sale or other disposition of gaming machines in the
ordinary course of business, and (x) the issuance or sale of Capital Stock in an
Unrestricted Subsidiary); provided that asset sales described in clause (b)
above having a value not in excess of $2,000,000 in the aggregate in any Fiscal
Year shall be deemed not to be an “Asset Sale” for purposes of this Agreement.
“Assignee” shall have the meaning given in Section 9.04(c).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 9.04(c)), and accepted by the Administrative Agent
substantially in the form of Exhibit G, or such other form as shall be approved
by the Administrative Agent and the Borrower (such approval not to be
unreasonably withheld, conditioned or delayed). To the extent approved by the
Administrative Agent, an Assignment and Acceptance may be electronically
executed and delivered to the Administrative Agent via an electronic settlement
system then acceptable to the Administrative Agent.
“Assignment of Leases and Rents” shall mean (a) the Absolute Assignment of
Leases, Rents and Income, substantially in the form of Exhibit C-6, effective as
of the date hereof, executed and delivered by the Borrower, Empire Sub I and the
IDA in favor of the Collateral Agent for the benefit of the Secured Parties, (b)
the Absolute Assignment of Leases, Rents and Income, substantially in the form
of Exhibit C-6, effective as of the date hereof, executed and delivered by
Empire Sub II in favor of the Collateral Agent for the benefit of the Secured
Parties and (c) each other assignment of leases and rents executed and delivered
by a Loan Party in favor of the Collateral Agent for the benefit of the Secured
Parties from time to time, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.
“Assignor” shall have the meaning given in Section 9.04(c).
“Authorized Officer” shall mean, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its


3

--------------------------------------------------------------------------------





vice presidents (or the equivalent thereof), such Person’s chief financial
officer or treasurer or any other authorized representative of such Person
reasonably satisfactory to the Administrative Agent.
“Available Amount” shall mean, on any date, an amount equal to (a) $2,500,000;
plus; (b) the cumulative amount (which shall not be less than zero) of
Consolidated Excess Cash Flow for the period commencing on the first day of the
first full Fiscal Quarter occurring after the Full Opening Date through the last
day of the Fiscal Year most recently ended; plus (c) the cumulative amount of
Cash and Cash Equivalents proceeds received after the Full Opening Date and on
or prior to such date from any equity issuance by, or capital contribution to
the Borrower (other than Disqualified Capital Stock, Specified Equity
Contributions, payments made under the Completion Guaranty (as defined in the
Term Loan Agreement), Permitted Equity Contributions, amounts required to be
contributed pursuant to either Disbursement Agreement, Required Equity
Contributions, amounts applied to Project Costs and, without duplication, other
amounts previously applied for purposes other than use in the Available Amount);
plus (d) to the extent not already included in Consolidated Net Income and not
otherwise utilized to replenish Investment capacity under Section 6.07 the
aggregate the amount actually received by the Borrower or any Subsidiary
Guarantor in Cash or Cash Equivalents after the Full Opening Date from any
dividend or other distribution by an Unrestricted Subsidiary; plus (e) to the
extent not already included in Consolidated Net Income an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
Cash or Cash Equivalents by the Borrower or any Subsidiary Guarantor in respect
of any Investments made pursuant to Section 6.07(m) so long as such amounts do
not exceed the Investments made pursuant to Section 6.07(m); plus (f) to the
extent not already included in Consolidated Net Income and not otherwise
utilized to replenish Investment capacity under Section 6.07 the aggregate
amount actually received in Cash or Cash Equivalents by the Borrower or any
Subsidiary Guarantor in connection with the sale, transfer or other disposition
of its ownership interest in any Unrestricted Subsidiary or joint venture (other
than to the Borrower or any Subsidiary of the Borrower) that is not a Subsidiary
Guarantor, in each case, to the extent of the Investment in such joint venture
or Unrestricted Subsidiary; minus (g) the aggregate amount of Consolidated
Excess Cash Flow that was required to be applied to the repayment of Loans
pursuant to Section 2.13(c) or Term Loans pursuant to Section 2.13(c) of the
Term Loan Agreement minus (h) without duplication, the aggregate principal
amount of voluntary repayments of Loans, Term Loans and the Regulatory Cash
Amount applied to reduce the amount of the repayment of Loans pursuant to
Section 2.13(c) or Term Loans pursuant to Section 2.13(c) of the Term Loan
Agreement, in each case as a result of the operation of clauses (B) and (C) of
such applicable Section 2.13(c); minus (i) the aggregate amount of any (i)
Restricted Junior Payments made pursuant to Section 6.05(e), (ii) Investments
made pursuant to Section 6.07(m), and (iii) Capital Expenditures made pursuant
to Section 6.08(c)(vi), in each case, made since the Closing Date and on or
prior to such date; provided, that in no event shall any Consolidated Excess
Cash Flow for any Fiscal Year be included in the Available Amount until after
the date financial statements and the related Compliance Certificate are
delivered pursuant to Section 5.01(c) and Section 5.01(d) for such Fiscal year
and the payment required to be made pursuant to Section 2.13(c) (or Section
2.13(c) of the Term Loan Agreement, as applicable) has been made in respect of
such Fiscal Year.


4

--------------------------------------------------------------------------------





“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Blocked Person” shall have the meaning given in Section 3.30(b).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America (or any successor).
“Borrower” shall have the meaning given in the preamble to this Agreement.
“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect.
“Breakage Event” shall have the meaning given in Section 2.17(c).
“Building Loan Disbursement Agreement” shall have the meaning given in the Term
Loan Agreement.
“Business Day” shall mean any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Cincinnati, Ohio and, if the
applicable Business Day relates to the advances or continuation of, or
conversion into, or payment of a LIBOR Loan, on which banks are dealing in U.S.
Dollar deposits in the interbank eurodollar market, in London, England; provided
that, notwithstanding anything to the contrary in this definition of “Business
Day”, at any time during which a Hedging Agreement with Fifth Third Bank or any
of its Affiliates is then in effect with respect to all or a portion of the
Obligations, then the definitions of “Business Day” pursuant to such Hedging
Agreement shall govern with respect to all applicable notices and determinations
in connection with such portion of the Obligations subject to such Hedging
Agreement.
“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be


5

--------------------------------------------------------------------------------





classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and in accordance with the last sentence of Section 1.04, and the
amount of such obligations at any time shall be the capitalized amount thereof
at such time determined in accordance with GAAP.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock in a corporation, any
and all classes of membership interests in a limited liability company, any and
all classes of partnership interests in a partnership, any and all equivalent
ownership interests in a Person and any and all warrants, rights or options to
purchase any of the foregoing.
“Carryover Amount” shall have the meaning given in Section 6.08(c).
“Cash” shall mean money, currency or a credit balance in any demand deposit
account, in each case in Dollars.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or Lenders, as
collateral for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank; provided that if such pledge and
deposit is made pursuant to Section 2.22 by reason of an Issuing Bank’s being a
Terminated Lender thereunder, the collateral so pledged and deposited shall be
for the sole benefit of such Issuing Bank that is a Terminated Lender and not of
any successor or other Issuing Bank. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” shall mean, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States of America or (ii) issued by any agency of
the United States of America, the obligations of which are backed by the full
faith and credit of the United States of America, in each case maturing within
one year after such date; (b) marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof or the District of Columbia, in each case
maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) time deposit accounts,
money market deposits, certificates of deposit or bankers’ acceptances maturing
within one year after such date and issued or accepted by a commercial bank that
is (i) a Lender or (ii) (A) organized under the laws of the United States of
America or any state thereof or the District of Columbia or that is the
principal banking Subsidiary of a bank holding company organized under the laws
of the United States of America or any state thereof or the District of
Columbia, and is a member of the Federal Reserve System and (B) has combined
capital and surplus of at least $250,000,000; (e) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with a bank meeting the qualifications
described in clause (d) above; and (f) shares of any money market mutual fund


6

--------------------------------------------------------------------------------





(i) that has substantially all of its assets invested continuously in the types
of investments referred to above or (ii) that complies with the criteria set
forth in Rule 2a-7 under the Investment Company Act of 1940 and are rated AA+ by
S&P and A-1 by Moody’s.
“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchase or debit
card, electronic funds transfer, ACH transactions and other cash or treasury
management arrangements.
“Casino Opening Date” shall have the meaning given to the term in the Building
Loan Disbursement Agreement.
“Change in Control” shall mean that (a) except as permitted by Section 6.10, the
Borrower shall at any time fail to directly or indirectly own, beneficially and
of record on a fully diluted basis, 100% of each class of issued and outstanding
Capital Stock in each Subsidiary Guarantor, (b) the Equity Pledgor shall at any
time fail to directly own, beneficially and of record on a fully diluted basis,
100% of each class of issued and outstanding Capital Stock in the Borrower, (c)
any Person or “group” (within the meaning of Rules 13d‑3 and 13d‑5 under the
Securities and Exchange Act of 1934, as amended) other than any combination of
the Permitted Holders shall own directly or indirectly, beneficially and of
record on a fully diluted basis, a percentage of aggregate voting interests
(including the voting power in an election of directors (or managers or the
general partner or similar governing body)) in the Borrower greater than the
percentage thereof owned directly or indirectly beneficially and of record on a
fully diluted basis, collectively by the Permitted Holders at such time, or (d)
any “Change in Control” (as defined in the Term Loan Agreement) shall occur.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Charges” shall have the meaning given in Section 9.09.
“Closing Certificate” shall mean a certificate substantially in the form of
Exhibit J.
“Closing Date” shall mean the date of this Agreement.
“Closing Date Equity Contribution” shall have the meaning given in the Term Loan
Agreement.


7

--------------------------------------------------------------------------------





“Collateral” shall mean all present and future Capital Stock in the Borrower
(including all Pledged Collateral) and Property of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, and shall include the Mortgaged Properties (it being
understood that the Collateral shall not include any Excluded Collateral).
“Collateral Account Control Agreement” shall mean the Collateral Account Control
Agreement, substantially in the form of Exhibit C-4, dated as of the date
hereof, among the Borrower, the Collateral Agent, the Term Loan Collateral
Agent, the Disbursement Agent (as defined in the Term Loan Agreement) and the
securities intermediary thereunder.
“Collateral Agent” shall mean Fifth Third Bank, in its capacity as collateral
agent for the benefit of the Secured Parties, together with its permitted
successors and assigns.
“Commitment” shall mean the commitment of a Lender to make or otherwise fund any
Loan and to acquire participations in Letters of Credit hereunder, and
“Commitments” shall mean such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment is set forth on the Lender Addendum delivered
by such Lender and/or in any Assignment and Acceptance to which such Lender
assumed any Commitments, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Commitments as of the
Closing Date is $15,000,000.
“Commitment Period” shall mean the period from the Closing Date to but excluding
the Commitment Termination Date.
“Commitment Termination Date” shall mean the earliest to occur of (a) the
Scheduled Maturity Date, (b) the date the Commitments are permanently reduced to
zero pursuant to Sections 2.12(b), and (c) the date of the termination of the
Commitments pursuant to Section 7.01.
“Companies” shall mean (a) the Equity Pledgor and (b) the Loan Parties.
“Company Funds Account” shall mean the “Building Loan Company Funds Account” (as
defined in the Building Loan Disbursement Agreement) and/or the “Project Company
Funds Account” (as defined in the Project Disbursement Agreement), as
applicable.
“Completion” shall have the meaning given in the Building Loan Disbursement
Agreement.
“Completion Date” shall have the meaning given in the Building Loan Disbursement
Agreement.
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit F.
“Consent” shall mean any of the consents to collateral assignment delivered
pursuant Section 4.01(y).


8

--------------------------------------------------------------------------------





“Consolidated Adjusted EBITDA” shall mean, for any period, Consolidated Net
Income of the Borrower and its Subsidiaries for such period plus (a) without
duplication and, other than in the case of clause (a)(vii) below, to the extent
deducted in determining such Consolidated Net Income, the sum of, without
duplication, (i) Consolidated Interest Expense for such period,
(ii) consolidated income tax expense (if any) of the Borrower and its
Subsidiaries for such period and, without duplication, any distributions made or
expected to be made within the following twelve months pursuant to Section
6.05(b) with respect to such period, (iii) all amounts attributable to
depreciation and amortization with respect to such period (including (A)
goodwill impairment, (B) accelerated depreciation calculated in accordance with
GAAP, (C) amortization of capitalized interest, (D) amortization of licensing
fees, (E) amortization of deferred financing fees, and (F) amortization of
original issue discount with respect to the Loans), (iv) any non-Cash charges
(other than any non-Cash charge representing amortization of a prepaid Cash item
that was paid and not expensed in a prior period (provided, for purposes of
clarification, the foregoing shall not include writeoffs of unamortized
capitalized fees)) for such period (including purchase accounting adjustments
and writeoffs of unamortized fees, costs and expenses); provided that if any of
the non-Cash charges referred to in this clause (iv) represents an accrual or
reserve for potential Cash items in any future period, (1) the Borrower may
determine not to add back such non-cash charge in the current period and (2) to
the extent the Borrower does decide to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Adjusted EBITDA in such future period to the extent paid in
accordance with clause (b)(i) below, (v) any unusual or nonrecurring losses and
expenses, (vi) all transaction fees, charges and other amounts related to the
Transactions occurring on or about the Closing Date (including any financing
fees, legal fees and expenses, due diligence fees or any other fees and expenses
in connection therewith), (vii) to the extent not considered “income” of the
Borrower for purposes of Consolidated Net Income for such period, business
interruption insurance proceeds received in cash during such period, (viii)
pre-opening and development expenses in connection with (x) the Project or (y)
any development, expansion or new amenity at the Project, (ix) all expenses and
charges which (A) are reimbursed to a Loan Party in cash by an indemnitee or
insurance or otherwise paid for by a Person that is not an Affiliate of a Loan
Party (to the extent such cash reimbursement or payment is not otherwise
considered “income” of the Borrower and its Subsidiaries for purposes of
Consolidated Net Income for such period) or (B) in the reasonable good faith
determination of the Borrower, will be so reimbursed in cash within 365 days of
the date of such determination (for purposes of clarification, if such amounts
are reimbursed in cash within 365 days of such determination, such amounts shall
not at such time of reimbursement be included in the calculation of Consolidated
Adjusted EBITDA), (x) any loss attributable to the early extinguishment or
termination of Hedging Agreements, (xi) all administrative and collateral agency
fees paid in such period with respect to Indebtedness, (xii) rental payments and
charges on a GAAP basis with respect to the Ground Lease, the Entertainment
Village Lease and the Golf Course Lease for such period, (xiii) costs and
charges associated with amendments, modifications or supplements to any
agreement relating to the Obligations, the Commitments (as defined in the Term
Loan Agreement) or the Term Loans, (xiv) any costs or expense incurred by the
Borrower pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, and (xv) any distributions made pursuant to Section
6.05(c) (provided that, to the extent that all or any portion of the income of
any Person is excluded from Consolidated Net Income pursuant to the definition
thereof for all or any portion of such period,


9

--------------------------------------------------------------------------------





any amounts set forth in the preceding clauses (i) through (xv) that are
attributable to such Person shall not be included for purposes of this
definition for such period or portion thereof), and minus (b) without
duplication (i) all Cash payments made during such period on account of
reserves, restructuring charges and other non-Cash charges added to Consolidated
Net Income pursuant to clause (a)(iv) above in a previous period, (ii) to the
extent included in determining such Consolidated Net Income, any interest income
and all non-Cash items of income for such period (excluding any such non-Cash
item to the extent it represents the reversal of an accrual or reserve for a
potential Cash item in any prior period), all determined on a consolidated basis
in accordance with GAAP, (iii) to the extent not deducted in determining
Consolidated Net Income for such period, amounts distributed in accordance with
Section 6.05(c) and Section 6.12(f) for such period, (iv) any income or gain
attributable to the early extinguishment or termination of Hedging Agreements,
(v) cancellation of Indebtedness income, (vi) actual cash rental payments under
the Ground Lease, the Entertainment Village Lease and the Golf Course Lease and
(vii) the amount of any expenses and charges added to Consolidated Net Income in
a previous period pursuant to clause (a)(ix) above to the extent not reimbursed
in cash within 365 days of the date of the reasonable good faith determination
by the Borrower that such amounts will be so reimbursed.
“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures of the Borrower and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the consolidated statement of cash flows of the Borrower and its
Subsidiaries; provided that the amount of (a) any Project Costs, (b) any FF&E
Costs (as defined in the Term Loan Agreement) and (c) the payment of licensing
or other fees to the Gaming Authorities in an aggregate amount not to exceed
$51,000,000 for the issuance of, or application for, the Borrower’s Gaming
License shall, in each case, be excluded from “Consolidated Capital
Expenditures”.
“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense, net of interest income, for such period, excluding, without
duplication, (a) any amount not paid in Cash during such period and (b) for
purposes of the calculation of the Interest Coverage Ratio only, the
amortization of debt issuance costs, debt discount or premium and other
financing fees, charges and expenses incurred by such Person for such period
(including any amounts referred to in Section 2.10 or with respect to letters of
credit and banker’s acceptance financing).
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Borrower and its Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding (i) the current portion of long term debt and (ii) any payments
due to contractors and consultants related to the development of the Project to
the extent such payments are to be made in accordance with the Project Budget
(as defined in the Term Loan Agreement).


10

--------------------------------------------------------------------------------





“Consolidated Excess Cash Flow” shall mean, for any period, an amount (if
positive) equal to: (a) the sum, without duplication, of the amounts for such
period of (i) Consolidated Adjusted EBITDA (excluding any Specified Equity
Contribution received by the Borrower), (ii) the Consolidated Working Capital
Adjustment, (iii) to the extent received in Cash, interest income (except to the
extent attributed to the accounts established under the Disbursement Agreements
or otherwise attributable to periods prior to the Full Opening Date), (iv) to
the extent received in Cash, any extraordinary income or gains and (v) to the
extent received in Cash, income or gain subtracted from Consolidated Net Income
in accordance with clause (b)(iv) of the definition of “Consolidated Adjusted
EBITDA” minus (b) the sum, without duplication, of the amounts for such period
of (i) voluntary and scheduled repayments of Consolidated Total Debt (excluding
(x) repayments of Loans except to the extent made with internally generated cash
and so long as the Commitments are permanently reduced in connection with (and
in aggregate amount equal to) such repayments, (y) the voluntary repayments of
Term Loans and (z) all such repayments made with the cash proceeds of
Subordinated Indebtedness), (ii) Consolidated Capital Expenditures (net of
Consolidated Capital Expenditures made with or otherwise reimbursed from any
cash proceeds of (A) any related financings or capital contributions with
respect to such expenditures, (B) any sales of assets used to finance such
expenditures and (C) any casualty or condemnation, in each case that would not
be included in Consolidated Adjusted EBITDA), (iii) Consolidated Cash Interest
Expense (less any amounts paid during such period on account of Debt Service
from the Interest Reserve Account or that are otherwise attributable to periods
prior to the Full Opening Date), (iv) distributions paid or expected to be paid
within the following twelve months in cash pursuant to Section 6.05(b) with
respect to such period and (without duplication) consolidated income tax expense
of the Borrower and its Subsidiaries, if any, paid or expected to be paid within
the following twelve months in cash with respect to such period, (v) to the
extent paid in Cash, any extraordinary expenses or losses and, to the extent
paid in Cash and added to Consolidated Net Income in accordance with clause
(a)(v) of the definition of “Consolidated Adjusted EBITDA”, any unusual and
nonrecurring expenses or losses, (vi) to the extent paid in Cash, expenses and
charges that were added to Consolidated Net Income in accordance with clause
(a)(vi) of the definition of “Consolidated Adjusted EBITDA”, (vii) to the extent
paid in Cash, expenses and charges added to Consolidated Net Income in
accordance with clauses (a)(viii), (a)(x), (a)(xi), (a)(xiii), (a)(xiv) and
(a)(xv) of the definition of “Consolidated Adjusted EBITDA” and (viii) to the
extent paid in Cash, Investments made pursuant to Section 6.07(n) (net of the
portion of any such Investment made with or otherwise reimbursed from any cash
proceeds of (A) any related financings or capital contributions with respect to
such Investments, (B) any sales of assets used to finance such Investments, and
(C) any casualty or condemnation). Furthermore, any amounts added to
Consolidated Net Income in accordance with clause (a)(ix)(B) of the definition
of Consolidated Adjusted EBITDA shall be excluded from Consolidated Adjusted
EBITDA for purposes of the calculation of Consolidated Excess Cash Flow to the
extent reimbursement in cash of such amounts is not received during the relevant
period.
“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that portion attributable to Capital Lease Obligations in
accordance with GAAP and capitalized interest) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including financing fees and
the amortization thereof (including debt issuance costs, debt discount or
premium and other financing fees, charges and expenses incurred by such Person
for such period (including with respect to letters


11

--------------------------------------------------------------------------------





of credit and banker’s acceptance financing)). For purposes of the foregoing,
interest expense of any Person shall be determined after giving effect to any
net payments made or received by such Person with respect to interest rate
Hedging Agreements but shall exclude any non-cash interest expense attributable
to the movement of the mark-to-market valuation of obligations in respect of
Hedging Agreements or other derivative instruments pursuant to Statement of
Financial Accounting Standards No. 133. For the avoidance of doubt, interest
income shall not be considered when determining Consolidated Interest Expense.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, provided
that there shall be excluded, without duplication, (i) the income (or loss) of
(x) any Person (other than a Subsidiary of the Borrower) in which any other
Person (other than the Borrower or any Subsidiary of the Borrower) has a joint
interest or (y) any Person that is an Unrestricted Subsidiary, except (in either
case) to the extent of the amount of dividends or other distributions actually
paid in Cash to the Borrower or any Subsidiary (other than an Unrestricted
Subsidiary) of the Borrower by such Person during such period, (ii) the income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or that Person’s assets are acquired by the Borrower or any Subsidiary of the
Borrower, (iii) the income of any Subsidiary of the Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (iv) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Benefit Plan, and (v) to the extent not included in clauses (i) through
(iv) above, any extraordinary gains or extraordinary losses. In addition,
“Consolidated Net Income” shall exclude the cumulative effect of a change in
accounting principles during such period.
“Consolidated Total Debt” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of the type described
in clauses (a), (b), (c), (d), (f) (to the extent such letter of credit or
similar instrument is drawn and not reimbursed), (i), and (k) (in the case of
clause (k), as it applies to each of the foregoing clauses only) of the
definition thereof of the Borrower and its Subsidiaries (other than Subordinated
Indebtedness) determined on a consolidated basis in accordance with GAAP.
“Consolidated Working Capital” shall mean, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.
“Consolidated Working Capital Adjustment” shall mean, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
“Construction Budget” shall have the meaning given the Term Loan Agreement.
“Contractual Obligation” shall mean, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking,


12

--------------------------------------------------------------------------------





agreement or other instrument to which that Person is a party or by which it or
any of its properties is bound or to which it or any of its properties is
subject.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Agreements” shall mean the Collateral Account Control Agreement, each
control agreement entered into in accordance with the Disbursement Agreements or
the Pledge and Security Agreement and each other control agreement executed from
time to time by any Loan Party in favor of the Collateral Agent for the benefit
of the Secured Parties pursuant to any Loan Document.
“Conversion/Continuation Date” shall mean the effective date of a conversion or
continuation, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” shall mean a Conversion/Continuation Notice
substantially in the form of Exhibit B‑2.
“Credit Date” shall mean the date of a Credit Extension, which date shall in all
cases be a Business Day.
“Credit Event” shall have the meaning given in Section 4.02.
“Credit Extension” shall mean the making of a Loan or the issuance, amendment,
extension or renewal of a Letter of Credit.
“Debt Service” shall have the meaning given in the Term Loan Agreement.
“Debtor Relief Laws” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” or any successor statute, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both (as provided in Section
7.01) would constitute an Event of Default.
“Default Rate” shall have the meaning given in Section 2.09.
“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable


13

--------------------------------------------------------------------------------





default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect controlling parent company
that has (in each case, after the Closing Date), (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank and each Lender.
“Development Documents” shall mean, collectively, (i) that certain Amended and
Restated Master Development Agreement, dated as of December 28, 2015, by and
among EPT Sub, EPR Sub, Adelaar Developer, the Borrower, Empire Sub I and Empire
Sub II, as amended by that certain First Amendment to Amended and Restated
Master Development Agreement, dated as of January 19, 2017, by and among EPT
Sub, EPR Sub, Adelaar Developer, the Borrower, Empire Sub I and Empire Sub II;
(ii) the Ground Lease, the Entertainment Village Lease and the Golf Course
Lease; (iii) the Purchase Option Agreement; (iv) that certain Completion
Guaranty (EPR Properties), dated as of December 28, 2015, by EPR Properties, for
the benefit of the Borrower, Empire Sub I, Empire Sub II and Empire; (v) that
certain Completion Guaranty (Empire Resorts, Inc.), dated as of December 28,
2015, by Empire, for the benefit of EPR Sub, EPT Sub, Adelaar Developer and EPR
Properties; (vi) that certain Amended and Restated Master Declaration of
Covenants, Conditions, Easements and Restrictions for Adelaar, dated as of
December 28, 2015, by and among EPT Sub, EPR Sub, the Master Association and
Adelaar Developer, as amended by that certain First Amendment to Amended and
Restated Master Declaration of Covenants, Conditions, Easements


14

--------------------------------------------------------------------------------





and Restrictions for Adelaar, dated as of January 19, 2017, by and among EPT
Sub, EPR Sub, the Master Association and Adelaar Developer; (vii) that certain
Assignment and Assumption Agreement, dated as of December 28, 2015 by and
between MRMI, as assignor, and the Borrower, as assignee; (viii) that certain
Subordination, Non-Disturbance and Attornment Agreement, dated as of December
28, 2015, by and among EPR Sub, Adelaar Developer and Empire Sub I, as amended
by that certain First Amendment to Subordination, Non-Disturbance and Attornment
Agreement, dated as of January 19, 2017, by and among EPR Sub, Adelaar Developer
and Empire Sub I; and (ix) that certain Subordination, Non-Disturbance and
Attornment Agreement, dated as of December 28, 2015, by and among EPR Sub,
Adelaar Developer and Empire Sub II, as amended by that certain First Amendment
to Subordination, Non-Disturbance and Attornment Agreement, dated as of January
19, 2017, by and among EPR Sub, Adelaar Developer and Empire Sub II.
“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.
“Disbursement Agreements” shall mean the Building Loan Disbursement Agreement
and the Project Disbursement Agreement.
“Discharge of Term Loan Obligations” shall mean the “payment in full” (as
defined in the Term Loan Agreement (as in effect on the date hereof)) of the
Term Loan Obligations.
“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition, (a) requires the payment of any dividends (other than dividends
payable solely in shares of Qualified Capital Stock), (b) matures or is
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Capital Stock), in each case in whole or in part and whether upon the occurrence
of any event, pursuant to a sinking fund obligation on a fixed date or otherwise
(including as the result of a failure to maintain or achieve any financial
performance standards) or (c) is or becomes convertible into or exchangeable
for, automatically or at the option of any holder thereof, any Indebtedness,
Capital Stock or other assets (other than Qualified Capital Stock), in the case
of each of clauses (a), (b) and (c), prior to the date that is 91 days after the
Commitment Termination Date at the time of issuance of such Capital Stock (other
than (i) following payment in full of the Obligations or (ii) upon a Change in
Control; provided that any payment required pursuant to this clause (ii) is
subject to the prior payment in full of the Obligations; provided, however, that
if any such Capital Stock is issued to any employee or to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by a Loan Party in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability).
“Disqualified Institution” shall mean, on any date, (a) any Person that (i) has
failed to timely file pursuant to applicable Gaming Laws (1) any application
requested in writing of that Person by any Gaming Authority in connection with
any licensing, determination of suitability or qualification, or waiver of
licensing required of that Person as a lender to the Borrower or (2) any


15

--------------------------------------------------------------------------------





required application or other papers requested in writing of that Person by any
Gaming Authority in connection with any licensing, determination of the
suitability, or waiver of licensing of that Person as a lender to the Borrower,
(ii) has withdrawn (except where requested or permitted by the Gaming Authority)
any such application or other required papers or (iii) by any final
determination by a Gaming Authority pursuant to applicable Gaming Laws (1) has
been determined as “unsuitable” or “disqualified” as a lender to the Borrower or
(2) has been denied the issuance of any license or other approval required under
applicable Gaming Laws to be held by it as a lender to the Borrower, (b) any
Person designated by the Borrower as a “Disqualified Institution” by written
notice delivered to the Administrative Agent on or prior to the date hereof,
together with Affiliates thereof to the extent clearly identifiable as such on
the basis of such Affiliate’s name and (c) any other Person (including named
Affiliates thereof), together with Affiliates thereof to the extent clearly
identifiable as such on the basis of such Affiliate’s name, that is a competitor
of the Borrower or any of its Subsidiaries or Affiliates that owns or operates
one or more gaming establishments (including any Person that directly or
indirectly owns or Controls such Person but excluding bona fide debt funds,
financial institutions or other similar institutional debt investors, in each
case, so long as no competitor of the Borrower makes investment decisions for
such Person or has the power, directly or indirectly, to direct or cause the
direction of the investment decisions of such Person), which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent not less than 5 Business Days prior to such date;
provided that, in the case of Persons described in clauses (b) and (c) above,
(x) “Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time and (y) the
Administrative Agent may distribute the list of any Persons designated by the
Borrower as a Disqualified Institution to the Lenders; and, provided further,
that in no event shall (x) a Disqualified Institution include any Permitted
Holder or any Affiliate thereof and (y) such a designation apply retroactively
to disqualify any Lender prior to such designation becoming effective.
“Dollars” or “$” shall mean lawful money of the United States of America.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean (a) any commercial bank, insurance company,
investment fund, mutual fund or other entity that is an “accredited investor”
(as defined in Regulation D under the Securities Act) and which extends credit
or buys loans as one of its


16

--------------------------------------------------------------------------------





businesses; and (b) any Lender, Affiliate of any Lender or Approved Fund;
provided, that neither the Borrower, an Affiliate of the Borrower, any
Defaulting Lender, any Defaulting Lender’s Subsidiaries, any natural Person (or
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) nor, subject to Section 9.04(g), any
Disqualified Institution shall be an Eligible Assignee.
“Empire” shall mean Empire Resorts, Inc., a Delaware corporation.
“Empire Sub I” shall mean Empire Resorts Real Estate I, LLC, a New York limited
liability company.
“Empire Sub II” shall mean Empire Resorts Real Estate II, LLC, a New York
limited liability company.
“Entertainment Village” shall have the meaning given in the Building Loan
Disbursement Agreement.
“Entertainment Village Lease” shall mean that certain Sub-Lease, dated as of
December 28, 2015, between Adelaar Developer and Empire Sub II, as amended by
that certain First Amendment to Entertainment Village Lease, dated as of January
19, 2017, between Adelaar Developer and Empire Sub II.
“Environmental Claim” shall mean any written notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (b) in connection with any Hazardous Material or any
actual or alleged Hazardous Materials Activity; or (c) in connection with any
actual or alleged damage, injury, threat or harm to health and safety (as they
relate to exposure to Hazardous Materials), natural resources or the
environment.
“Environmental Indemnity Agreements” shall mean (a) the Environmental Indemnity
Agreement, substantially in the form of Exhibit E, dated as of the date hereof,
executed and delivered by the Borrower in favor of the Administrative Agent and
the Lenders, (b) the Environmental Indemnity Agreement, substantially in the
form of Exhibit E, dated as of the date hereof, executed and delivered by the
Borrower and Empire Sub I in favor of the Administrative Agent and the Lenders,
(c) the Environmental Indemnity Agreement, substantially in the form of Exhibit
E, dated as of the date hereof, executed and delivered by the Borrower and
Empire Sub II in favor of the Administrative Agent and the Lenders and (d) each
other environmental indemnity agreement executed and delivered by a Loan Party
in favor of the Administrative Agent and the Lenders from time to time,
substantially in the form of Exhibit E, with such changes as shall be advisable
under the law of the jurisdiction governing such environmental indemnity
agreement and as are reasonably satisfactory to the Administrative Agent.
“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements, in each case having the force and


17

--------------------------------------------------------------------------------





effect of law and relating to protection of the environment, the protection of
natural resources, the protection of public health and safety from environmental
hazards or the presence of, Release or threatened Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non‑compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials, (e) any
Hazardous Materials Activity or (f) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Environmental Permit” shall mean any Permit required by any applicable
Environmental Law.
“EPR Sub” shall mean EPR Concord II, L.P., a Delaware limited partnership.
“EPT Sub” shall mean EPT Concord II, LLC, a Delaware limited liability company.
“Equity Pledge Agreement” shall mean that certain Equity Pledge Agreement,
substantially in the form of Exhibit C-3, dated as of the date hereof, among the
Equity Pledgor, the Borrower and the Collateral Agent; provided that in the
event of the consummation of an Equity Pledgor Transaction, “Equity Pledge
Agreement” shall be deemed to refer to the Equity Pledge Agreement entered into
by Empire in connection therewith (and, in such case, the Collateral Agent
shall, at the cost of the Borrower, release the replaced Equity Pledgor from its
Equity Pledge Agreement pursuant to documentation reasonably acceptable to the
Collateral Agent).
“Equity Pledgor” shall mean Montreign Holding Company, LLC, a New York limited
liability company; provided that, in the event of the consummation of an Equity
Pledgor Transaction, “Equity Pledgor” shall be deemed to refer to Empire.
“Equity Pledgor Transaction” shall mean a transaction pursuant to which Empire
acquires a direct interest in 100% of each class of issued and outstanding
Capital Stock of the Borrower; provided that in connection with such
acquisition, Empire shall execute and deliver to the Administrative Agent and
the Collateral Agent a new Equity Pledge Agreement or an assignment of the then
existing Equity Pledge Agreement, in either case, in form and substance
reasonably satisfactory to the Collateral Agent, and take all such other actions
and execute and deliver, or cause to be executed and delivered, to the extent
applicable, all such documents, instruments, agreements, and certificates as are
similar to those described in Section 4.01(a), Section 4.01(b), Section 4.01(d),
Section 4.01(e), Section 4.01(f), Section 4.01(j) and Section 4.01(k).


18

--------------------------------------------------------------------------------





“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Benefit Plan (other than an event for which the 30-day notice period is waived
by regulation); (b) a Benefit Plan is in “at risk” status under Section 430 of
the Tax Code or Section 303 of ERISA; (c) the filing pursuant to Section 412(c)
of the Tax Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Benefit Plan; (d) the incurrence by
any Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Benefit Plan or the withdrawal or
partial withdrawal of any Loan Party or any of its ERISA Affiliates from any
Benefit Plan or Multiemployer Plan; (e) the receipt by any Loan Party or any of
its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Benefit Plan or to appoint a trustee
to administer any Benefit Plan; (f) the adoption of any amendment to a Benefit
Plan that would require the provision of security pursuant to Section 436(f) of
the Tax Code; (g) the receipt by any Loan Party or any of its ERISA Affiliates
of any notice, or the receipt by any Multiemployer Plan from any Loan Party or
any of its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in critical or endangered status under Section 432 of the Tax Code
or Section 305 of ERISA; (h) the occurrence of a nonexempt “prohibited
transaction” (within the meaning of Section 4975 of the Tax Code) caused by any
Loan Party holding “plan assets” (within the meaning of Section 3(42) of ERISA)
or with respect to which any Loan Party could otherwise reasonably be expected
to incur any liability; (i) a Lien shall arise under Section 430(k) of the Tax
Code or Section 303(k) of ERISA; or (j) any other event or condition with
respect to a Benefit Plan or Multiemployer Plan that could reasonably be
expected to result in material liability of any Loan Party.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning given in Section 7.01.
“Excluded Accounts” shall have the meaning given to such term in the Pledge and
Security Agreement.
“Excluded Collateral” shall mean (a) any license, permit, or authorization
issued by any of the Gaming Authorities or any other Governmental Authority or
any other assets (including any Gaming License and any Gaming Reserves), in each
case, solely to the extent a security interest therein is prohibited under
Gaming Laws or other applicable law, or under the terms of any such license,
permit, or authorization, or which would require a consent, finding of
suitability or other


19

--------------------------------------------------------------------------------





similar approval or procedure by any of the Gaming Authorities or any other
Governmental Authority prior to being pledged, hypothecated, or given as
collateral security (to the extent such consent, finding or approval has not
been obtained); (b) any lease, license, contract or agreement to which any Loan
Party is a party or any of its rights or interests thereunder if and for so long
as the grant of a security interest therein shall (x) constitute or result in
(i) the abandonment, invalidation or unenforceability of any right, title or
interest of any Loan Party therein or (ii) a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract or agreement
or (y) pursuant thereto require any consent to assignment of such lease,
license, contract or agreement from any Person other than the Borrower and its
Affiliates which has not been obtained (unless, in the case of exclusions
referred to in clauses (a) and/or (b) above, such law, rule, regulation, term,
provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including any Debtor Relief
Law) or principles of equity), provided, however, that the Collateral shall
include (and such security interest shall attach) immediately at such time as
the contractual or legal prohibitions described in clauses (a) and/or (b) above
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, permit,
authorization or agreement not subject to the prohibition specified above;
(c) assets sold to a Person which is not a Loan Party in compliance with the
Loan Documents; (d) assets to the extent owned by a Subsidiary Guarantor after
the release of the guarantee of such Subsidiary Guarantor in accordance with the
Subsidiary Guaranty and the release of such Subsidiary Guarantor from the Pledge
and Security Agreement in accordance with the terms thereof; (e) assets subject
to a Lien permitted by Section 6.02(m) (including Specified FF&E Collateral (as
defined in the Term Loan Agreement)) to the extent the documents related to such
Lien prohibit the granting of a security interest under the Security Documents;
(f) any “intent-to-use” trademark application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent and for so long as creation by a Loan Party of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use trademark application; (g) any
Excluded Accounts; (h) any Excluded Leased Real Property; and (i) any Specified
Hedging Agreement or Specified Cash Management Agreement (in each case, as
defined in the Term Loan Agreement) or any Specified Cash Management Agreement.
Notwithstanding the foregoing, (x) all Proceeds and Sale Proceeds (each as
defined in the Security Documents) of the Excluded Collateral (other than those
specified pursuant to clause (d) or (e) above) shall constitute Collateral and
shall be included within the property and assets over which a security interest
is granted pursuant to the Security Documents, unless such Proceeds or Sale
Proceeds would independently constitute Excluded Collateral and (y) Excluded
Collateral shall not include any Property of any of the Loan Parties to which a
Lien permitted pursuant to Section 6.02(x) attaches (or purports to attach).
“Excluded Leased Real Property” shall mean any lease or license (or sublease or
sublicense) of Real Property by the Borrower or its Subsidiaries of (a)
warehouse space utilized for the storage of equipment in the ordinary course of
business, (b) office space for administrative services in the ordinary course of
business, (c) suites or skyboxes at entertainment venues for the purpose of
hosting customers, employees and other Persons at events occurring at such
entertainment


20

--------------------------------------------------------------------------------





venues, (d) signs used for marketing and other purposes in the ordinary course
of business, or (e) other Real Property not otherwise covered by clauses (a)
through (e) above, so long as the aggregate rents or other payments thereunder
in the aggregate over the term of all such leases and licenses (including any
renewals solely at the option of the Borrower or any Subsidiary), plus the
aggregate amount of all Consolidated Capital Expenditures and Project Costs made
by the Borrower and its Subsidiaries with respect to the Real Property
encumbered by all such leases and licenses, does not exceed $5,000,000;
provided, that (i) the aggregate rent to be paid by the Borrower and its
Subsidiaries under all leases or licenses of Real Property described in clauses
(a) through (e) above shall not be material to the value of the overall business
of the Borrower and its Subsidiaries, taken as a whole, (ii) no such lease or
license shall be required to be maintained by the Borrower or any of its
Subsidiaries pursuant to any Legal Requirement, including any zoning law or
Gaming Law, in order for the Borrower or any of its Subsidiaries to operate the
Project, and (iii) no such lease or license shall be deemed “Excluded Leased
Real Property” to the extent the loss thereof could reasonably be expected to
have a Material Adverse Effect. For purposes of clarification, the Real Property
leased by the Borrower pursuant to the IDA Leaseback Agreement, the Ground
Lease, the Entertainment Village Lease and the Golf Course Lease shall not be
deemed Excluded Leased Real Property.
“Excluded Swap Obligations” shall have the meaning given to such term in the
Pledge and Security Agreement.
“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender, (a)  Taxes imposed on (or measured by) such recipient’s net income
(however denominated) and franchise (and any similar) Taxes imposed in lieu of
net income Taxes, in each case (x) by the jurisdiction under the laws of which
such recipient is organized (or any political subdivision thereof), or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (y) that are Other Connection Taxes,
(b) any branch profits taxes imposed by any jurisdiction (or any political
subdivision thereof) described in clause (a) above, (c) in the case of any
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20 or Section 2.22), any U.S. federal withholding Tax that is imposed
on amounts payable to such Lender under the law applicable at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that at the time of designation of a new lending office (or
assignment) any such Lender (or its assignor, if any) was entitled to receive
additional amounts from the Borrower or any other Company with respect to such
withholding tax pursuant to Section 2.19(a), (d) any U.S. federal withholding
Tax attributable to any Lender or the Administrative Agent’s failure to comply
with Section 2.19 (e) or (f), and (e) any U.S. federal withholding Taxes imposed
under FATCA.
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same as been, or shall
hereafter be, renewed, extended, amended or replaced.
“Facility” shall mean the Commitments and the extensions of credit made
thereunder.
“Family Group” shall mean an individual’s siblings, former or then current
spouse, lineal ancestors, and/or descendants (whether by birth or adoption) and
descendants (whether by


21

--------------------------------------------------------------------------------





birth or adoption) of the individual’s siblings or former or then current
spouse, and any trust, partnership, limited partnership, limited liability
company or other similar entity wherever organized, or retirement account
primarily for the benefit of the individual and/or the individual’s siblings,
former or then current spouse, lineal ancestors, and/or descendants (whether by
birth or adoption) and descendants (whether by birth or adoption) of the
individual’s siblings or former or then current spouse and the personal estate
of any of the foregoing Persons.
“FATCA” shall mean Sections 1471 through 1474 of the Tax Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Tax Code (or any amended or
successor version described above) or any fiscal or regulatory legislation, or
other official rules or practices adopted pursuant to, or in connection with,
any intergovernmental agreement, treaty, convention or other official agreement
among Governmental Authorities entered into in connection with the
implementation of the foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System (or, if such day is not a Business
Day, for the immediately preceding Business Day), as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day.
“Fee Letter” shall mean that certain Senior Secured Credit Facilities Engagement
Letter, dated as of January 11, 2017, by and among Fifth Third Bank and the
Borrower
“Fees” shall mean all fees payable by the Borrower or any Affiliate of the
Borrower to the Lead Arranger, the Agents, the Issuing Bank, the Lenders or any
other Person under or in connection with the Facility, including all fees
described in Section 2.10 and the Fee Letter.
“Fifth Third Bank” shall mean Fifth Third Bank, an Ohio banking corporation.
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer or treasurer of such Person or, any other
authorized representative of such Person reasonably satisfactory to the
Administrative Agent.
“Financial Officer Certification” shall mean, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower that such financial statements fairly present,
in all material respects, the financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in accordance with GAAP, subject,
with respect to financial statements delivered for any month or Fiscal Quarter,
to changes resulting from audit and normal year‑end adjustments and the absence
of footnotes.
“Financial Plan” shall have the meaning given in Section 5.01(i).


22

--------------------------------------------------------------------------------





“First Lien Debt” shall mean, as at any date of determination, Consolidated
Total Debt that is secured by Liens on any Property of the Borrower or its
Subsidiaries which, to the extent such Property constitutes Collateral, is not
junior in priority to the Lien on such Property securing the Obligations.
“First Lien Leverage Ratio” shall mean, on any date, the ratio of (a) all First
Lien Debt outstanding on such date to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters most recently ended on or prior to
such date (subject to such adjustments as are specified in Section 6.08(b)),
taken as one accounting period.
“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.
“Fiscal Year” shall mean the fiscal year of the Loan Parties ending on
December 31 of each calendar year.
“Foreign Lender” shall mean any Lender (or, if such Lender is a disregarded
entity for United States federal income tax purposes, the Person treated, for
United States federal income tax purposes, as the regarded owner of the assets
of such Lender) that is not a “United States person” as defined under Section
7701(a)(30) of the Tax Code.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding Letter of Credit
Obligations other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Full Opening Date” shall mean the later of (a) the Casino Opening Date and (b)
the date upon which at least 95% of all of the rooms of the Hotel (as defined in
the Building Loan Disbursement Agreement) are open to the public.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and/or similar extensions of credit in the ordinary course.
“Funding Notice” shall mean a notice substantially in the form of Exhibit B‑1.
“GAAP” shall mean generally accepted accounting principles in the United States.
“Gaming Authorities” shall mean the applicable gaming board, commission or other
Governmental Authority responsible for interpreting, administering and enforcing
the Gaming Laws applicable to the Borrower, any other Loan Party or the Project,
including the New York State Gaming Commission.
“Gaming Laws” shall mean all laws, rules, regulations, orders and other
enactments applicable to gaming privileges, operations or activities with
respect to the Borrower, any other Loan Party or the Project, as applicable, as
in effect from time to time, including the policies, interpretations and
administration thereof by any Gaming Authority.


23

--------------------------------------------------------------------------------





“Gaming License Conditions” shall mean the License Conditions attached as
Exhibit 1 to that certain Gaming Facility License Award Montreign Operating
Company, LLC, and any amendments, modifications and supplements thereto
permitted hereunder.
“Gaming Licenses” shall mean any licenses, permits, franchises, approvals,
regulations, findings of suitability or other authorizations from any Gaming
Authority or other Governmental Authority required to own, develop, lease or
operate (directly or indirectly) the Project because of the gaming operations
conducted or proposed to be conducted thereat or by any Loan Party, including
all such licenses, permits, franchises, approvals, regulations, findings of
suitability or other authorizations granted under Gaming Laws or any other Legal
Requirement related thereto.
“Gaming Reserves” shall mean any mandatory gaming security reserves or other
reserves required under applicable Gaming Laws or by directive of any Gaming
Authorities related thereto that in any such case are required pursuant to
applicable Gaming Laws to be maintained at the Project in the form of “cage
cash” or otherwise constitute Excluded Collateral.
“Golf Course” shall mean an 18-hole golf course to be located on the Real
Property subject to the Golf Course Lease.
“Golf Course Lease” shall mean that certain Sub-Lease, dated as of December 28,
2015, between Adelaar Developer and Empire Sub I, as amended by that certain
First Amendment to Golf Course Lease, dated as of January 19, 2017, by and
between Adelaar Developer and Empire Sub I.
“Governing Documents” shall mean, as to any Person, the articles or certificate
of incorporation and bylaws, any certificate of limited partnership, any
shareholders’ agreement, articles of organization, certificate of organization,
or certificate of formation, limited liability company agreement, operating
agreement, limited partnership agreement or other partnership agreement or other
formation or constituent documents of such Person.
“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether federal,
state or local, and any agency, authority (including any Gaming Authority),
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Ground Lease” shall mean that certain Lease dated as of December 28, 2015, by
and between EPT Sub and the Borrower, as amended by that certain First Amendment
to Casino Lease, dated as of January 19, 2017, by and between EPT Sub and the
Borrower.
“Guarantee” of or by any Person (for purposes of this definition, the
“guarantor”) shall mean any obligation, contingent or otherwise, of (a) the
guarantor or (b) another Person


24

--------------------------------------------------------------------------------





(including any bank under a letter of credit) to induce the creation of which
the guarantor has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation, contingent or otherwise, of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or maintain solvency or net
worth, (iv) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation or (v) to otherwise
assure or hold harmless the owner of such Indebtedness or other obligation
against loss in respect thereof; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any obligation under a Guarantee of a guarantor shall
be deemed to be the lower of (A) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made and
(B) the maximum amount for which such guarantor may be liable pursuant to the
terms of the instrument embodying such Guarantee, unless such primary obligation
and the maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such obligation shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.
“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant, contaminant,
chemical, hazardous, or toxic substances, materials or wastes, in each case
defined as such, or regulated by, or pursuant to, any Environmental Law, or
requiring removal, remediation or reporting under any Environmental Law,
including asbestos, or asbestos containing material, radon or other radioactive
material, polychlorinated biphenyls and urea formaldehyde insulation.
“Hazardous Materials Activity” shall mean any past, current or proposed
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
cap, collar, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies, fuel or
other commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided, however, that no phantom stock or similar plan providing for payments
on account of services provided by


25

--------------------------------------------------------------------------------





current or former directors, officers, employees or consultants of any Loan
Party shall be a Hedging Agreement.
“IDA” shall mean the County of Sullivan Industrial Development Agency.
“IDA Documents” shall mean, collectively, (I) (a) that certain Amended and
Restated Agent Agreement, dated as of September 18, 2015, among the Borrower,
the IDA and MRMI, (b) that certain Amended and Restated Payment in Lieu of Tax
Agreement, dated as of October 1, 2015, among the Borrower, MRMI and the IDA,
(c) the IDA Lease Agreement, (d) the IDA Leaseback Agreement, (e) that certain
Bill of Sale to Agency, dated as of October 1, 2015, executed by the Borrower
and MRMI in favor of the IDA, (f) that certain Bill of Sale to Company, dated as
of October 1, 2015, executed by the IDA in favor of MRMI and the Borrower, (g)
that certain Environmental Compliance and Indemnification Agreement, dated as of
September 5, 2014, by and among IDA, MRMI and the Borrower, and (h) that certain
Closing Conditions Letter, dated as of September 5, 2014, among the IDA, the
Borrower, MRMI, EPT Sub and EPR Sub, as amended by that certain Amendment to
September 5, 2014 Closing Conditions Letter, dated as of May 1, 2015, by and
among, the IDA, the Borrower and MRMI, as further amended by that certain
Closing Conditions Letter, dated as of October 1, 2015, by and among the IDA,
the Borrower and MRMI, in each case, as assigned and/or amended, as applicable,
by that certain Omnibus Assignment and Assumption Agreement dated as of November
21, 2016, by and among MRMI, the Borrower and the IDA and that certain Omnibus
Amendment to Project Documents, dated as of January 19, 2017, between the
Borrower and IDA, (II) (a) that certain Agent and Project Agreement, dated as of
December 22, 2016, between Empire Sub I and the IDA, (b) that certain Payment in
Lieu of Taxation Agreement, dated as of December 22, 2016, between Empire Sub I
and the IDA, (c) that certain Bill of Sale to Agency, dated as of December 22,
2016, executed by Empire Sub I in favor of the IDA, (d) that certain Bill of
Sale to Company, dated as of December 22, 2016, executed by the IDA in favor of
Empire Sub I, (e) that certain Environmental Compliance and Indemnification
Agreement, dated as of December 22, 2016, between the IDA and Empire Sub I, (f)
that certain Informational Letter Regarding Sales and Use Tax Exemptions, dated
as of December 22, 2016, by the IDA, and (g) that certain New York State Sales
and Use Tax Exemption Letter, dated as of December 22, 2016, by the IDA, in each
case, as amended, as applicable, by that certain Omnibus Amendment to Project
Documents, dated as of January 19, 2017, between Empire Sub I and the IDA, and
(III) any other similar agreements entered into among the IDA and Empire Sub II
with respect to the Entertainment Village.
“IDA Lease Agreement” shall mean (a) that certain Amended and Restated Lease to
Agency dated as of October 1, 2015, among the Borrower, MRMI and the IDA, as
assigned and amended by that certain Omnibus Assignment and Assumption Agreement
dated as of November 21, 2016, by and among MRMI, the Borrower and the IDA and
that certain Omnibus Amendment to Project Documents, dated as of January 19,
2017, between the Borrower and the IDA, (b) that certain Lease to Agency dated
as of December 22, 2016, between Empire Sub I and the IDA, as amended by that
certain Omnibus Amendment to Project Documents, dated as of January 19, 2017,
between Empire Sub I and the IDA, and (c) any other similar lease agreement
entered into between Empire Sub II and the IDA with respect to the Entertainment
Village.


26

--------------------------------------------------------------------------------





“IDA Leaseback Agreement” shall mean (a) that certain Amended and Restated
Leaseback to Company dated as of October 1, 2015, among the Borrower, MRMI and
the IDA, as assigned and amended by that certain Omnibus Assignment and
Assumption Agreement dated as of November 21, 2016, by and among MRMI, the
Borrower and the IDA and that certain Omnibus Amendment to Project Documents,
dated as of January 19, 2017, between the Borrower and the IDA, (b) that certain
Leaseback to Company dated as of December 22, 2016, between Empire Sub I and the
IDA, as amended by that certain Omnibus Amendment to Project Documents, dated as
of January 19, 2017, between Empire Sub I and the IDA, and (c) any other similar
leaseback agreement entered into between Empire Sub II and the IDA with respect
to the Entertainment Village.
“Impacted Interest Period” shall have the meaning given in the definition of
“LIBO Rate”.
“Increased‑Cost Lender” shall have the meaning given in Section 2.22.
“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all indebtedness for borrowed money; (b) all Capital Lease Obligations;
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money; (d) any obligation owed for
all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and such obligations with
respect to trade payables and accruals incurred in the ordinary course of
business); (e) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person (provided, that if the indebtedness secured thereby has not been
assumed or is non-recourse, the amount of such indebtedness included for the
purposes of this definition will be the amount equal to the lesser of the fair
market value of such property and the amount of the indebtedness secured);
(f) the face amount of any acceptance, letter of credit or similar facility
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings; (g) all obligations of such Person,
contingent or otherwise, with respect to the redemption, repayment or other
repurchase of Disqualified Capital Stock (excluding accrued dividends that have
not increased the liquidation preference of such Disqualified Capital Stock);
(h) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the indebtedness of another
(other than in the case of any Loan Party, indebtedness of any other Loan
Party); (i) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession of such Property
(provided, that if the indebtedness is non-recourse, the amount of such
indebtedness included for the purposes of this definition will be the amount
equal to the lesser of the fair market value of such Property and the amount of
such indebtedness)); (j) all obligations of such Person in respect of any
Hedging Agreement; and (k) any Guarantee of such Person in respect of
obligations of the kind referred to in clauses (a) through (j) above. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in, or other relationship with, such other Person, except to the extent
the terms of such Indebtedness


27

--------------------------------------------------------------------------------





provide that such Person is not liable therefor. For purposes of calculating
Indebtedness hereunder at any time, the amount of Indebtedness of the type
referred to in clause (j) above of any Person shall be equal to the payment due
thereunder (giving effect to any netting agreements), if any, by such Person if
such Indebtedness were terminated on such date. Additionally, (I) the Borrower’s
or any other Loan Party’s obligations under the IDA Documents, (II) the
Borrower’s or any other Loan Party’s obligations under the Development
Documents, and (III) any deferred obligations owing to the Gaming Authorities
(in the case of this clause (III), so long as such deferred obligations do not
constitute indebtedness for borrowed money) shall, in each case, not be
considered Indebtedness hereunder. Additionally, Indebtedness shall not include
(i) any surety bonds for claims underlying mechanics liens and any reimbursement
obligations with respect thereto so long as such reimbursement obligations are
not then due, or are promptly paid when due, (ii) any indebtedness that has been
either satisfied or discharged or defeased through covenant defeasance or legal
defeasance, (iii) prepaid or deferred revenue arising in the ordinary course of
business, (iv) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase prices of an asset to satisfy
unperformed obligations of the seller of such asset and (v) earn-out obligations
until such obligations become a liability on the balance sheet of such person in
accordance with GAAP.
“Indemnified Taxes” shall mean (i) Taxes imposed on or with respect to any
payment made or due under any Loan Document other than Excluded Taxes and (ii)
Other Taxes.
“Indemnitee” shall have the meaning given in Section 9.05(b).
“Information” shall have the meaning given in Section 9.16.
“Insurance Advisor” shall mean Harbor Insurance Group, or any other Person
designated from time to time by the Administrative Agent in its sole discretion,
to serve as the Insurance Advisor under the Loan Documents.
“Intellectual Property” shall have the meaning set forth in the Pledge and
Security Agreement.
“Intellectual Property Collateral” shall mean Intellectual Property constituting
Collateral in accordance with the Security Documents.
“Intellectual Property Security Agreements” shall mean each notice of grant of
security interest in, or security agreement with respect to, intellectual
property executed from time to time by any Loan Party in favor of the Collateral
Agent for the benefit of the Secured Parties in accordance with the Pledge and
Security Agreement in order to grant Liens to the Collateral Agent for the
benefit of the Secured Parties over Intellectual Property to secure all or a
portion of the Obligations.
“Intercreditor Agreement” shall mean an Intercreditor Agreement, substantially
in the form of Exhibit C-7, among each Loan Party, the Equity Pledgor, the
Collateral Agent and the Term Loan Collateral Agent.


28

--------------------------------------------------------------------------------





“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
Adjusted EBITDA for the period of four consecutive Fiscal Quarters most recently
ended on or prior to such date (subject to such adjustments as are specified in
Section 6.08(a)) to (b) Consolidated Cash Interest Expense for such period
(subject to such adjustments as are specified in Section 6.08(a)); provided,
however, that interest expense (if any) associated with the IDA Documents shall
not be included for purposes of calculating Consolidated Cash Interest Expense.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any LIBOR Loan, the last day of the Interest Period applicable to such LIBOR
Loan and, in the case of a LIBOR Loan with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
LIBOR Loan. For the avoidance of doubt, no Interest Payment Date shall occur
less frequently than every three months.
“Interest Period” shall mean, in connection with a LIBOR Loan, an interest
period of one, two, three or six months (or, if agreed by all relevant Lenders,
twelve months), as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (x) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be, and (y) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) of this definition, end on the last Business Day of a calendar month;
and (c) no Interest Period with respect to any portion of any Loans shall extend
beyond the Commitment Termination Date.
“Interest Rate Determination Date” shall mean, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
“Interest Reserve Account” shall mean the “Building Loan Interest Reserve
Account” (as defined in the Building Loan Disbursement Agreement).
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for Dollars)
that is shorter than the Impacted Interest Period and (b) the LIBO Screen Rate
for the shortest period (for which the LIBO Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.
“Investment” shall mean (a) any direct or indirect purchase or other acquisition
by the Borrower or any other Loan Party of, or of a beneficial interest in, any
of the Securities of any other Person; (b) any direct or indirect purchase or
other acquisition for value, by any Loan Party


29

--------------------------------------------------------------------------------





from any Person, of any Capital Stock in such Person; (c) any direct or indirect
loan, advance or capital contribution by the Borrower or any other Loan Party to
any other Person, including all Indebtedness and accounts receivable from that
other Person that are not current assets or did not arise from sales to that
other Person in the ordinary course of business; and (d) any direct or indirect
purchase of all or substantially all of the assets constituting the business of
a division, branch or other unit of operations from any Person. The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write‑ups, write‑downs or write‑offs with respect to such Investment
less all returns of principal or equity therein or repayments thereof.
“Investment Account” shall mean each of the accounts established under the
Collateral Account Control Agreement, the Control Agreements and each other
Investment Account (as defined in the Pledge and Security Agreement).
“IRS” shall mean the United States Internal Revenue Service.
“ISP98” shall mean the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuance/Amendment Notice” shall mean a notice in the form of Exhibit B‑3 or
otherwise in form and substance satisfactory to the Issuing Bank.
“Issuing Bank” shall mean Fifth Third Bank as Issuing Bank hereunder and any of
its Affiliates, or any other Lender (and any of its Affiliates) appointed by the
Borrower to serve as Issuing Bank hereunder with the consent of such Lender
(which consent may be withheld in such Lender’s sole discretion) and the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed).
“Joint Venture” shall mean a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form, that is
neither a Subsidiary nor an Unrestricted Subsidiary of the Borrower.
“Lead Arranger” shall mean each of Fifth Third Bank and Nomura Securities
International, Inc., individually and collectively, as the context may require,
in its capacity as lead arranger and book runner with respect to the Facility
and its permitted successors and assigns in such capacity.
“Legal Requirements” shall mean, as to any Person, the Governing Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Real Property (including Gaming
Laws) or personal property or to which such Person or any of its property of any
nature is subject.
“Lender Addendum” shall mean, with respect to any initial Lender, a Lender
Addendum substantially in the form of Exhibit H to be executed and delivered by
such Lender on the date of this Agreement.


30

--------------------------------------------------------------------------------





“Lenders” shall have the meaning given in the preamble to this Agreement;
provided that the term “Lenders” shall include (a) any Person that delivers a
Lender Addendum or any Person that has become a party hereto pursuant to an
Assignment and Acceptance (in each case other than any such Person that has
ceased to be a party hereto pursuant to an Assignment and Acceptance) and (b)
unless the context clearly indicates otherwise, the Issuing Bank.
“Letter of Credit” shall mean a standby letter of credit issued or to be issued
by Issuing Bank pursuant to Section 2.04.
“Letter of Credit Non-Reimbursed Drawings” shall mean at any time, the aggregate
amount of drawings under Letters of Credit which have not then been reimbursed
pursuant to Section 2.04(d).
“Letter of Credit Obligations” shall mean at any time, an amount equal to the
sum of (a) the maximum aggregate amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding and
(b) the Letter of Credit Non-Reimbursed Drawings at such time.
“Letter of Credit Sublimit” shall mean the lesser of (a) $10,000,000 and (b) the
aggregate unused amount of the Commitments then in effect.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“LIBO Rate” shall mean,  with respect to any LIBOR Loan for any Interest Period,
the rate per annum determined by the Administrative Agent, at approximately
11:00 a.m. (London time) on the date which is two (2) Business Days prior to the
commencement of the relevant Interest Period by reference to the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other Person that takes over the administration of such rate for Dollars)
for deposits in Dollars for a period equal to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page of screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time which has been nominated by ICE Benchmark Administration Limited as
an authorized information vendor for the purpose of displaying such rates as
selected by the Administrative Agent in its reasonable discretion) (in each
case, the “LIBO Screen Rate”) provided that, to the extent that an interest rate
is not ascertainable pursuant to the foregoing provision of this definition for
a particular Interest Period (an “Impacted Interest Period”), “LIBO Rate” shall
be the Interpolated Rate for such Interest Period; provided further that, if the
LIBO Rate shall be less than zero, the LIBO Rate shall be deemed to be zero for
purposes of this Agreement (other than pursuant to a Hedging Agreement, to the
extent applicable, in which case this proviso shall be disregarded).
“LIBO Screen Rate” shall have the meaning given in the definition of “LIBO
Rate”.


31

--------------------------------------------------------------------------------





“License Revocation” shall mean (a) the revocation, failure to renew or
suspension of (x) any Gaming License of the Borrower or any other Loan Party or
(y) the Gaming License of any other Person (other than a Secured Party) required
to hold a Gaming License as a condition to any Gaming License of the Borrower or
any other Loan Party if, in the case of preceding clause (x) or (y), such
revocation, failure to renew or suspension could reasonably be expected to have
a Material Adverse Effect (provided that nothing in this clause (a) shall be
deemed a License Revocation to the extent and only for so long as any such
revocation, failure to renew or suspension is subject to an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution on such revocation, failure to renew or suspension pending
such appeal or proceedings and the Loan Parties are permitted to continue to
conduct their operations, taken as a whole and in all material respects, in the
ordinary course of business (without any further material restrictions) during
the pendency of any such appeal or proceeding for review) or (b) the appointment
of a receiver, trustee or similar official by the Gaming Authorities with
respect to any Loan Party or the Project.
“Lien” shall mean (i) any lien, mortgage, pledge, collateral assignment,
security interest, charge or encumbrance of any kind (including any agreement to
give any of the foregoing (unless such agreement is entered into in connection
with the full refinancing of the Obligations under this Agreement and the
obligation to give any of the foregoing takes effect substantially concurrently
with or after the payment in full of the Obligations)), any conditional sale or
other title retention agreement (and any lease in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing and (ii) in the case of Securities, any purchase option,
call or similar right of a third party with respect to such Securities;
provided, however, in no event shall (i) restrictions under Gaming Laws
prohibiting the grant of a security interest in any Gaming License or (ii) an
operating lease or an agreement to sell constitute a Lien.
“Liquidated Damages” shall mean any proceeds, liquidated damages or indemnity
amounts paid pursuant to any obligation, default or breach under the Project
Documents (net of costs, fees and expenses incurred by a Loan Party pursuant to
arm’s length transactions in connection with adjustment or settlement thereof
and taxes paid with respect thereto). For purposes of this definition, amounts
paid under so called “liquidated damages” insurance policies shall be deemed to
be “Liquidated Damages”.
“Loan” shall mean a loan made by a Lender to the Borrower pursuant to Section
2.02.
“Loan Documents” shall mean this Agreement, each Subordination Agreement (if
any), the Equity Pledge Agreement, the other Security Documents, the Subsidiary
Guaranty (if and when executed), the Intercreditor Agreement, the Environmental
Indemnity Agreements, the Notes, the Fee Letter (solely for purposes of Section
7.01), the Subordinated Intercompany Note (if and when executed) and any other
document or certificate executed by any Company or any other provider of credit
support in respect of the Obligations, for the benefit of any Agent, any Lender
or any other Secured Party in connection with this Agreement or any other Loan
Document. For the avoidance of doubt, Hedging Agreements and Cash Management
Agreements do not constitute Loan Documents.


32

--------------------------------------------------------------------------------





“Loan Exposure” shall mean, with respect to any Lender, as of any date of
determination, the sum of (a) the outstanding aggregate principal amount of the
Loans of such Lender plus (b) such Lender’s Pro Rata Share of all outstanding
Letter of Credit Obligations.
“Loan Parties” shall mean the Borrower and each Subsidiary Guarantor.
“Margin Stock” shall have the meaning given in Regulation U.
“Master Association” shall mean Concord Resorts Master Association, LLC, a New
York limited liability company.
“Material Adverse Effect” shall mean any change, occurrence, event, circumstance
or development that has had, or could reasonably be expected to have, a material
adverse effect on (a) the business, property, financial condition, operation or
performance of the Loan Parties and the Project, taken as a whole, (b) the
ability of the applicable Loan Parties to operate the Project in accordance with
the Gaming Licenses, the Gaming License Conditions and the Gaming Laws, (c) the
validity or enforceability of any of the Loan Documents or the rights and
remedies of the Lead Arranger, the Agents, the Collateral Agent or the other
Secured Parties thereunder, or (d) the ability of the Loan Parties (taken as a
whole) or the Companies (taken as a whole) to perform their respective
Obligations under the Loan Documents to which it is a party. Notwithstanding the
foregoing, the granting of a gaming license by any gaming authority or the
passage of any legislation approving the granting of such license, in each case,
after the Closing Date to any Person in the States of New York, New Jersey or
Connecticut or the opening of any other casino or gaming facility in such states
shall not be or be deemed to cause a Material Adverse Effect, and shall not be
taken into consideration for purposes of determining whether a Material Adverse
Effect has occurred.
“Material Contract” shall mean (a) the IDA Documents, (b) the Gaming License
Conditions, (c) the Development Documents or (d) any other contract or other
arrangement to which a Loan Party is a party (other than the Loan Documents or
contracts for the incurrence of Indebtedness), for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect (excluding any Project Documents).
“Material Indebtedness” shall mean any Indebtedness (other than the Loans,
obligations in respect of Letters of Credit and Indebtedness permitted pursuant
to Section 6.01(b)), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Loan Parties in an aggregate principal
amount (or, with respect to Term Loan Obligations, the aggregate amount of all
Commitments (as defined in the Term Loan Agreement) and Term Loans) exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of such Persons in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the applicable Person would be required to pay if such Hedging
Agreement were terminated at such time.
“Maximum Rate” shall have the meaning given in Section 9.09.
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting


33

--------------------------------------------------------------------------------





Exposure of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and the Issuing Bank in their sole discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc., a Delaware corporation, or
any successor thereof.
“Mortgaged Properties” shall mean, initially, each parcel of real property and
the improvements thereto owned or leased by a Loan Party and specified on
Schedule 1.01(a), together with each other parcel of real property and
improvements thereon with respect to which a Mortgage is granted pursuant to
Section 5.11, 5.12 or 5.14. Notwithstanding the foregoing, “Mortgaged
Properties” shall not include (i) any Excluded Leased Real Property and (ii) any
parcel of real property that has been released from, and is not subject to, the
lien of a Mortgage.
“Mortgages” shall mean (a) the Revolving Loan Mortgage, Leasehold Mortgage,
Assignment of Rents and Leases, Security Agreement and Fixture Filing,
substantially in the form of Exhibit C-5, effective as of the date hereof,
executed and delivered by the Borrower, Empire Sub I and the IDA in favor of the
Collateral Agent for the benefit of the Secured Parties, (b) the Revolving Loan
Spreader Agreement, effective as of the date hereof, executed and delivered by
the Borrower, Empire Sub I and Empire Sub II in favor of the Collateral Agent
for the benefit of the Secured Parties and (c) each other fee or leasehold
mortgages or deeds of trust, assignments of leases and rents, spreading
agreements and other security documents granting a Lien on, or spreading a Lien
on, any Real Property to the Collateral Agent for the benefit of the Secured
Parties to secure the Obligations, each substantially in the form of Exhibit C‑5
with such changes as shall be advisable under the law of the jurisdiction in
which such Mortgage is to be recorded and as are reasonably satisfactory to the
Administrative Agent, or otherwise in form and substance reasonably satisfactory
to the Administrative Agent. Each of the above shall be referred to herein
individually as a “Mortgage”.
“MRMI” shall mean Monticello Raceway Management, Inc., a New York corporation.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Code Section 414) is making or accruing an obligation to make contributions, or
has within any of the preceding six plan years made or accrued an obligation to
make contributions.
“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Borrower and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate.




34

--------------------------------------------------------------------------------





“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale made pursuant to Section 6.09(c) or in
violation of Section 6.09 or any Recovery Event, the proceeds thereof in the
form of Cash and Cash Equivalents (including any such proceeds subsequently
received (as and when received) in respect of non-Cash consideration initially
received), net of, except to the extent in each case payable to any Affiliate of
the Borrower:
(i)    selling expenses (including reasonable and customary closing
apportionments in favor of the applicable purchaser, broker’s fees or
commissions, legal fees, transfer and similar taxes incurred by the Borrower or
any other Loan Party in connection therewith and the Borrower’s good faith
estimate of taxes paid or payable by the Borrower or any other Loan Party, or
distributions made or expected to be made within the following twelve months
pursuant to Section 6.05(b), in connection with such sale, after taking into
account any available tax credits or deductions and any tax sharing
arrangements, in each case to the extent attributable to such sale);
(ii)    amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds);
(iii)    the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness (or amounts required by the terms of such
Indebtedness to be otherwise reinvested in other assets of each Loan Party to
the extent so invested) (other than the Obligations and the Term Loan
Obligations) which is secured by the asset sold in such Asset Sale or subject to
such Recovery Event and (in either case) which is required to be repaid with
such proceeds (other than any such Indebtedness assumed by the purchaser of such
asset);
(iv)    reserves for withdrawal liability or severance estimated by the Borrower
to be payable arising from such Asset Sale;
(v)    amounts required to be paid to any Person (other than the Borrower and
the other Loan Parties) owning a beneficial interest in the subject asset; and
(vi)    amounts paid in connection with securing any settlement of or payment in
respect of any property or casualty insurance claim in case of a Recovery Event,
including any related Taxes paid or payable or distributions made or expected to
be made within the following twelve months pursuant to Section 6.05(b) in
connection with such Recovery Event;
provided, however, that, if:
(A)    the Borrower shall deliver a certificate of a Financial Officer or other
authorized officer of the Borrower to the Administrative Agent within five (5)
Business Days of receipt thereof setting forth:


35

--------------------------------------------------------------------------------





(I)    in the case of an Asset Sale, the Borrower’s intent to reinvest such
proceeds in assets of a kind then used or usable in the business of the Borrower
and the other Loan Parties within 365 days of receipt of such proceeds;
(II)    in the case of a Recovery Event:
(x) the Borrower’s intent to apply such proceeds (the “Restoration Proceeds”) to
the repair, or restoration or replacement of, or remedy of such breach with
respect to, the property subject to such Recovery Event within 365 days of
receipt of such Restoration Proceeds or to the reimbursement of Consolidated
Capital Expenditures made by a Loan Party with respect to any such repair or
restoration within 90 days prior to such receipt (or, if such Restoration
Proceeds relate to an event prior to the Completion Date and the application of
such proceeds to Project Costs is required to achieve Completion, that such
funds will be applied prior to the achievement of Final Completion (as defined
in the Disbursement Agreements) in accordance with the terms of the Disbursement
Agreements); and
(y) that if such Restoration Proceeds relate to an event after the Completion
Date (or, if prior to the Completion Date, the relevant property was not part of
the Project), the repair or restoration of, or remedy of such breach with
respect to, the property subject to such Recovery Event to a condition
substantially similar to the condition of such property immediately prior to the
event or events to which such Recovery Event relates is technically and
economically feasible within such 365-day period and that a sufficient amount of
funds is or will be available to the relevant Loan Party to make such repairs
and restorations, or to remedy such breach; and
(B)    in the case of an Asset Sale, no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, and
(C)    in the case of a Recovery Event, no Event of Default shall have occurred
and shall be continuing at the time of such certificate or at the proposed time
of the application of such proceeds;
then (I) in the case of an Asset Sale, such proceeds shall not constitute Net
Cash Proceeds except to the extent not so reinvested at the end of such 365-day
period (at which time such proceeds shall be deemed Net Cash Proceeds) and (II)
in the case of a Recovery Event, such Restoration Proceeds shall not constitute
Net Cash Proceeds except to the extent not so used at the end of such 365-day
period (or if the Recovery Event occurs with respect to an event prior to the
Completion Date and the application of such proceeds to Project Costs is
required to achieve Completion, then to the extent not used prior to the
achievement of Final Completion (as defined in the Disbursement Agreements) at
which time, subject to the terms of the Disbursement Agreements, such
Restoration Proceeds shall be deemed to be Net Cash Proceeds); and
(b)    with respect to any issuance or disposition of Indebtedness, the Cash
proceeds thereof, net of all taxes or distributions pursuant to Section 6.05(b)
and reasonable and customary


36

--------------------------------------------------------------------------------





fees, commissions, costs and other expenses incurred by the Borrower or any
other Loan Party, in each case, in connection therewith.
Notwithstanding the foregoing, all proceeds of (i) so-called “business
interruption” policies and (ii) Specified FF&E Collateral (as defined in the
Term Loan Agreement) shall not be Net Cash Proceeds.
“Non-Consenting Lender” shall have the meaning given in Section 2.22.
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Note” shall mean a promissory note in the form of Exhibit A.
“Obligations” shall mean all obligations of every nature of any Company from
time to time owed to the Agents, the Lead Arranger (including former Agents or
Lead Arranger), the Lenders or the other Secured Parties or any of them under
any Loan Document or Specified Cash Management Agreement, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to any Company would have accrued on any Obligation,
whether or not a claim is allowed against any Company for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Specified Cash Management Agreements,
Fees, expenses, indemnification or otherwise, and shall include (x) all interest
accrued or accruing (or which would, absent commencement of a proceeding under
any Debtor Relief Law, accrue) in accordance with the rate specified in the
relevant Loan Document and (y) all fees, costs and charges incurred in
connection with the Loan Documents and provided for thereunder, in the case of
each of clause (x) and clause (y) whether before or after commencement of a
proceeding under any Debtor Relief Law, and irrespective of whether any claim
for such interest, fees, costs or charges is allowed as a claim in a proceeding
under any Debtor Relief Law.
“On-Site Cash” shall mean amounts held in Cash on-site at the Project (including
cage cash) in connection with the ordinary course of operations thereof.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Commitment or Loan
Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar taxes or any other excise
or property taxes, charges or similar levies (including interest, fines,
penalties and additions to tax) arising from any payment made or the receipt or
perfection of a security interest under any Loan Document or from the execution,
delivery, performance or enforcement of, or otherwise with respect to, any Loan
Document, except, in each case, any such taxes, charges or similar levies
(including interest, fines, penalties and


37

--------------------------------------------------------------------------------





additions to tax) that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment pursuant to Section 2.20 or Section 2.22).
“Participant” shall have the meaning given in Section 9.04(b).
“Participant Register” shall have the meaning given in Section 9.04(b).
“Pass Through Entity” shall mean any of (a) a grantor trust for federal and
state income tax purposes or (b) an entity treated as a partnership, S
corporation or a disregarded entity for U.S. federal and applicable state income
tax purposes.
“Patriot Act” shall have the meaning given in Section 3.29.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.
“Permits” shall mean any and all franchises, licenses (including Gaming
Licenses), certificates of occupancy, leases, permits, approvals, notifications,
certifications, registrations, authorizations, exemptions, qualifications,
easements, rights of way, Liens and other rights, privileges and approvals
required under any Legal Requirement (including Environmental Laws).
“Permitted Equity Contributions” shall mean, on any date, the cumulative amount
of Cash and Cash Equivalents received on or prior to such date from any equity
issuance by, or capital contribution to, the Borrower (other than Disqualified
Capital Stock, Specified Equity Contributions, payments made under the
Completion Guaranty (as defined in the Term Loan Agreement), amounts required to
be contributed pursuant to either Disbursement Agreement, amounts utilized
pursuant to clause (c) of the definition of Available Amount, Required Equity
Contributions, amounts applied to Project Costs and other amounts previously
applied for purposes other than use in the Permitted Equity Contribution
Amount), which amounts the Borrower shall have within three (3) Business Days of
receipt thereof designated to the Administrative Agent in writing as “Permitted
Equity Contributions”.
“Permitted Equity Contribution Amount” shall mean, on any date, an amount equal
to (a) the aggregate cumulative amount of Permitted Equity Contributions; minus
(b) the aggregate amount of any (i) Investments made pursuant to Section
6.07(q), and (ii) Consolidated Capital Expenditures made with Permitted Equity
Contributions pursuant to Section 6.08(c)(i), in each case, made since the Full
Opening Date and on or prior to such date.
“Permitted Holders” shall mean (i) Mr. Tan Sri Lim Kok Thay and any member of
the Family Group of Mr. Tan Sri Lim Kok Thay, (ii) Kien Huat Realty III Limited,
(iii) Genting Berhad, (iv) Genting Malaysia Berhad, and (v) Genting Hong Kong
Limited.
“Permitted Liens” shall mean each of the Liens permitted pursuant to Section
6.02.
“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the


38

--------------------------------------------------------------------------------





principal amount of such refinancing, refunding, extending, renewing or
replacing Indebtedness is not greater than the principal amount of such
Refinanced Indebtedness plus the amount of any premiums or penalties and accrued
and unpaid interest paid thereon and original issue discount on such
refinancing, refunding, extending, renewing or replacing Indebtedness and fees
and expenses, in each case associated with such refinancing, refunding,
extension, renewal or replacement, (b) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no sooner than,
and in the case of term Indebtedness a Weighted Average Life to Maturity that is
no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantees thereof are subordinated to the Obligations, such
refinancing, refunding, extending, renewing or replacing Indebtedness and any
Guarantees thereof remain, in the reasonable good faith determination of the
Borrower, so subordinated on terms no less favorable to the Lenders, (d) the
obligors in respect of such Refinanced Indebtedness immediately prior to such
refinancing, refunding, extending, renewing or replacing are the only obligors
on such refinancing, refunding extending, renewing or replacing Indebtedness,
(e) such refinancing, refunding, extending, renewing or replacing Indebtedness
does not, in the reasonable good faith determination of the Borrower, contain
covenants, terms, conditions or events of default which, when taken as a whole,
are materially adverse and/or materially more burdensome to the Borrower or the
applicable Loan Party and the Lenders in comparison to the covenants, terms,
conditions or events of default, taken as a whole, in respect of such Refinanced
Indebtedness (other than, in each case, the economic terms thereof (including
the interest rate)); provided that a certificate of the Borrower delivered to
the Administrative Agent at least three Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material covenants, terms, conditions and events of default of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
reasonably determined in good faith that such covenants, terms, conditions and
events of default satisfy the foregoing requirement shall be conclusive evidence
that such covenants and defaults satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such three Business Day period
that it disagrees with such determination (including a reasonably detailed
description of the basis upon which it disagrees) and (f) in the case of a
refinancing of Indebtedness under Section 6.01(p), such refinancing, refunding,
extending, renewing or replacing Indebtedness contains provisions substantially
similar to Section 2.13(e) of the Term Loan Agreement and the relevant holders
(or agent or other representative of such holders) of such refinancing,
refunding, extending, renewing or replacing Indebtedness becomes party to the
Intercreditor Agreement, if and to the extent such Permitted Refinancing
Indebtedness is secured.
“Person” shall mean any individual, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority or other entity of whatever nature.
“Plans and Specifications” shall have the meaning given in the Building Loan
Disbursement Agreement.
“Pledge and Security Agreement” shall mean the Pledge and Security Agreement,
substantially in the form of Exhibit C‑2, dated as of the date hereof, among
each Loan Party and the Collateral Agent.


39

--------------------------------------------------------------------------------





“Pledged Collateral” shall mean the “Pledged Equity Interests” as defined in the
Pledge and Security Agreement, and the “Pledged Collateral”, as defined in the
Equity Pledge Agreement.
“Presumed Tax Rate” shall mean the highest combined marginal federal, state and
local income tax rate for the relevant taxable year of a corporation doing
business in New York, taking into account the federal income tax deduction for
such state and local income taxes). In determining the Presumed Tax Rate, the
character of the items of income and gain comprising Taxable Income (e.g.,
ordinary income or long-term capital gain) and any applicable preferential tax
rates shall be taken into account.
“Prime Rate” shall mean, on any day, the rate of interest announced by Fifth
Third Bank from time to time as its “prime rate” as in effect on such day. The
prime rate is a rate set by Fifth Third Bank based upon various factors
including Fifth Third Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. The Borrower
acknowledges that such rate may not be Fifth Third Bank’s best or lowest rate
and that Fifth Third Bank may, from time to time, make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.
“Principal Office” shall mean, for each of the Administrative Agent and the
Issuing Bank, such Person’s “Principal Office” as set forth on Appendix A, or
such other office as such Person may from time to time designate in writing to
the Borrower, the Administrative Agent and each Lender.
“Proceedings” shall mean any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration against any
Company or affecting any Property of such Person.
“Project” shall have the meaning given in the recitals to this Agreement.
“Project Costs” shall mean the “Building Loan Costs” (as defined in the Building
Loan Disbursement Agreement) and the “Project Costs” (as defined in the Project
Disbursement Agreement) and shall include, for purposes of clarification, the
payments of licensing fees to the Gaming Authorities in an aggregate amount not
to exceed $51,000,000 for the issuance of, or application for, the Borrower’s
Gaming License.
“Project Documents” shall have the meaning given in the Disbursement Agreements.
“Project Disbursement Agreement” shall have the meaning given in the Term Loan
Agreement.
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including Capital Stock.
“Pro Rata Share” shall mean with respect to all payments, computations and other
matters relating to the Commitment or Loans of any Lender or any Letters of
Credit issued or


40

--------------------------------------------------------------------------------





participations purchased therein by any Lender, the percentage obtained by
dividing (a) the Commitment of that Lender by (b) the aggregate Commitments of
all Lenders; provided that if the Commitments have then expired or been
terminated, the Pro Rata Share of the Lenders shall be determined based upon the
Loan Exposure of such Lenders. For all other purposes with respect to each
Lender, “Pro Rata Share” shall mean the percentage obtained by dividing (A) an
amount equal to the Aggregate Exposure of that Lender, by (B) an amount equal to
the sum of the Aggregate Exposure of all Lenders.
“Purchase Option Agreement” shall mean that certain Purchase Option Agreement,
dated as of December 28, 2015, by and among EPT Sub, EPR Sub, Adelaar Developer,
and the Borrower, and the Borrower, as amended by that certain First Amendment
to Purchase Option Agreement, dated as of January 19, 2017, by and among EPT
Sub, EPR Sub, Adelaar Developer, and the Borrower.
“Qualified Capital Stock” shall mean Capital Stock that is not Disqualified
Capital Stock.
“Qualified ECP Guarantor” shall have the meaning given to such term in the
Pledge and Security Agreement.
“Real Property” shall mean all Mortgaged Property and all other real property
owned or leased from time to time by any Loan Party and, to the extent provided
in, and solely for the purposes of, Section 3.17 and Section 5.09, any
Unrestricted Subsidiary.
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim (other than a settlement in respect of
business interruption insurance or other similar insurance proceeds covering the
loss of revenues and extra expenses), any Liquidated Damages, or any taking
under power of eminent domain or by condemnation or similar proceeding of or
relating to any property or asset of the Borrower or any other Loan Party;
provided that any such event or series of related events causing damage or
destruction resulting in the payment of insurance proceeds (or Liquidated Damage
payments or tax or other refunds, as applicable) in an amount, or a taking of
property having value, not in excess of $1,000,000 in the aggregate for all such
events in any Fiscal Year shall not be deemed a Recovery Event for purposes of
this Agreement.
“Register” shall have the meaning given in Section 2.06(b).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all offered rulings and interpretations thereunder and thereof.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


41

--------------------------------------------------------------------------------





“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulatory Cash Amount” shall mean the Borrower’s good faith estimate of the
amount of cash it needs to reserve from any payment pursuant to Section 2.13(c)
in order to maintain at the Project an amount of cash necessary to be, and
remain, in compliance with all applicable requirements under Gaming Laws (after
taking into account cash available for such purpose) related to “cage cash” and
other On-Site Cash.
“Reimbursement Date” shall have the meaning given in Section 2.04(d).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates, successors and assigns and the respective partners,
trustees, members, controlling persons, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates, successors and
assigns.
“Release” shall mean any release, spill, seepage, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping or leaching into or through the environment or within or upon any
building, structure, facility or fixture.
“Relevant Four Fiscal Quarter Period” shall have the meaning given in Section
7.03.
“Replacement Lender” shall have the meaning given in Section 2.22.
“Required Equity Contribution” shall have the meaning given in the Term Loan
Agreement.
“Required Lenders” shall mean, at any time of determination, one or more Lenders
(other than Defaulting Lenders) collectively having or holding Aggregate
Exposure representing more than 50% of the Aggregate Exposure of all Lenders at
such time. The Aggregate Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time. Notwithstanding the foregoing, to
the same extent set forth in Section 9.04(g), the portion of a Lender’s Loan
Exposure, held or deemed held by any Disqualified Institution shall be excluded
for purposes of making a determination of Required Lenders.
“Required Prepayment Percentage” shall mean (a) in the case of any Asset Sale or
Recovery Event, 100%; (b) in the case of any issuance or other incurrence of
Indebtedness for borrowed money, 100%; and (c) in the case of any Consolidated
Excess Cash Flow, (i) 75% or (ii) if on the last day of the most recently ended
Fiscal Quarter the First Lien Leverage Ratio as of such last day is less than
2.75 to 1.00, 50%.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.


42

--------------------------------------------------------------------------------





“Restoration Proceeds” shall have the meaning given in the definition of “Net
Cash Proceeds”.
“Restricted Junior Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of equity (including
Capital Stock and preferred equity) of the Borrower, now or hereafter
outstanding, except a dividend payable solely in shares of that class of equity
to the holders of that class; (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of equity (including Capital Stock and preferred equity)
of the Borrower, now or hereafter outstanding; (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of equity (including Capital Stock and preferred
equity) of the Borrower, now or hereafter outstanding; (d) advisory, management,
consulting, oversight or similar fees payable to any Affiliate of any Loan Party
(in each case other than to a Loan Party) (which shall not include, for
avoidance of doubt, fees payable pursuant to any joint marketing, cross
marketing, procurement, branding or licensing agreement); and (e) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to any subordinated indebtedness
(in each case other than as payable to a Loan Party or, in the case of payments
or prepayments of Obligations made in accordance with the Loan Documents, to a
Lender) (including any Subordinated Indebtedness).
“S&P” shall mean Standard & Poor’s Ratings Group, Inc., a New York corporation,
or any successor thereof.
“Sanctioned Country” shall mean, at any time, a country or territory that is
subject to comprehensive Sanctions (currently Crimea, Cuba, Iran, North Korea,
Sudan and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person located, organized or resident in a Sanctioned Country or
(c) any Person 50% or more individually or in the aggregate owned by any Person
described in clause (a).
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Scheduled Maturity Date” shall mean January 24, 2022.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereof.
“Secured Parties” shall mean the Lead Arranger, the Agents, the Lenders, the
Issuing Bank and the Specified Cash Management Counterparties and shall include
all former Lead Arranger, Agents, Lenders, Issuing Banks and Specified Cash
Management Counterparties (including each co-agent, sub-agent and
attorney-in-fact appointed by the Agents from time to time


43

--------------------------------------------------------------------------------





pursuant to Article VIII) to the extent that any Obligations owing to such
Persons were incurred while such Persons were a Lead Arranger, Agent, Lender,
Issuing Bank or Specified Cash Management Counterparty (including co-agents,
sub-agents and attorneys-in-fact appointed by the Agents from time to time
pursuant to Article VIII) and such Obligations have not been paid in full.
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.
“Security Documents” shall mean the Pledge and Security Agreement, the Equity
Pledge Agreement, the Control Agreements, the Mortgages, the Assignments of
Leases and Rents, the Intellectual Property Security Agreements, the Consents
and each of the other security agreements, pledges, mortgages, consents and
other instruments and documents executed and delivered pursuant to any of the
foregoing, or pursuant to Section 5.11, Section 5.12 or Section 5.14 or that
otherwise are intended or purport to grant Liens to the Collateral Agent for the
benefit of the Secured Parties to secure all or a portion of the Obligations.
“Senior Permitted Liens” shall mean each of the following: (a) Permitted Liens
granted or permitted under Section 6.02(b), Section 6.02(c), Section 6.02(d),
Section 6.02(e), Section 6.02(f), Section 6.02(g), Section 6.02(h), Section
6.02(i), Section 6.02(j), Section 6.02(l), Section 6.02(m), Section 6.02(n),
Section 6.02(o) (with respect to the IDA Lease Agreement), Section 6.02(q),
Section 6.02(t), Section 6.02(u), Section 6.02(v), Section 6.02(x) (which are
equal and ratable with the Liens securing the Obligations), Section 6.02(z),
Section 6.02(aa) and Section 6.02(cc) as applicable, and (b) with respect to
Mortgaged Property, Permitted Liens set forth in a title policy delivered
pursuant to Section 4.01(l), Section 5.11 or Section 5.12. Notwithstanding the
foregoing, the foregoing Liens (other than under Section 6.02(x)) shall be
deemed Senior Permitted Liens only to the extent given priority over the Lien
created under the Loan Documents pursuant to applicable law or pursuant to
documentation or instruments entered into by the Administrative Agent or the
Collateral Agent in accordance with Section 8.09(a).
“Solvency Certificate” shall mean a Solvency Certificate of the Borrower
substantially in the form of Exhibit D.
“Solvent” shall mean, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets on a going concern basis; (ii) such Person’s capital is not
unreasonably small in relation to its business (in the case of any Loan Party,
as contemplated on the Closing Date and reflected in the projections provided to
the Lead Arranger and the Administrative Agent pursuant to Section 4.01(i) or
with respect to any transaction


44

--------------------------------------------------------------------------------





contemplated or undertaken after the Closing Date); and (iii) such Person has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Specified Cash Management Agreement” shall mean any Cash Management Agreement
entered into by (a) the Borrower or any other Loan Party and (b) any Agent, the
Lead Arranger, any Lender or an Affiliate of any Agent, the Lead Arranger or any
Lender, in each case at the time of entering into such Cash Management Agreement
(even if such Person subsequently ceases to be an Agent, the Lead Arranger, a
Lender or an Affiliate of an Agent, the Lead Arranger or any Lender) (each a
“Specified Cash Management Counterparty”); provided, that (i) the designation of
any Cash Management Agreement as a Specified Cash Management Agreement (which
shall be so designated in writing to the Administrative Agent by the Borrower or
the applicable Specified Cash Management Counterparty) shall not alone create in
favor of a Specified Cash Management Counterparty any rights in connection with
the management or release of any Collateral or Obligations under the Loan
Documents; (ii) as a condition to any Cash Management Agreement being designated
as a Specified Cash Management Agreement, the applicable Specified Cash
Management Counterparty(ies) shall be deemed to have appointed the
Administrative Agent as its agent under the applicable Loan Documents and agreed
to be bound by the provisions of Article VIII in favor of the Agents as if it
were a Lender, including Section 8.03 and Section 8.07, and shall have been
deemed to have made the representations and warranties set forth in Section 8.06
in favor of the Agents; and (iii) any Cash Management Agreement with a Specified
Cash Management Counterparty may be designated as a Specified Cash Management
Agreement hereunder but shall not constitute a “Specified Cash Management
Agreement” (or similar term) under the Term Loan Facility.
“Specified Cash Management Counterparty” has the meaning given in the definition
of Specified Cash Management Agreement.
“Specified Equity Contribution” has the meaning given in Section 7.03.
“Sponsor” shall mean the Permitted Holders and, in each case, any Affiliates
thereof.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). LIBOR Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without


45

--------------------------------------------------------------------------------





benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subject Date” has the meaning given in Section 7.03.
“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party that
(a) does not have any scheduled or other required principal payment, mandatory
principal prepayment, sinking fund payment, interest payment, fee payment or
similar payment due prior to one hundred eighty (180) days after the latest
Scheduled Maturity Date, (b) is not secured by any Lien on any Property and
(c) is subordinated to the Obligations pursuant to a Subordination Agreement.
“Subordinated Intercompany Note” shall mean an Intercompany Subordinated Demand
Promissory Note, dated as of the date first required to be executed pursuant to
Section 5.11, substantially in the form of Exhibit M, among each of the Loan
Parties.
“Subordination Agreement” shall mean each Subordination Agreement, substantially
in the form of Exhibit N, among the Administrative Agent, the Term Loan
Administrative Agent, the applicable Loan Parties and the providers of any
Subordinated Indebtedness.
“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person Controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Notwithstanding the foregoing (and except for purposes of the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its other Subsidiaries
for purposes of this Agreement or any other Loan Document.
“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower that has
executed (whether by counterpart, joinder or otherwise) the Subsidiary Guaranty
and the Pledge and Security Agreement pursuant to Section 5.11; provided that
any Person constituting a Subsidiary Guarantor as described above shall cease to
constitute a Subsidiary Guarantor when it is released from the Subsidiary
Guaranty and the Pledge and Security Agreement, in accordance with the terms
hereof and thereof.
“Subsidiary Guaranty” shall mean the Subsidiary Guaranty, dated as of the date
hereof, substantially in the form of Exhibit C‑1, made by each Subsidiary
Guarantor and the Borrower.


46

--------------------------------------------------------------------------------





“Successor Company” has the meaning given in Section 6.09(a).
“Tax” shall mean any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature (including interest,
penalties and additions thereto) and whatever called, by any Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.
“Tax Amount” shall mean, with respect to any taxable year (or portion thereof)
for which the Borrower is a Pass Through Entity or a member of consolidated,
combined or unitary tax group of which a direct or indirect owner of the
Borrower is the common parent, an amount equal to the product of (a) the Taxable
Income of the Borrower and its Subsidiaries that are Pass Through Entities whose
income is allocable to the Borrower or who are members of such consolidated,
combined or unitary group, treating the Borrower and such Subsidiaries as a
single company for this purpose, for such taxable year (or portion thereof) and
(b) the Presumed Tax Rate, reduced by any Taxes paid or payable with respect to
such Taxable Income directly by the Borrower or any of its Subsidiaries that are
Pass Through Entities whose income is allocable to the Borrower or who are
members of such consolidated, combined or unitary group, treating the Borrower
and such Subsidiaries as a single company for this purpose.
“Tax Code” shall mean the Internal Revenue Code of 1986.
“Taxable Income” shall mean, with respect to any taxable year or portion
thereof, an amount equal to (1) the net income and/or (without duplication) net
gain of the Borrower and its Subsidiaries that are Pass Through Entities whose
income is allocable to the Borrower or who are members of a consolidated,
combined or unitary tax group of which a direct or indirect owner of the
Borrower is the common parent for U.S. federal income tax purposes for such
taxable year or portion thereof, reduced, without duplication and not below
zero, by (2) the sum of (i) the cumulative net loss and/or net capital loss of
the Borrower and such Subsidiaries for federal income tax purposes with respect
to prior tax periods, not previously taken into account hereunder (collectively,
“Prior Losses”) and (ii) to the extent not previously taken into account
hereunder, the $59,800,000 of net operating loss carryforwards of Empire that
are not subject to limitation under Section 382 of the Tax Code as of December
31, 2015 (the “Empire Losses”); provided, that any such Prior Losses or Empire
Losses shall be taken into account only to the extent that the Borrower’s direct
or indirect owners (or the consolidated, combined or unitary tax group of which
the Borrower is a member) would be permitted under the Tax Code to deduct such
Prior Losses or Empire Losses against the net income and/or net gain of the
Borrower and such Subsidiaries that is allocated to them, or required to be
taken into account by the consolidated, combined or unitary tax group, as
applicable, for such taxable year or portion thereof (i.e., giving effect to any
applicable limitations under the Tax Code, including the limitation on using net
capital loss to offset ordinary income, limitations under Section 382 of the Tax
Code, time period limitations with respect to the use of loss carryforwards,
limitations under the alternative minimum tax, etc.), provided, however, for
this purpose, the Empire Losses shall be assumed to be only usable against net
income and/or net gain of the Borrower and such Subsidiaries for U.S. federal
income tax purposes and any actual utilization of the Empire Losses due to net
income and/or net gain of a member of the Empire U.S. federal


47

--------------------------------------------------------------------------------





consolidated group other than the Borrower or such Subsidiaries shall be
disregarded (solely for purposes of determining Taxable Income hereunder).
“Term Facility Documents” shall mean the “Loan Documents” (or any similar term)
as defined in the Term Loan Agreement.
“Term Loan” shall mean any term loan made pursuant to Section 2.01 of the Term
Loan Agreement and any term loan made under any Permitted Refinancing
Indebtedness.
“Term Loan Administrative Agent” shall mean Credit Suisse AG, Cayman Islands
Branch, as administrative agent under the Term Loan Facility and any successor
thereto in such capacity or any other Person in a similar capacity under any
Permitted Refinancing Indebtedness.
“Term Loan Agreement” shall have the meaning given in the definition of Term
Facility and shall include any similar or replacement agreement pursuant to any
Permitted Refinancing Indebtedness.
“Term Loan Collateral Agent” shall mean Credit Suisse AG, Cayman Islands Branch,
as collateral agent under the Term Loan Facility and any successor thereto in
such capacity or any other Person in a similar capacity under any Permitted
Refinancing Indebtedness.
“Term Loan Facility” shall mean the term loan facility under that certain
Building Term Loan Agreement, dated as of January 24, 2017 (as amended, amended
and restated, supplemented, refinanced, replaced or otherwise modified from time
to time), by and among the Borrower, Credit Suisse AG, Cayman Islands Branch, as
administrative agent (and any successor thereto in such capacity), and the
banks, financial institutions and other entities from time to time party thereto
as lenders (the “Term Loan Agreement”), and any Permitted Refinancing
Indebtedness.
“Term Loan Obligations” shall have the meaning given to the term “Obligations”
in the Term Loan Agreement.
“Terminated Lender” shall have the meaning given in Section 2.22.
“Title Company” shall have the meaning given in Section 4.01(l).
“Total Utilization of Commitments” shall mean, as at any date of determination,
the sum of (a) the aggregate principal amount of all outstanding Loans (other
than Loans made for the purpose of reimbursing the Issuing Bank for any amount
drawn under any Letter of Credit, but not yet so applied) and (b) the aggregate
Letter of Credit Obligations.
“Trade Date” shall have the meaning given in Section 9.04(g)(i).
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Companies of the Loan Documents and the Term Facility
Documents to which they are a party, (b) the borrowings and the issuance of
Letters of Credit hereunder and under the Term Loan Agreement, and the use of
proceeds of each of the foregoing and (c) the granting of Liens pursuant to the
Security Documents and the Term Facility Documents.


48

--------------------------------------------------------------------------------





“Type of Loan” shall mean an ABR Loan or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code, as in effect from time to time in
any jurisdiction.
“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
(i) acquired or created after the Closing Date and (ii) designated by the
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent at the time that such Subsidiary is created or acquired;
provided that the Borrower shall only be permitted to so designate such
Subsidiary as an Unrestricted Subsidiary after the Closing Date so long as (a)
no Default or Event of Default then exists or would result therefrom, (b) such
Unrestricted Subsidiary does not own any Equity Interests in, or have any Lien
on any property of, the Borrower or any Subsidiary of the Borrower, other than a
Subsidiary of the Unrestricted Subsidiary, (c) any Indebtedness and other
obligations of such Unrestricted Subsidiary are not recourse to the Borrower or
any of its Subsidiaries (other than Unrestricted Subsidiaries) or to any of
their respective assets, (d) all of the provisions of Section 6.15 shall have
been complied with in respect of such newly‑designated Unrestricted Subsidiary,
(e) such Unrestricted Subsidiary has been designated as an “Unrestricted
Subsidiary” under the Term Loan Agreement and (f) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.07 and with any assets owned by such Unrestricted Subsidiary at the
time of the initial designation thereof to be treated as Investments in such
Unrestricted Subsidiary pursuant to Section 6.07.
“U.S. Tax Compliance Certificate” shall have the meaning given in Section
2.19(e).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“wholly owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Capital Stock are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


49

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. The word “or” is not
exclusive. Unless the context otherwise requires, the expressions “payment in
full,” “paid in full” and any other similar terms or phrases when used with
respect to the Obligations, the Secured Obligations (as defined in the Security
Documents), the Guaranteed Obligations (as defined in the Subsidiary Guaranty)
or the Senior Obligations (as defined in any agreement subordinating the
Indebtedness of a Loan Party to the Obligations), shall mean the termination of
all the Commitments, payment in full, in Cash, of all of the Obligations (other
than any unasserted contingent reimbursement or indemnity obligations and other
than Obligations in respect of Letters of Credit that have been Cash
Collateralized (in an amount not less than the Minimum Collateral Amount)
pursuant to the terms of this Agreement), the cancellation or expiration of all
Letters of Credit (other than Letters of Credit that have been Cash
Collateralized (in an amount not less than the Minimum Collateral Amount)
pursuant to the terms of this Agreement) and the payment in full of all of the
obligations under the Specified Cash Management Agreements (other than
obligations under the Specified Cash Management Agreements not then due and
payable and that do not become due and payable as a result of the payment in
full of the other Obligations). All references herein to Articles, Sections,
Appendices, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits, Appendices and Schedules to, this Agreement unless
the context shall otherwise require. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”. Unless expressly described to the
contrary, references to (a) any document, instrument or agreement (i) shall
include all exhibits, schedules and other attachments thereto, (ii) shall
include all documents, instruments or agreements issued or executed in
replacement thereof, and (iii) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, amended and
restated, supplemented or otherwise modified (or reaffirmed by any reaffirmation
or other agreement) from time to time and in effect at the time of determination
(subject, in each case, to any restrictions on such amendments, restatements,
supplements or modifications set forth herein) and (b) provisions of any
statute, rule or regulation or other similar Governmental Act shall include any
amended or successor provisions thereof. Upon termination of any Disbursement
Agreement, any defined terms used herein or in any other Loan Document having
meanings given to such terms in such Disbursement Agreement shall continue to
have the meanings given to such terms in such Disbursement Agreement as in
effect immediately prior to such termination. Upon termination of the Term Loan
Agreement, any defined terms used herein or in any other Loan Document having


50

--------------------------------------------------------------------------------





meanings given to such terms in the Term Loan Agreement shall continue to have
the meanings given to such terms in the Term Loan Agreement as in effect on the
Closing Date as such terms may have been permitted to be amended pursuant to and
in compliance with the Loan Documents prior to such termination. Unless
otherwise specifically indicated, the term “consolidated” with respect to any
Person refers to such Person consolidated with its Subsidiaries, and excludes
from such consolidation any Unrestricted Subsidiary as if such Unrestricted
Subsidiary were not an Affiliate of such Person.

Section 1.03.    Classification of Loans. For purposes of this Agreement, Loans
may be classified and referred to by Type (e.g., a “LIBOR Loan”).

Section 1.04.    Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by the Borrower to the Administrative
Agent pursuant to Section 5.01 shall be prepared in accordance with GAAP as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.01(e), if applicable),
except for the absence of footnotes and year-end adjustments for any financial
statements other than those prepared for a Fiscal Year end. Subject to the
foregoing, the last sentence of this Section 1.04 and Section 9.18, calculations
in connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the financial statements delivered by the Borrower pursuant to Section
3.05, Section 4.01(h) and Section 5.01. For purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded. Anything in this Agreement to the contrary notwithstanding, (a)
any obligation of a Person under a lease (whether existing now or entered into
in the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on the balance sheet of such Person under GAAP
as in effect either on the Closing Date or at the time such lease is entered
into shall not be treated as a capital lease solely as a result of (x) the
adoption of any changes in, or (y) changes in the application of, GAAP after
such lease is entered into, and (b) for the avoidance of doubt and
notwithstanding any requirement under GAAP as in effect at any time, any
obligation of a Person under the Ground Lease, the Entertainment Village Lease
and the Golf Course Lease shall be treated as an operating lease hereunder.

Section 1.05.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
instrument, document or agreement related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

Section 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).


51

--------------------------------------------------------------------------------






Section 1.07.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.08.    Electronic Execution of Assignments and Certain other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Acceptances, amendments or other modifications, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act; provided that,
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

ARTICLE II.    

THE FACILITY

Section 2.01.    Intentionally Omitted.

Section 2.02.    Loans.
(a)    Commitments. Subject to the last sentence of this clause (a), from time
to time during the Commitment Period and subject to the terms and conditions
hereof, each Lender severally agrees to make Loans to the Borrower in an
aggregate principal amount at any time outstanding up to but not exceeding an
amount equal to such Lender’s Commitment, minus such Lender’s Pro Rata Share of
the Letter of Credit Obligations at such time; provided, that after giving
effect to the making of any Loans in no event shall the Total Utilization of
Commitments exceed the Commitments then in effect. Amounts borrowed pursuant to
this Section 2.02 may be repaid and reborrowed during the Commitment Period.
Each Lender’s Commitment shall expire on the Commitment Termination Date and all
Loans and all other amounts owed hereunder with respect to the Loans and the
Commitments shall, subject to Section 2.12 through Section 2.14, be paid in full
no later than such date. Prior to the Casino Opening Date, the Borrower shall
have no right to request (or be deemed to have requested), and the Lenders shall
not make, Loans.
(b)    Borrowing Mechanics for Loans.
(i)    Except pursuant to Section 2.04(d), Loans that are ABR Loans shall be
made in an aggregate minimum amount of $250,000 and integral multiples of
$100,000 in excess


52

--------------------------------------------------------------------------------





of that amount (or, if the then remaining available Commitments is less than
such thresholds, such available amount), and Loans that are LIBOR Loans shall be
made in an aggregate minimum amount of $250,000 and integral multiples of
$100,000 in excess of that amount;
(ii)    Whenever the Borrower desires that Lenders make Loans, the Borrower
shall deliver to the Administrative Agent a fully executed Funding Notice no
later than 11:00 a.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date in the case of a LIBOR Loan, and at least
one Business Day in advance of the proposed Credit Date in the case of an ABR
Loan. Except as otherwise provided herein, a Funding Notice for a Loan shall be
irrevocable, and the Borrower shall be bound to make a Borrowing in accordance
therewith;
(iii)    Notice of receipt of each Funding Notice in respect of Loans, together
with the amount of each Lender’s Pro Rata Share thereof, shall be provided by
the Administrative Agent to each applicable Lender with reasonable promptness on
the same day as the Administrative Agent’s receipt of such Funding Notice from
the Borrower (so long as the Administrative Agent shall have received such
notice by 11:00 a.m. (New York City time) on such day); and
(iv)    Each Lender shall make the amount of its Loan available to the
Administrative Agent not later than 1:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall promptly make the proceeds of such Loans available to
the Borrower on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from the Lenders to be credited to an account of the
Borrower as may be designated in writing to the Administrative Agent by the
Borrower.

Section 2.03.    Intentionally Omitted.

Section 2.04.    Issuance of Letters of Credit and Purchase of Participations
Therein.
(a)    Letters of Credit. Subject to the last sentence of this clause (a) and
clause (v) below, from time to time during the Commitment Period, and subject to
the terms and conditions hereof, the Issuing Bank agrees to issue Letters of
Credit for the account of the Borrower or any other Loan Party and on behalf of
the Borrower or any other Loan Party in an aggregate amount at any time
outstanding up to but not exceeding the Letter of Credit Sublimit; provided,
(i) each Letter of Credit shall be denominated in Dollars; (ii) the stated
amount of each Letter of Credit shall not be less than $50,000 or such lesser
amount as is acceptable to the Issuing Bank; (iii) after giving effect to such
issuance, in no event shall the Total Utilization of Commitments exceed the
Commitments then in effect; (iv) after giving effect to such issuance, in no
event shall the Letter of Credit Obligations exceed the Letter of Credit
Sublimit then in effect; (v) no Letters of Credit shall be issued on or after
the date that is thirty days prior to the date set forth in clause (a) of the
definition of “Commitment Termination Date;” (vi) in no event shall any Letter
of Credit have an expiration date later than the earlier of (1) five Business
Days prior to the date set forth in clause (a) of the definition


53

--------------------------------------------------------------------------------





of “Commitment Termination Date” and (2) the date which is one year from the
date of issuance of such Letter of Credit; and (vii) each Letter of Credit shall
be subject to the Uniform Customs and/or ISP98, as set forth in the application
for such Letter of Credit or as determined by the Issuing Bank, and, to the
extent not inconsistent therewith, with the laws of the State of New York.
Subject to the foregoing, upon the request of the Borrower, the Issuing Bank may
agree that a Letter of Credit will automatically be extended for one or more
successive periods, in any event not to exceed one year each or extend beyond
the date set forth in clause (vi)(1) above, unless the Issuing Bank elects not
to extend for any such additional period; provided, the Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time the Issuing Bank must
elect to allow such extension. Only sight drawings shall be permitted under
Letters of Credit. Prior to the Casino Opening Date the Borrower shall have no
right to request, and the Issuing Bank shall not issue, Letters of Credit.
(b)    Notice of Issuance and Amendment. Whenever the Borrower desires the
issuance, amendment, extension or renewal of a Letter of Credit, it shall
deliver to the Issuing Bank, with a copy to the Administrative Agent, an
Issuance/Amendment Notice no later than 12:00 p.m. (New York City time) at least
five Business Days, or in each case such shorter period as may be agreed to by
the Issuing Bank in any particular instance, in advance of the proposed date of
issuance. Upon satisfaction or waiver of the applicable conditions set forth in
Section 4.02, the Issuing Bank shall issue or implement such requested Letter of
Credit or such amendment, extension or renewal only in accordance with the
Issuing Bank’s standard operating procedures. Upon the issuance of any Letter of
Credit or amendment, extension or renewal to a Letter of Credit, the Issuing
Bank shall promptly notify the Administrative Agent and the Borrower thereof, in
writing, which notice shall be accompanied by a copy of such Letter of Credit or
such amendment, extension or renewal.
(c)    Responsibility of the Issuing Bank With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to determine whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as determined by a court of competent jurisdiction by final
and nonappealable judgment), the Issuing Bank shall be deemed to have exercised
reasonable care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. In addition, as between the Borrower and the Issuing Bank, the
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by the Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
none of the Administrative Agent, the Issuing Bank, any of their respective
Related Parties nor any correspondent, participant or assignee of the Issuing
Bank shall be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted


54

--------------------------------------------------------------------------------





by any party in connection with the application for and issuance of any such
Letter of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
such Letter of Credit to comply fully with any conditions required in order to
draw upon such Letter of Credit; (iv) errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, including any Governmental Acts; none of the above shall affect or impair,
or prevent the vesting of, any of the Issuing Bank’s rights or powers hereunder.
Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by the Issuing Bank under or in connection with the Letters of Credit or
any documents or certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of the Issuing Bank to
the Borrower or any other Loan Party.
(d)    Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank within
one Business Day of the date on which such drawing is honored (the
“Reimbursement Date”) an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 11:00 a.m. (New York City
time) on the Reimbursement Date that the Borrower intends to reimburse the
Issuing Bank for the amount of such honored drawing with funds other than the
proceeds of Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Loans that are
ABR Loans on the Reimbursement Date in an amount in Dollars equal to the amount
of such honored drawing, and (ii) subject to satisfaction or waiver of the
conditions specified in Section 4.02, the Lenders shall, on the Reimbursement
Date, make Loans that are ABR Loans in the amount of such honored drawing, the
proceeds of which shall be made available to, and applied directly by, the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; and provided, further, if for any reason proceeds of Loans are
not received by the Issuing Bank on the Reimbursement Date in an amount equal to
the amount of such honored drawing, the Borrower shall reimburse the Issuing
Bank, on demand, in an amount in same day funds equal to the excess of the
amount of such honored drawing over the aggregate amount of such Loans, if any,
which are so received. Nothing in this Section 2.04(d) shall be deemed to
relieve any Lender from its obligation to make Loans on the terms and conditions
set forth herein, and the Borrower shall retain any and all rights it may have
against any Lender resulting from the failure of such Lender to make such Loans
under this Section 2.04(d).
(e)    Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender having a Commitment
shall be deemed to have


55

--------------------------------------------------------------------------------





purchased, and hereby agrees to irrevocably purchase, from the Issuing Bank a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Pro Rata Share of the maximum amount which is or
at any time may become available to be drawn thereunder. In the event that the
Borrower shall fail for any reason to reimburse the Issuing Bank as provided in
Section 2.04(d), the Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share. Each Lender shall
make available to the Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the Principal Office of the
Issuing Bank specified in such notice, not later than 12:00 p.m. (New York City
time) on the first business day (under the laws of the jurisdiction in which
such Principal Office of the Issuing Bank is located) after the date notified by
the Issuing Bank. In the event that any Lender fails to make available to the
Issuing Bank on such business day the amount of such Lender’s participation in
such Letter of Credit as provided in this Section 2.04(e), the Issuing Bank
shall be entitled to recover such amount on demand from such Lender together
with interest thereon for three Business Days at the rate customarily used by
the Issuing Bank for the correction of errors among banks and thereafter at the
Alternate Base Rate. Nothing in this Section 2.04(e) shall be deemed to
prejudice the right of any Lender to recover from the Issuing Bank any amounts
made available by such Lender to the Issuing Bank pursuant to this Section
2.04(e) in the event that it is determined that the payment with respect to a
Letter of Credit in respect of which payment was made by such Lender constituted
gross negligence or willful misconduct on the part of the Issuing Bank (as
determined by a court of competent jurisdiction by final and nonappealable
judgment). In the event the Issuing Bank shall have been reimbursed by other
Lenders pursuant to this Section 2.04(e) for all or any portion of any drawing
honored by the Issuing Bank under a Letter of Credit, the Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under this
Section 2.04(e) with respect to such honored drawing such Lender’s Pro Rata
Share of all payments subsequently received by the Issuing Bank from the
Borrower in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on the Lender Addendum delivered by such Lender and/or
in any Assignment and Acceptance to which such Lender assumed any Commitments or
at such other address as such Lender may request.
(f)    Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Loans made by Lenders pursuant to Section 2.04(d) and the
obligations of Lenders under Section 2.04(e) shall be unconditional and
irrevocable and shall be paid and performed strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set‑off, defense or other right which
the Borrower, any other Loan Party or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), the Issuing Bank, any Lender or any other
Person or, in the case of a Lender, against the Borrower or any other Loan
Party, whether in connection herewith, the transactions contemplated herein or
any unrelated transaction (including any underlying transaction between the
Borrower or one of the other Companies and the beneficiary for which any Letter
of Credit was procured); (iii) any draft or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate


56

--------------------------------------------------------------------------------





in any respect; (iv) payment by the Issuing Bank under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit; (v) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Borrower or any other Company; (vi) any breach hereof or any
other Loan Document by any party thereto; (vii) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing; or
(viii) the fact that an Event of Default or a Default shall have occurred and be
continuing; provided, in each case, that payment by the Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of the Issuing Bank under the circumstances in question (such
gross negligence or willful misconduct to have been as determined by a court of
competent jurisdiction by final and nonappealable judgment).
(g)    Indemnification. Without duplication of any obligation of the Borrower
under Section 9.05, in addition to amounts payable as provided herein, the
Borrower hereby agrees to protect, indemnify, defend, pay and save harmless the
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which the Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
the Issuing Bank, other than as a result of (1) the gross negligence or willful
misconduct of the Issuing Bank (as determined by a court of competent
jurisdiction by final and nonappealable judgment) or (2) the wrongful dishonor
by the Issuing Bank of a proper demand for payment made under any Letter of
Credit issued by it, or (ii) the failure of the Issuing Bank to honor a drawing
under any Letter of Credit as a result of any Governmental Act. The indemnity
and other obligations of the Borrower under this Section 2.04 shall not apply
with respect to Taxes, other than any Taxes that represent losses, claims,
damages, etc., arising from any non-Tax claim.

Section 2.05.    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Loans shall be made, and all participations pursuant
to Section 2.04(e) shall be purchased, by the Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby. Each Lender agrees that, in computing such
Lender’s portion of any Loans or other extensions of credit to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
Pro Rata Share of such Loans or other extensions of credit to the next higher or
lower whole Dollar amount.
(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit


57

--------------------------------------------------------------------------------





Date. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to the Administrative Agent, at the customary rate set by the
Administrative Agent for the correction of errors among banks for three (3)
Business Days and thereafter at the Alternate Base Rate. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the rate payable
hereunder for ABR Loans. Nothing in this Section 2.05(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder. In the event any Loan proceeds
received by the Administrative Agent in accordance with this Agreement are not
delivered to the Borrower as a result of any condition precedent herein
specified not having been met, the Administrative Agent shall return the amounts
so received to the Lenders who delivered such Loan proceeds to the
Administrative Agent.

Section 2.06.    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be prima facie
evidence of the matters so recorded; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or the Borrower’s Obligations in respect of any Loans.
(b)    Register. The Administrative Agent shall, acting solely for purposes of
this Section 2.06(b) on behalf of and as non-fiduciary agent for the Borrower,
maintain at its Principal Office a register for the recordation of the names and
addresses of Lenders and the Commitments and Loans, including in each case,
principal and stated interest thereof, of each Lender from time to time (the
“Register”). The Register shall be available for inspection by the Borrower or
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender) at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall record in the Register
the Commitments and the Loans and, with respect to each Loan, the Type of Loan
thereof and, if applicable, the Interest Period applicable thereto, each
repayment or prepayment in respect of the principal amount of the Loans and each
assignment thereof pursuant to Section 9.04(c), and any such recordation shall
be, absent manifest error, evidence of the matters so recorded and the Borrower,
the Administrative Agent and each Lender shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement; provided, failure to make any such recordation,
or any error in such recordation, shall not affect any Lender’s Commitments or
the Borrower’s Obligations in respect of any Loan. The Borrower hereby
designates the Administrative Agent to serve as the Borrower’s representative
and non-fiduciary agent solely for purposes of maintaining the Register as
provided in this Section 2.06(b), and the Borrower hereby agrees that, to the
extent the Administrative Agent serves in such capacity,


58

--------------------------------------------------------------------------------





the Administrative Agent and its officers, directors, employees, agents and
affiliates shall constitute “Indemnitees.” It is the intention of the parties
hereto that the Loans will be treated as in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Tax Code (and any other
relevant or successor provisions of the Tax Code).
(c)    Notes. If so requested by any Lender by written notice to the Borrower at
least two (2) Business Days prior to the Closing Date, or at any time
thereafter, the Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 9.04) on the Closing Date (or, if such notice
is delivered less than two (2) Business Days prior to or after the Closing Date,
promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loan, as the case may be.

Section 2.07.    Interest on Loans.
(a)    Except as otherwise set forth herein, each Type of Loans shall bear
interest on the unpaid principal amount thereof from the date made to repayment
(whether by acceleration or otherwise) thereof as follows: (1) if an ABR Loan,
at the Alternate Base Rate plus the Applicable Margin, or (2) if a LIBOR Loan,
at the Adjusted LIBO Rate plus the Applicable Margin.
(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any LIBOR Loan, shall be selected by the
Borrower and notified to the Administrative Agent pursuant to the applicable
Funding Notice or Conversion/Continuation Notice, as the case may be. If on any
day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be an ABR
Loan.
(c)    In connection with LIBOR Loans there shall be no more than eight (8)
Interest Periods outstanding at any time. In the event the Borrower fails to
specify between an ABR Loan or a LIBOR Loan in the applicable Funding Notice or
Conversion/Continuation Notice (or, in the case of the conversion or
continuation of a Loan, fails to deliver a Conversion/Continuation Notice with
respect thereto), such Loan (if outstanding as a LIBOR Loan) will be
automatically converted into an ABR Loan on the last day of the then current
Interest Period for such Loan (or if outstanding as an ABR Loan will remain as,
or (if not then outstanding) will be made as, an ABR Loan). In the event the
Borrower fails to specify an Interest Period for any LIBOR Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one month. As soon as
practicable on each Interest Rate Determination Date, the Administrative Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof to the
Borrower and each applicable Lender.
(d)    Interest payable pursuant to Section 2.07(a) shall be computed, in the
case of ABR Loans, on the basis of a 365/366‑day year for the actual number of
days elapsed in the period during which such interest accrues, and in the case
of LIBOR Loans, on the basis of a 360‑day year, in


59

--------------------------------------------------------------------------------





each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to an ABR Loan being converted from a LIBOR Loan, the date of conversion of such
LIBOR Loan to such ABR Loan, as the case may be, shall be included, and the date
of payment of such Loan or the expiration date of an Interest Period applicable
to such Loan or, with respect to an ABR Loan being converted to a LIBOR Loan,
the date of conversion of such ABR Loan to such LIBOR Loan, as the case may be,
shall be excluded; provided, if a Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that Loan.
(e)    Except as otherwise set forth herein, interest on each Loan shall be
payable, in Cash, in arrears (i) on each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity; provided, however, with respect to any
prepayment of an ABR Loan that is not accompanied by a termination of all
Commitments, accrued interest shall instead be payable on the applicable
Interest Payment Date.
(f)    The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest in Cash on the amount paid by the
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to (but excluding) the date such amount is reimbursed by or on behalf
of the Borrower or the Lenders at a rate equal to 2.0% per annum in excess of
the rate of interest otherwise payable hereunder with respect to Loans that are
ABR Loans.
(g)    Interest payable pursuant to Section 2.07(f) shall be computed on the
basis of a 365/366‑day year for the actual number of days elapsed in the period
during which such interest accrues, and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full. Promptly upon receipt by the Issuing Bank of any
payment of interest pursuant to Section 2.07(f), the Issuing Bank shall pay to
the Administrative Agent for distribution to each Lender, out of the interest
received by the Issuing Bank in respect of the period from the date such drawing
is honored to (but excluding) the date on which the Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit Fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit. In the event the Issuing Bank shall have been
reimbursed by Lenders for all or any portion of such honored drawing, the
Issuing Bank shall pay to the Administrative Agent for distribution to each
Lender which has paid all amounts payable by it under Section 2.04(e) with
respect to such honored drawing such Lender’s Pro Rata Share of any interest
received by the Issuing Bank in respect of that portion of such honored drawing
so reimbursed by Lenders for the period from the date on which the Issuing Bank
was so reimbursed by Lenders to (but excluding) the date on which such portion
of such honored drawing is reimbursed by the Borrower.

Section 2.08.    Conversion/Continuation.
(a)    Subject to Section 2.17 and so long as neither (x) a Default or an Event
of Default under Section 7.01(b), Section 7.01(c), Section 7.01(h) or Section
7.01(i) shall have occurred and


60

--------------------------------------------------------------------------------





then be continuing nor (y)(i) any other Event of Default shall have occurred and
be continuing at such time and (ii) the Administrative Agent or the Required
Lenders shall have determined in their sole discretion not to permit conversions
to or continuations of LIBOR Loans pursuant to this Section 2.08(a), the
Borrower shall have the option:
(i)    to convert at any time all or any part of any Loan in a minimum amount
equal to $250,000 and integral multiples of $100,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided that, a LIBOR Loan may
only be converted on the expiration of the Interest Period applicable to such
LIBOR Loan unless the Borrower shall pay all amounts due under Section 2.17 in
connection with any such conversion; or
(ii)    upon the expiration of any Interest Period applicable to any LIBOR Loan,
to continue all or any portion of such Loan in a minimum amount equal to
$250,000 and integral multiples of $100,000 in excess of that amount as a LIBOR
Loan.
(b)    In order to exercise any conversion option pursuant to Section 2.08(a)(i)
or continuation option pursuant to Section 2.08(a)(ii), the Borrower shall
deliver a Conversion/Continuation Notice to the Administrative Agent no later
than 11:00 a.m. (New York City time) at least three Business Days in advance of
the proposed conversion date (in the case of a conversion to an ABR Loan) and at
least three Business Days in advance of the proposed conversion/continuation
date (in the case of a conversion to, or a continuation of, a LIBOR Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any LIBOR Loans shall be irrevocable, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. If the Borrower shall fail to give any required notice as described
in this Section 2.08(b) or if such continuation is not permitted pursuant to
Section 2.08(a), such Loans shall be automatically converted to ABR Loans on the
last day of such then expiring Interest Period.

Section 2.09.    Default Interest. Upon the occurrence and during the
continuance of any Event of Default described in Section 7.01(b), (c) (with
respect to interest only), (h) or (i), or, to the extent required by the
Required Lenders, any Event of Default described in Section 7.01(d) (with
respect to defaults under Section 6.08 only), the overdue principal amount of
all Loans outstanding and any overdue interest payments on the Loans and Fees or
other amounts owed and overdue under the Loan Documents shall in each case
thereafter bear interest (including post‑petition interest in any proceeding
under any applicable Debtor Relief Law) payable on demand in Cash at a rate that
is equal to the lesser of (a) 2.0% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such Fees and other amounts, at a rate which is 2.0% per annum in
excess of the interest rate otherwise payable hereunder for ABR Loans) and
(b) the maximum rate of interest permitted under applicable law; provided, in
the case of LIBOR Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such LIBOR Loans shall
thereupon become ABR Loans and shall thereafter bear interest payable upon
demand at a rate which is equal to the lesser of (i) 2.0% per annum in excess of
the interest rate otherwise payable hereunder for ABR Loans and (ii) the maximum
rate of interest permitted under applicable law (such rate, the “Default Rate”).
Payment or acceptance of the increased rates of interest provided for in this
Section 2.09 is not a permitted


61

--------------------------------------------------------------------------------





alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

Section 2.10.    Fees.
(a)    Intentionally Omitted.
(b)    The Borrower agrees to pay to each Lender:
(i)    commitment fees for each day during the period from and including the
Closing Date to the last day of the Commitment Period equal to (1) the daily
difference between (a) such Lender’s Commitment, and (b) such Lender’s Pro Rata
Share of the Total Utilization of Commitments, multiplied by (2) 0.50% per
annum; and
(ii)    letter of credit fees for each day during the period from and including
the Casino Opening Date to the last day of the Commitment Period equal to
(1) the Applicable Margin for LIBOR Loans multiplied by (2) such Lender’s Pro
Rata Share of the aggregate face amount of all outstanding Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
(c)    The Borrower agrees to pay to the Issuing Bank, the following Fees:
(i)    a fronting fee for each day during the period from and including the
Casino Opening Date to the last day of the Commitment Period equal to 0.25% per
annum, times the aggregate face amount of all outstanding Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination); and
(ii)    such documentary and processing charges for any issuance, amendment,
extension, renewal, transfer or payment of a Letter of Credit as are in
accordance with the Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, extension, renewal, transfer or
payment, as the case may be.
(d)    All Fees referred to in Section 2.10(b) shall be paid to the
Administrative Agent in Cash at its Principal Office and upon receipt, the
Administrative Agent shall promptly distribute the same to each Lender. All Fees
referred to in Section 2.10(c) shall be paid to the Issuing Bank in Cash at its
Principal Office for its own account.
(e)    In addition to any of the foregoing Fees, the Borrower agrees to pay to
the Agents and the Lead Arranger such other Fees in the amounts and at the times
separately agreed upon (including in Section 10 of the Fee Letter). Once paid,
none of the Fees referred to in this Section 2.10 shall be refundable under any
circumstances absent manifest error in the calculation of such Fees.
(f)    All fees referred to in Sections 2.10(b) and 2.10(c)(i) shall be
calculated on the basis of a 360‑day year and the actual number of days elapsed
(including the first day but excluding the


62

--------------------------------------------------------------------------------





last day) and shall be payable quarterly in arrears on the last Business Day of
each March, June, September and December of each year commencing on the first
such date of the first full Fiscal Quarter to occur after the Closing Date and
until the last day of the Commitment Period. Such fees shall also be payable on
the Commitment Termination Date. Additionally, on the date of each termination
or reduction of Commitments (whether voluntary or mandatory), the Borrower shall
pay the applicable fees set forth in Section 2.10(b)(i) with respect to the
amount of such Commitments so terminated or reduced accrued to, but excluding,
the date of such termination or reduction.

Section 2.11.    Intentionally Omitted.

Section 2.12.    Voluntary Prepayments / Commitment Reductions.
(a)    Voluntary Prepayments.
(i)    Any time and from time to time:
(1)    with respect to ABR Loans, the Borrower may prepay any such ABR Loans on
any Business Day in whole or in part; provided that each partial prepayment of
Loans shall be in an aggregate minimum amount of $250,000 and integral multiples
of $100,000 in excess of that amount, and
(2)    with respect to LIBOR Loans, the Borrower may prepay any such LIBOR Loans
on any Business Day in whole or in part; provided that each partial prepayment
of Loans shall be in an aggregate minimum amount of $250,000 and integral
multiples of $100,000 in excess of that amount.
(ii)    All such prepayments shall be made:
(1)    upon not less than one (1) Business Day’s prior written or telephonic
notice in the case of ABR Loans, and
(2)    upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of LIBOR Loans, in each case given to the Administrative
Agent by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly notify each applicable Lender) and specifying
the principal amount of the Loans to be prepaid and the applicable prepayment
date. Upon the giving of any such notice, the principal amount of the Loans
specified in such notice (together with any amounts required to be paid in
connection therewith under Section 2.07(e) or Section 2.17(c)) shall become due
and payable on the prepayment date specified therein. Any such voluntary
prepayment shall be applied as specified in Section 2.14(a) and Section 2.14(c).
(b)    Voluntary Commitment Reductions.
(i)    The Borrower may, upon not less than three Business Days’ prior written
or telephonic notice confirmed in writing to the Administrative Agent, at any
time and from


63

--------------------------------------------------------------------------------





time to time terminate in whole or permanently reduce in part, without premium
or penalty, the Commitments in an amount up to the amount by which the
Commitments exceed the Total Utilization of Commitments at the time of such
proposed termination or reduction; provided, any such partial reduction of the
Commitments shall be in an aggregate minimum amount of $250,000 and integral
multiples of $100,000 in excess of that amount.
(ii)    The Borrower’s notice to the Administrative Agent with respect to any
such Commitment reduction shall designate the date (which shall be a Business
Day) of such termination or reduction and the amount of any partial reduction,
and such termination or reduction of the Commitments shall be effective on the
date specified in the Borrower’s notice and shall reduce the Commitment of each
Lender proportionately to its Pro Rata Share thereof.

Section 2.13.    Mandatory Prepayments.
(a)    Subject to Section 2.13(e) of the Term Loan Agreement, from and after the
Discharge of Term Loan Obligations, not later than the fifth Business Day
following (i) the receipt of Net Cash Proceeds by any Loan Party from any Asset
Sale or (ii) the receipt of Net Cash Proceeds by any Loan Party as a result of
the occurrence of any Recovery Event, the Borrower shall (or shall cause such
other applicable Loan Party to) apply the Required Prepayment Percentage of the
Net Cash Proceeds received with respect thereto in accordance with Section
2.14(b).
(b)    Subject to Section 2.13(e) of the Term Loan Agreement, from and after the
Discharge of Term Loan Obligations, in the event that any Loan Party shall
receive Net Cash Proceeds from the issuance or other incurrence of Indebtedness
for borrowed money of such Loan Party (other than Indebtedness permitted
pursuant to Section 6.01 (excluding Indebtedness provided by Persons other than
the Sponsors pursuant to Section 6.01(l))), the Borrower shall (or shall cause
such other applicable Loan Party to), substantially simultaneously with (and in
any event not later than the Business Day next following) the receipt of such
Net Cash Proceeds by such Loan Party, apply an amount equal to the Required
Prepayment Percentage of such Net Cash Proceeds in accordance with Section
2.14(b).
(c)    Subject to Section 2.13(e) of the Term Loan Agreement, from and after the
Discharge of Term Loan Obligations, commencing with the Fiscal Year in which the
Full Opening Date occurs and for each Fiscal Year thereafter, no later than the
earlier of (i) 125 days after the end of such Fiscal Year, and (ii) five (5)
days after the date on which the financial statements with respect to such
Fiscal Year are delivered pursuant to Section 5.01(c), the Borrower shall apply
in accordance with Section 2.14(b), an amount equal to (A) the Required
Prepayment Percentage of Consolidated Excess Cash Flow for (x) in the case of
the first prepayment under this clause (c), to the extent made in respect of the
Fiscal Year in which the Full Opening Date occurs, the period commencing on the
first day of the first full Fiscal Quarter occurring after the Full Opening Date
through the last day of such Fiscal Year, or (y) in the case of each other
prepayment under this clause (c), the Fiscal Year then ended, minus (B) the
aggregate principal amount of voluntary repayments of Loans made with internally
generated cash flow during the Fiscal Year, minus (C) the Regulatory Cash
Amount.


64

--------------------------------------------------------------------------------





(d)    The Borrower shall deliver to the Administrative Agent, (i) at the time
of each prepayment required under this Section 2.13, a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least three (3)
Business Days prior written notice of any such pre-payment. In the event that
the Borrower shall determine that the actual amount prepaid was less than the
amount required to be prepaid, the Borrower shall promptly apply such excess
amount in accordance with Section 2.14(b), and the Borrower shall concurrently
therewith deliver to the Administrative Agent a certificate of a Financial
Officer demonstrating the derivation of such excess.

Section 2.14.    Application of Prepayments/Reductions.
(a)    Application of Voluntary Prepayments by Type of Loans. Subject to Section
2.15(g), any prepayment of any Loan pursuant to Section 2.12(a) shall be applied
as specified by the Borrower in the applicable notice of prepayment; provided,
that, in the event that the Borrower fails to specify the Loans to which any
such prepayment shall be applied, such prepayment shall be applied to repay
outstanding Loans to the full extent thereof (without any corresponding
permanent reduction in the Commitments).
(b)    Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Section 2.13(a) through Section 2.13(c) shall be
applied as follows:
first, to prepay outstanding reimbursement obligations with respect to Letters
of Credit;
second, to prepay the Loans to the full extent thereof (without any
corresponding permanent reduction in the Commitments); and
third, to Cash Collateralize Letters of Credit.
(c)    Application of Prepayments of Loans to ABR Loans and LIBOR Loans. Any
prepayment of the Loans pursuant to Section 2.12 or Section 2.13 shall be
applied first to ABR Loans to the full extent thereof before application to
LIBOR Loans, in each case in a manner which minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.17(c).

Section 2.15.    General Provisions Regarding Payments.
(a)    All payments by or on behalf of the Borrower of principal, interest, Fees
and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due at the Administrative Agent’s Principal Office for the
account of the Lenders.
(b)    All payments in respect of the principal amount of any Loan (other than
prepayments of ABR Loans that are not accompanied by a termination of the
Commitments but otherwise including all payments, distributions or other
transfers in respect of the principal amount of any


65

--------------------------------------------------------------------------------





Loan (whether or not upon maturity, whether mandatory or optional, whether
voluntary or involuntary, including following any default or any acceleration
(whether automatic or following notice), following any Asset Sale, or following
the filing by or against any Loan Party of any petition under any Debtor Relief
Law (whether or not such payment, distribution, or transfer is under a plan of
reorganization or liquidation or ordered by any court of competent jurisdiction)
or otherwise)) shall be accompanied by payment, in Cash, of accrued interest on
the principal amount being repaid or prepaid.
(c)    The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s Pro Rata Share
of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due thereto, including all Fees payable with
respect thereto (or, to the extent any such amounts are paid with respect to any
such Lender’s interests individually, the Administrative Agent shall promptly
distribute to such Lender such amounts), to the extent received by the
Administrative Agent.
(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes ABR Loans in lieu of its Pro Rata Share of any LIBOR
Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.
(e)    Except as otherwise provided herein and subject to the provisos set forth
in the definition of “Interest Period”, whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest and of Fees
hereunder.
(f)    Any payment by or on behalf of the Borrower hereunder that is not made in
same day funds prior to 1:00 p.m. (New York City time) on the date due shall be
a non‑conforming payment in the Administrative Agent’s sole discretion. Any such
payment shall not be deemed to have been received by the Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. The Administrative Agent shall give prompt written
notice to the Borrower and each applicable Lender if any payment is
non‑conforming. Any non‑conforming payment may constitute or become a Default or
an Event of Default in accordance with the terms of Section 7.01. Interest shall
continue to accrue on any principal as to which a non‑conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.09.
(g)    If an Event of Default shall have occurred and is continuing and not
otherwise been waived or cured, and the maturity of the Obligations shall have
been accelerated pursuant to Section 7.01, all payments or proceeds received by
the Agents hereunder in respect of any of the Obligations shall be applied in
accordance with the application arrangements described in Section 7.02.

Section 2.16.    Ratable Sharing. Except to the extent that this Agreement or
any other Loan Document provides for payments to be allocated to a particular
Lender or Lenders (including as provided in the Security Documents with respect
to amounts realized from the exercise of rights


66

--------------------------------------------------------------------------------





with respect to Liens on the Collateral), the Lenders hereby agree among
themselves that if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set‑off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under any Debtor Relief Law, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, Fees and other amounts then due and owing to such
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
the Administrative Agent and each such other Lender of the receipt of such
payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to such other Lenders so that all such recoveries
of Aggregate Amounts Due shall be shared by all applicable Lenders in proportion
to the Aggregate Amounts Due to them; provided, (i) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of a Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in disbursements with respect to Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply). The Borrower expressly consents
to the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set‑off or
counterclaim with respect to any and all monies owing by any Company to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder.

Section 2.17.    Making or Maintaining LIBOR Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that
(x) the Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto absent manifest error),
on any Interest Rate Determination Date with respect to any LIBOR Loans or any
ABR Loans as to which the interest rate is determined with reference to the
Adjusted LIBO Rate, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted LIBO Rate, or (y) prior to the commencement of any
Interest Period with respect to LIBOR Loans or ABR Loans as to which the
interest rate is determined with reference to the Adjusted LIBO Rate, the
Administrative Agent is advised by the Required Lenders that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining such LIBOR Loans or such ABR Loans for
such Interest Period, the Administrative Agent shall on such date give notice


67

--------------------------------------------------------------------------------





(by facsimile or by telephone confirmed in writing) to the Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Loans and the Alternate Base Rate shall be determined
without regard to clause (c) of the definition thereof until such time as the
Administrative Agent notifies the Borrower and Lenders that the circumstances
giving rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by the Borrower with respect to the
continuation of or conversion to LIBOR Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower.
(b)    Illegality or Impracticability of LIBOR Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto (absent manifest error) but shall
be made only after consultation with the Borrower and the Administrative Agent)
that the making, maintaining or continuation of its LIBOR Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by facsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended and ABR Loans shall be determined without
reference to clause (c) of the definition thereof, until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) an ABR Loan as to which the interest rate is not
determined with reference to the Adjusted LIBO Rate, (3) the Affected Lender’s
obligation to maintain its outstanding LIBOR Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into ABR Loans as to which
the interest rate is not determined with reference to the Adjusted LIBO Rate on
the date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Loan
then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by facsimile
or by telephone confirmed in writing) to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans or ABR Loans as to which the interest
rate is determined with reference to the Adjusted LIBO Rate in accordance with
the terms hereof.


68

--------------------------------------------------------------------------------





(c)    Indemnity for Breakage or Non‑Commencement of Interest Periods. The
Borrower shall indemnify each Lender against any loss or expense that such
Lender may sustain or incur as a consequence of (i) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (A) such Lender receiving or being deemed to receive any amount on
account of the principal of any LIBOR Loan prior to the end of the Interest
Period in effect therefor, (B) the conversion of any LIBOR Loan to an ABR Loan,
or the conversion of the Interest Period with respect to any LIBOR Loan, in each
case other than on the last day of the Interest Period in effect therefor or
(C) a borrowing of any LIBOR Loan not occurring on a date specified therefor in
a Funding Notice or a conversion to or continuation of any LIBOR Loan not
occurring on a date specified therefor in a Conversion/Continuation Notice (any
of the events referred to in this clause (i) being called a “Breakage Event”) or
(ii) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (A) its cost of
obtaining funds for the LIBOR Loan that is the subject of such Breakage Event
for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(B) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth in reasonable detail any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.17(c) shall be delivered to the Borrower and shall be conclusive
absent manifest error.

Section 2.18.    Reserve Requirements; Change in Circumstances.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its Loans, principal, Letters of Credit, Commitments or other
Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Bank or such other Recipient, of making, converting to,
continuing or maintaining any LIBOR Loan, or to increase the cost to such
Lender, such Issuing Bank or such other Recipient of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Bank or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon the request of such Lender, such Issuing Bank or such other Recipient, the
Borrower will pay to such Lender, such Issuing Bank or such other


69

--------------------------------------------------------------------------------





Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered. If any Lender,
Issuing Bank or other Recipient becomes entitled to claim any additional amounts
pursuant to this Section 2.18, it shall notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(b)    If any Lender or Issuing Bank determines in good faith that any Change in
Law affecting such Lender or Issuing Bank or any lending office of such Lender
or Issuing Bank or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time after
submission by such Lender or Issuing Bank to the Borrower (with a copy to the
Administrative Agent) of a written request therefor the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in Section 2.18(a) or
Section 2.18(b) and delivered to the Borrower (with a copy to the Administrative
Agent), shall be conclusive absent manifest error. The Borrower shall pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section 2.18 for any increased costs incurred or reductions suffered
more than one hundred eighty (180) days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the one hundred eighty (180) day period referred to above shall be extended
to include the period of retroactive effect thereof).
(e)    The obligations of the Borrower pursuant to this Section 2.18 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Section 2.19.    Taxes.


70

--------------------------------------------------------------------------------





(a)    Any and all payments by or on account of any obligation of the Borrower
or any other Company under this Agreement or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes, except as required by applicable law; provided that if any
applicable law requires the deduction or withholding of any Tax from any such
payment, then (i) the Borrower, such other Company or the Administrative Agent,
as applicable, shall be entitled to make such deduction or withholding as it
reasonably determines and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law, and (ii) if
such Tax is an Indemnified Tax or Other Tax, then the sum payable by the
Borrower or such other Company shall be increased as necessary so that after
making all required deductions or withholding (including deductions or
withholdings applicable to additional sums payable under this Section 2.19) the
Administrative Agent or the applicable Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made. In addition, without limiting the foregoing provisions,
the Borrower or any other Company hereunder or under any other Loan Document
shall timely pay (or cause to be timely paid) any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or, at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.
(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
within fifteen (15) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid or payable by the Administrative Agent
or such Lender, as the case may be, or any of their respective Affiliates, on or
with respect to any payment by or on account of any obligation of the Borrower
or any Company hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.19) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. Notwithstanding the foregoing, the Borrower shall not be obliged to
indemnify a Lender or the Administrative Agent pursuant to this Section 2.19(b)
with respect to any interest, penalties or expenses accrued during any period
prior to the date that is two hundred seventy (270) days prior to the date of
written demand for such indemnification if such Lender or the Administrative
Agent had actual knowledge of the circumstances giving rise to such interest,
penalties or expenses and of the fact that such circumstances would result in a
claim for such indemnification; provided, that the foregoing limitation shall
not apply to any interest, penalties or expenses arising out of the retroactive
application of any Change in Law within such 270-day period.
(c)    As soon as practicable after any payment of Taxes by the Borrower, any
other Company or the Administrative Agent to a Governmental Authority pursuant
to this Section 2.19, the Borrower shall deliver (or cause to be delivered) to
the Administrative Agent if such payment was made by the Borrower or any other
Company or, at the request of the Borrower and if such payment was made by the
Administrative Agent, the Administrative Agent shall deliver to the Borrower,
the original or a certified copy of a receipt issued by such Governmental
Authority


71

--------------------------------------------------------------------------------





evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent or
the Borrower, as the case may be.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 15
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower or any
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)     Without limiting the generality of the foregoing,


(A)     any Lender that is not a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be


72

--------------------------------------------------------------------------------





requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:


(1)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(2)      executed copies of IRS Form W-8ECI;


(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Tax Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Tax Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Tax Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Tax Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E; or


(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;


(C)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and




73

--------------------------------------------------------------------------------





(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Tax Code) and
such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(f)    In addition, each Administrative Agent (and any Person succeeding the
Administrative Agent upon assignment or succession, if applicable) shall deliver
to the Borrower, prior to (A) the date on which the first payment by the
Borrower is due hereunder or (B) the first date on or after the date on which
such Administrative Agent becomes a successor Administrative Agent on which
payment by the Borrower is due hereunder, as applicable, two duly executed
copies of (I) IRS Form W-9 certifying its exemption from U.S. federal backup
withholding, (II) IRS Form W-8ECI certifying its exemption from U.S. federal
backup withholding, or (III) IRS Form W-8IMY certifying that the Administrative
Agent is a U.S. branch and intends to be treated as a U.S. person for purposes
of withholding under Chapter 3 of the Tax Code pursuant to Section
1.1441-1(b)(2)(iv) of the Treasury regulations promulgated under the Tax Code,
as applicable. On or before the date on which any such previously delivered
documentation expires or becomes obsolete or invalid, after the occurrence of
any event requiring a change in the most recent documentation previously
delivered by it to the Borrower, and from time to time if reasonably requested
by the Borrower, the Administrative Agent shall deliver to the Borrower two
further copies of such applicable documentation. Notwithstanding the foregoing,
the Administrative Agent (and any Person succeeding the Administrative Agent
upon assignment or succession, if applicable) shall not be required to deliver
any tax form or documentation it is not legally entitled to deliver.
(g)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any Company or with
respect to which the Borrower or any Company has paid additional amounts
pursuant to this Section 2.19, it shall pay to the Borrower or such Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or such Company under this Section
2.19 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such


74

--------------------------------------------------------------------------------





refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to the Borrower or such Company (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. In
such event, such Lender or the Administrative Agent, as the case may be, shall,
at the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant Governmental Authority (provided that such Lender or the
Administrative Agent may delete any information therein that it deems
confidential). Notwithstanding anything to the contrary in this Section 2.19(g),
in no event will the Administrative Agent or any Lender be required to pay any
amount to the Borrower or any Company pursuant to this Section 2.19(g) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.19(g) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(h)    If the Borrower determines that a reasonable basis exists for contesting
an Indemnified Tax or Other Tax for which a Loan Party has paid additional
amounts or indemnification payments, each affected Lender or Administrative
Agent, as the case may be, shall use commercially reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in writing in
challenging such Tax. The Borrower shall indemnify and hold each Lender and
Administrative Agent harmless against any reasonable expenses incurred by such
person in connection with any request made by the Borrower pursuant to this
Section 2.19(h). Nothing in this Section 2.19(h) shall obligate any Lender or
Administrative Agent to take any action that such Person, in its sole judgment,
determines may result in a material detriment to such Person or is otherwise
inconsistent with the internal policies of such Person or any applicable legal
or regulatory restrictions. Any resulting refund shall be governed by Section
2.19(g).
(i)    Without prejudice to the survival of any other agreement of the parties
hereunder, the agreements and obligations of the parties contained in this
Section 2.19 shall survive termination of this Agreement and the payment in full
of the Obligations and all other amounts payable under any Loan Document, the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or replacement of, any Lender.
(j)    For purposes of this Section 2.19, any reference to “applicable law”
shall include FATCA.

Section 2.20.    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.17, Section 2.18 or Section 2.19, it will, to the extent not
inconsistent


75

--------------------------------------------------------------------------------





with the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts (at the request of the Borrower so long as
the Borrower has received notice of such occurrence or existence) to (a) make,
issue, fund or maintain its Credit Extensions, including any Affected Loans,
through another office of such Lender, or (b) take such other measures as such
Lender may deem reasonable, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.17, Section 2.18 or Section 2.19 would be reduced and if,
as determined by such Lender in good faith but in its sole discretion, the
making, issuing, funding or maintaining of its Commitments, Loans or Letters of
Credit through such other office or in accordance with such other measures, as
the case may be, (i) would not subject such Lender to any unreimbursed cost or
expense and (ii) would not, in the sole discretion of such Lender, be otherwise
disadvantageous to such Lender; provided that such Lender will not be obligated
to utilize such other office pursuant to this Section 2.20 unless the Borrower
agrees to pay all incremental expenses incurred by such Lender as a result of
utilizing such other office as described in clause (a) above. A certificate as
to the amount of any such expenses payable by the Borrower pursuant to this
Section 2.20 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.

Section 2.21.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank; third, to Cash Collateralize the
Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.23; fourth, as the Borrower may request (so long as no
Default under Section 7.01(c) or Section 7.01(h)) nor any Event of Default has
occurred and is continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Bank’s future


76

--------------------------------------------------------------------------------





Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.23;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Bank as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default under Section 7.01(c) or (h) nor any Event of Default has
occurred and is continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
disbursements with respect to Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and disbursements with respect to
Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or disbursements with respect
to Letters of Credit owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Obligations are
held by the Lenders pro rata in accordance with their Loan Exposure without
giving effect to Section 2.21(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.21(a) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(iii)    Certain Fees. (A)  No Defaulting Lender shall be entitled to receive
the commitment fees described in Section 2.10(b)(i) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
    (B) Each Defaulting Lender shall be entitled to receive the letter of credit
Fees described in Section 2.10(b)(ii) for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.23.
    (C) With respect to any letter of credit Fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such Fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
the Letter of Credit that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Issuing Bank the amount of any
such Fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Fee.


77

--------------------------------------------------------------------------------





(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Loan Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 9.31, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Bank’s Fronting Exposure (after giving effect to
clause (iii)(C) and clause (iv) above) in accordance with the procedures set
forth in Section 2.23.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (with may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the Facility (without giving
effect to Section 2.21(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

Section 2.22.    Removal or Replacement of a Lender. Anything contained herein
to the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.17 (other than Section 2.17(c)), Section 2.18 or Section 2.19,
(ii) the circumstances which entitle such Lender to receive such payments shall
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after the Borrower’s request for such withdrawal;
(b)  any Lender is a Defaulting Lender; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions of this Agreement that requires the consent of 100% of the
Lenders or 100% of the


78

--------------------------------------------------------------------------------





Lenders directly affected thereby as contemplated by Section 9.08(b), the
consent of the Lenders collectively having Aggregate Exposure representing more
than 50% of the Aggregate Exposure of all Lenders required to consent to such
matter shall have been obtained but the consent of one or more of such other
Lenders (each a “Non‑Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased‑Cost Lender,
Defaulting Lender or Non‑Consenting Lender (the “Terminated Lender”), the
Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and Commitments, if any, in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 9.04 (provided that in the event such Terminated Lender does not execute
an Assignment and Acceptance within five (5) Business Days after having received
a request therefor, such Terminated Lender shall be deemed to have consented to
such Assignment and Acceptance) and the Borrower shall pay any reasonable fees
payable thereunder in connection with such assignment (including any processing
or recordation fees payable to the Administrative Agent pursuant to Section
9.04(c)); provided, (1) on the date of such assignment, the Replacement Lender
shall pay to the Terminated Lender an amount equal to the sum of (A) an amount
equal to the principal of, and all accrued interest on, all outstanding Loans of
the Terminated Lender, (B) an amount equal to all unreimbursed drawings under
Letters of Credit that have been funded by such Terminated Lender, together with
all then unpaid interest with respect thereto at such time and (C) an amount
equal to all accrued, but theretofore unpaid Fees owing to such Terminated
Lender pursuant to Section 2.10; (2) on the date of such assignment, the
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.17(c), Section 2.18 or Section 2.19 or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non‑Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non‑Consenting
Lender; provided, the Borrower may not make such election with respect to any
Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, the Borrower shall have caused each outstanding
Letter of Credit issued by such Terminated Lender to be cancelled or Cash
Collateralized. Upon the prepayment of all amounts owing to any Terminated
Lender and the termination of such Terminated Lender’s undrawn Commitments, if
any, such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided, any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender.

Section 2.23.    Cash Collateral. At any time that there shall exist a
Defaulting Lender, within three Business Days following the written request of
the Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21(a)(iii)(C), Section 2.21(a)(iv) and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b)
below. If at any time the


79

--------------------------------------------------------------------------------





Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided (other than Liens described in Section 6.02(n)), or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.23 or Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.23 and,
unless otherwise agreed pursuant to the proviso below, shall be returned to the
Person providing such Cash Collateral following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.21, the Person providing Cash
Collateral and the Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by a Loan
Party, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

ARTICLE III.    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lead Arranger, the Agents, the
Issuing Bank and each of the Lenders that:

Section 3.01.    Organization; Powers. Each of the Loan Parties (a) is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, (b) has all requisite power and
authority to own and operate its property and assets, to lease the property it
operates as lessee and to carry on its business as now conducted and as proposed
to be conducted, (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to so qualify, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (d) has the power and authority
to execute, deliver and perform its obligations under each Loan Document and
each Material Contract, in each case to which it is or will be a party,
including, in the case of the Borrower, to borrow hereunder, in the case of each
Loan Party, to grant the Liens contemplated to be granted by it under the
Security Documents, and, in the case of each Subsidiary Guarantor and the
Borrower, to Guarantee the Obligations as contemplated by the Subsidiary
Guaranty.


80

--------------------------------------------------------------------------------






Section 3.02.    Authorization; No Conflicts. The Transactions (a) have been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action of each Loan
Party and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation in any material respect, (B) any Governing Document of any Loan
Party, (C) any order of any Governmental Authority or arbitrator or (D) any
Contractual Obligation of any Loan Party which, in the case of this clause (D)
only, could reasonably be expected to have a Material Adverse Effect, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any Contractual Obligation of any Loan Party which, in the case of this clause
(ii) only, could reasonably be expected to have a Material Adverse Effect or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by any Loan Party (other
than Liens created under the Security Documents and the Term Facility Documents
(subject to the Intercreditor Agreement)).

Section 3.03.    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document and
Material Contract when executed and delivered by each of the Loan Parties that
are party thereto will constitute, a legal, valid and binding obligation of such
Person enforceable against such Person in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.04.    Governmental and other Approvals. No consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority or third party is or will be required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document or for the consummation of
the Transactions or for the validity or enforceability of the Loan Documents,
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Security Documents, (c) the perfection or maintenance of the Liens created under
the Security Documents (including the first priority nature thereof, subject to
Senior Permitted Liens) or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Security Documents, except for (i) the filing of UCC
financing statements and filings with the United States Patent and Trademark
Office and the United States Copyright Office, (ii) recordation of the Mortgages
and Assignments of Leases and Rents, (iii) such consents, approvals,
registrations, filings, Permits, notices or other actions (including all Gaming
Licenses and other necessary regulatory and gaming approvals and shareholder
approvals) as have been made or obtained and are in full force and effect or are
set forth on Schedule 3.04, (iv) approvals, consents, registrations, filings,
authorization or Permits required from any Governmental Authority, including
Gaming Authorities, in connection with an exercise of remedies under any of the
Loan Documents (including as contemplated by Section 9.28) and (v) in the case
of clause (d) above, as otherwise set forth in the Intercreditor Agreement.

Section 3.05.    Financial Statements; Absence of Undisclosed Liabilities. All
financial statements delivered pursuant to Section 5.01(b) and Section 5.01(c)
present fairly in all material


81

--------------------------------------------------------------------------------





respects the financial condition and results of operations and cash flows of the
applicable Persons as of such dates and for such periods. Such financial
statements were prepared in accordance with GAAP consistently applied (taking
into account changes in GAAP during such period) through the applicable period
except for the absence of footnotes and year-end adjustments for any financial
statements other than those prepared for a Fiscal Year end.

Section 3.06.    No Material Adverse Change. No event, change or condition has
occurred since the Closing Date, that has caused, or could reasonably be
expected to cause, either individually or when taken together with any other
events, changes or conditions, a Material Adverse Effect.

Section 3.07.    Title to Properties; Possession Under Leases.
(a)    Each of the Loan Parties has good title to, or valid leasehold interests
in, all its material properties and assets (including all Real Property), except
as set forth on the title policies delivered pursuant to Section 4.01(l),
Section 5.11 or Section 5.12, and except for Permitted Liens. Each parcel of
Real Property is free from defects that materially and adversely affect, or
could reasonably be expected to materially and adversely affect, such parcel’s
suitability for the purposes for which it is contemplated to be used under the
Loan Documents and the Project Documents. Each parcel of Real Property and the
use thereof (both presently and as contemplated under the Loan Documents and the
Project Documents) complies with all applicable laws (including building and
zoning ordinances and codes (but excluding those applicable laws subject to
Section 3.17)) and with all insurance requirements, except for any
non-compliance which could not reasonably be expected to have a Material Adverse
Effect.
(b)    Each of the Loan Parties, and, to the knowledge of the Borrower, each
other party thereto, has complied with all obligations under all leases of Real
Property to which it is a party and all such leases are legal, valid, binding
and in full force and effect and are enforceable against the Loan Parties party
thereto and, to the Borrower’s knowledge, against each other party thereto in
accordance with their terms except, in each case, to the extent any such
non-compliance or unenforceability could not reasonably be expected to have a
Material Adverse Effect. Each of the Loan Parties enjoys peaceful and
undisturbed possession under all such material leases pursuant to which a Loan
Party is the tenant or subtenant, if any. Except to the extent constituting a
Permitted Lien, no claim is being asserted or, to the knowledge of the Borrower,
threatened, in writing with respect to any lease payment under any lease
pursuant to which a Loan Party is the tenant or subtenant, if any, except any
claim which could not reasonably be expected to have a Material Adverse Effect.
Other than as set forth on Schedule 3.07, the IDA Documents and space leases
otherwise permitted pursuant to the Loan Documents or pursuant to the applicable
Permitted Liens, none of the Real Property is subject to any lease, sublease,
license or other agreement pursuant to which any Loan Party has granted to any
Person any material right to the use, occupancy, possession or enjoyment of the
Real Property or any portion thereof. The Borrower has delivered to the
Administrative Agent true, complete and correct copies of all leases (whether as
landlord or tenant) of Real Property.
(c)    None of the Loan Parties has received any written notice of, nor has any
knowledge of, any pending or contemplated condemnation proceeding affecting any
material portion of any


82

--------------------------------------------------------------------------------





Real Property or any sale or disposition of any material portion of any Real
Property in lieu of condemnation.
(d)    Other than as described on Schedule 3.07 or as permitted pursuant to
Section 6.09, none of the Loan Parties is obligated under any written right of
first refusal, option or other contractual right to sell, assign or otherwise
dispose of any material portion of any Real Property or any interest therein.
(e)    None of the Loan Parties has suffered, permitted or initiated the joint
assessment of any Real Property owned by such Person with any other real
property owned by another Person and constituting a separate tax lot. Each owned
parcel of Real Property is comprised of one or more parcels, each of which
constitutes a separate tax lot and none of which constitutes a portion of any
other tax lot.
(f)    (i) Each parcel of Real Property has adequate rights of access to public
ways or irrevocable and perpetual recorded rights of way or easements to public
rights of way to permit the Real Property to be used for its intended purpose
(as contemplated under the Loan Documents and the Project Documents) and is (or
will be when required for the construction or operation of the Project) served
by installed, operating and adequate water, electric, gas, telephone, sewer,
sanitary sewer, storm drain facilities and other public utilities necessary for
the uses contemplated under the Loan Documents and the Project Documents;
(ii) all public utilities necessary to the use and enjoyment of each parcel of
Real Property as contemplated under the Loan Documents and the Project Documents
are (or will be when required for the construction or operation of the Project)
located in the public right of way abutting the premises, and all such utilities
are (or will be when required for the construction or operation of the Project)
connected so as to serve such Real Property without passing over other Property
except pursuant to recorded easements, for land of the utility company providing
such utility service or, in the case of leased Real Property, contiguous land
owned by the lessor of such leased Real Property; (iii) each parcel of Real
Property, including each leased parcel, has (or will have, when required for the
construction or operation of the Project) adequate available parking to meet
applicable legal and operating requirements; and (iv) other than Permitted
Liens, no building or structure upon any Real Property or any material
appurtenance thereto or material equipment thereon, or the use, operation or
maintenance thereof, violates any restrictive covenant or encroaches on any
easement or on any Property owned by others, which violation or encroachment
materially interferes with the current use or could materially adversely affect
the value of such building, structure or appurtenance.
(g)    Notwithstanding anything in this Agreement to the contrary, for purposes
of this Section 3.07 only, the Excluded Leased Real Property and any other
immaterial Real Property not subject to a Mortgage shall not be deemed to
constitute Real Property.

Section 3.08.    Subsidiaries. Schedule 3.08 sets forth, as of the Closing Date,
a list of the Borrower and all Subsidiaries of any Loan Party, including the
Borrower’s and each such Subsidiary’s exact legal name (as reflected in the
Borrower’s and such Subsidiary’s certificate or articles of incorporation,
organization or other constitutive documents) and jurisdiction of incorporation
or formation and the percentage ownership interest of each Person, as
applicable, therein. As of the Closing Date, the Capital Stock so indicated on
Schedule 3.08 is fully paid and


83

--------------------------------------------------------------------------------





non-assessable and is owned by each Person described on such schedule, as
applicable, free and clear of all Liens (other than Liens created under the
Security Documents and the Term Facility Documents (subject to the Intercreditor
Agreement)). The Equity Pledgor owns 100% of the Capital Stock in the Borrower,
free and clear of all Liens (other than Liens created under the Equity Pledge
Agreement, Permitted Liens (as defined in the Equity Pledge Agreement) and the
Liens created under the Term Facility Documents (subject to the Intercreditor
Agreement)), and all such Capital Stock is fully paid and non-assessable.

Section 3.09.    No Litigation; Compliance with Laws.
(a)    Except as set forth on Schedule 3.09, as of the Closing Date, there are
no actions, suits or proceedings at law or in equity or by or before any
arbitrator or Governmental Authority now pending or, to the knowledge of the
Borrower, threatened in writing against any of the Loan Parties or any business,
property or rights of any Loan Party, and no such actions, suits or proceedings
could reasonably be expected to have a Material Adverse Effect.
(b)    There are no actions, suits or proceedings at law or in equity or by or
before any arbitrator or Governmental Authority now pending or, to the knowledge
of the Borrower, threatened in writing against any of the Companies or any
Unrestricted Subsidiary or any business, property or rights of any such Person
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that are non-frivolous and challenge
the validity or enforceability of any Loan Document or any Lien granted
thereunder.
(c)    None of the Loan Parties is in violation of, nor will the continued
operation of their material properties and assets as currently conducted or as
contemplated under the Loan Documents and the Project Documents violate, any
applicable law (including any laws relating to campaign finance and
contributions to politicians, Gaming Laws and liquor laws), rule or regulation
(including any zoning, building, ordinance, code or approval or any building
permits) or is in default with respect to any judgment, writ, injunction, decree
or order of any Governmental Authority binding on it, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
(d)    None of the Loan Parties is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(e)    Except with respect to any certificates of occupancy for any improvements
existing on the Closing Date, the failure of which to be in effect, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, any required certificates of occupancy are in effect for each Mortgaged
Property as constructed and/or operated as of the time this representation is
made or deemed made, and true and complete copies of such certificates of
occupancy have been delivered or made available to the Collateral Agent as
mortgagee with respect to each Mortgaged Property.


84

--------------------------------------------------------------------------------






Section 3.10.    No Default. No Default or Event of Default has occurred and is
continuing.

Section 3.11.    Federal Reserve Regulations.
(a)    None of the Loan Parties is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan and no Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for purchasing or carrying Margin Stock or for the purpose of
purchasing, carrying or trading in any securities under such circumstances as to
involve any Loan Party in a violation of Regulation X or to involve any broker
or dealer in a violation of Regulation T. No Indebtedness being reduced or
retired out of the proceeds of any Loans was or will be incurred for the purpose
of purchasing or carrying any Margin Stock. Following the application of the
proceeds of the Loans, Margin Stock will not constitute more than 25% of the
value of the assets of the Loan Parties. None of the transactions contemplated
by this Agreement will violate or result in the violation of any of the
provisions of the regulations of the Board, including Regulation T, U or X.

Section 3.12.    Investment Company Act. None of the Equity Pledgor nor any Loan
Party is required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 3.13.    Use of Proceeds; Letters of Credit.
(a)    The Borrower and each other applicable Loan Party will use the proceeds
of the Loans solely for working capital needs, capital expenditures and for
other general corporate purposes of the Borrower and its Subsidiaries (other
than Project Costs and Golf Course Expenditures (as defined in the Term Loan
Agreement)).
(b)    The Borrower and each other applicable Loan Party will request the
issuance of Letters of Credit to support payment and other obligations incurred
by the Borrower and its Subsidiaries in the ordinary course of business.
(c)    The proceeds of the Loans and Letters of Credit will not be used,
directly or indirectly, by the Loan Parties or their respective Subsidiaries or
Unrestricted Subsidiaries in violation of Anti-Corruption Laws or Sanctions.

Section 3.14.    Tax Returns. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Equity Pledgor and each of its Subsidiaries has timely filed or timely caused to
be filed all Federal and state income tax returns and other tax returns or
materials required to have been filed by it (where any such tax return could
give rise to a liability imposed on the Borrower or any of its Subsidiaries) and
all such tax returns and materials are correct and complete. Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, the Equity Pledgor and each of its Subsidiaries has
timely paid or timely caused to be paid all Federal, state and other Taxes due
and payable by it, if any (in each case, where such Tax or assessment could be a
liability of or be imposed


85

--------------------------------------------------------------------------------





on the Borrower or any of its Subsidiaries), and all assessments received by it,
if any, except any Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party shall have set aside on its books
adequate reserves in accordance with GAAP. None of the Equity Pledgor or its
Subsidiaries intends to treat the Loans, the Transactions, or any of the other
transactions contemplated by any Loan Documents as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).

Section 3.15.    No Material Misstatements. No factual information (other than
projections, pro forma financial information, forward looking information, and
information of a general economic nature, as to which no representation is made
under this Section) furnished by or on behalf of any Company in writing to the
Lead Arranger, the Administrative Agent or any Lender for use in connection with
the Transactions and other transactions contemplated by the Loan Documents or
delivered pursuant thereto contained or contains any material misstatement of
fact or omitted or omits to state any fact necessary to make the statements
therein, in the light of the circumstances under which they were or are made,
not misleading in any material respect, in each case, taken as a whole; provided
that to the extent any such information was based upon or constitutes a forecast
or projection, the Borrower represents only that it acted in good faith and
utilized assumptions believed by it at the time initially furnished to the Lead
Arranger, the Administrative Agent, or any Lender to be reasonable in light of
current conditions in the preparation of such information, it being acknowledged
and agreed by the Administrative Agent, the Lead Arranger and the Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material.

Section 3.16.    Employee Benefit Plans. Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, each of
the Loan Parties and each of their respective ERISA Affiliates and each Benefit
Plan (if any) is in compliance with the applicable provisions of ERISA and the
Tax Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or, to the knowledge of the Borrower, is reasonably expected
to occur that, when taken together with all other such ERISA Events, could
reasonably be expected to have a Material Adverse Effect. There are no pending
or, to the knowledge of the Borrower written threats of claims, actions or
lawsuits, or action by any participant or Governmental Authority, with respect
to any Benefit Plan or other employee benefit plan as defined in Section 3(3) of
ERISA (other than a Multiemployer Plan, if any) maintained or contributed to by
any of the Loan Parties or any of their respective ERISA Affiliates that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 3.17.    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and, other than as described on Schedule 3.17, that,
individually or in the aggregate, could not reasonably be expected to result in
a material liability to the Loan Parties, none of the Loan Parties or
Unrestricted Subsidiaries:
(a)    has failed to comply with any Environmental Law or to take, in a timely
manner, all actions necessary to obtain, maintain, renew and comply with any
Environmental Permit applicable


86

--------------------------------------------------------------------------------





to it or any Real Property, and all such Environmental Permits are in full force
and effect and not subject to any administrative or judicial appeal;
(b)    has become a party to any governmental, administrative or judicial
proceeding under Environmental Law or possesses knowledge of any such proceeding
that has been threatened in writing against it;
(c)    has received written notice of, become subject to, any Environmental
Claim or Environmental Liability applicable to it or any Real Property other
than those which have been fully and finally resolved and for which no
obligations remain outstanding;
(d)    possesses knowledge that any Real Property (i) is subject to any Lien,
restriction on ownership, occupancy, use or transferability imposed pursuant to
Environmental Law or (ii) contains or previously contained Hazardous Materials
of a form or type or in a quantity or location, in each case that could
reasonably be expected to result in any Environmental Liability of any Loan
Party;
(e)    possesses knowledge that there has been a Release or threat of Release of
Hazardous Materials at or from the Real Properties (or from any facilities or
other properties formerly owned, leased or operated by any Loan Party or any
Unrestricted Subsidiary) in violation of, or in amounts or in a manner that
could reasonably be expected to give rise to any Environmental Liability;
(f)    has generated, treated, stored, transported, or Released Hazardous
Materials in violation of, or in a manner or to a location, or has otherwise
engaged in any Hazardous Materials Activity, that, in any such case, could
reasonably be expected to give rise to any Environmental Liability; or
(g)    has, pursuant to any order, decree, judgment or agreement by which it is
bound, assumed the Environmental Liability of any other Person.
Any other representation or warranty contained in this Agreement
notwithstanding, the representations and warranties contained in this Section
3.17 constitute the sole representations and warranties of the Loan Parties
under this Agreement relating to any Environmental Law or Environmental
Liability.

Section 3.18.    Insurance. Schedule 3.18 sets forth a true and correct
description in all material respects of all insurance maintained by or on behalf
of the Loan Parties as of the Closing Date. As of the Closing Date, such
insurance is in full force and effect and all premiums (or, if applicable, all
installments thereof due on or before the Closing Date) have been duly paid and
such insurance is provided in such amounts and covering such risks and
liabilities (and with such deductibles, retentions and exclusions) as are in
accordance with the terms of Exhibit K and with normal and prudent industry
practice. None of the Loan Parties (a) has received notice from any insurer (or
any agent thereof) that substantial capital improvements or other substantial
expenditures will have to be made in order to continue such insurance (in each
case, unless such improvements or expenditures are permitted by the Disbursement
Agreements or are, after taking into consideration other reasonably anticipated
Consolidated Capital Expenditures during the period in question, reasonably
expected to be permitted pursuant to Section 6.08(c)) or (b) has any reason to
believe


87

--------------------------------------------------------------------------------





that it will not be able to (i) maintain (or obtain when and as required) the
insurance coverage required to be maintained under the Loan Documents or
(ii) renew its existing coverage as and when such coverage expires or to obtain
similar coverage from similar insurers.

Section 3.19.    Security Documents.
(a)    Each of the Pledge and Security Agreement and the Equity Pledge Agreement
is effective to create in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties, a legal, valid, binding and enforceable security
interest in the Collateral described therein and (i) in the case of the Pledged
Collateral, upon the earlier of (A) delivery of such Pledged Collateral to the
Collateral Agent and (B) filing of financing statements in appropriate form in
the offices specified on Schedule 3.19(a) and (ii) in the case of all other
Collateral described therein (other than Intellectual Property Collateral, the
Real Property and Collateral of the type described in clause (d) below), when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a), and the other actions described in Section 4.1(a)(iv) of the
Pledge and Security Agreement have been taken each of the Pledge and Security
Agreement and the Equity Pledge Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties and the Equity Pledgor in such Collateral (other than any such
Collateral for which the Lien thereon is expressly not required to be perfected
pursuant to such Loan Documents and with respect to Intellectual Property
Collateral, only if and to the extent perfection may be achieved in the United
States by such filings), as security for the Obligations, in each case subject
only to Permitted Liens and prior and superior in right to the rights of any
other Person (except with respect to Senior Permitted Liens).
(b)    When each Intellectual Property Security Agreement is filed in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, together with financing statements in appropriate form filed in the
offices specified in Schedule 3.19(a), such Intellectual Property Security
Agreement shall constitute a fully perfected Lien on (if and to the extent
perfection may be achieved in the United States by such filings), and security
interest in, all right, title and interest of the grantors thereunder in the
Intellectual Property Collateral registered in the United States, as security
for the Obligations, in each case subject only to Permitted Liens and prior and
superior in right to the right of any other Person (except with respect to
Senior Permitted Liens) (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a lien on registered trademarks and patents,
trademark and patent applications and copyrights acquired by the grantors after
the date hereof).
(c)    Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid, binding
and enforceable Lien on, and security interest in, all of the applicable Loan
Party’s right, title and interest in and to the Mortgaged Property, and when the
Mortgages are recorded in the offices specified on Schedule 3.19(c) and all
applicable mortgage recording taxes and recording charges are paid, each such
Mortgage shall constitute a perfected Lien on, and security interest in, all
right, title and interest of the grantors thereof in such Mortgaged Property, as
security for the Obligations, in each case subject only to Permitted Liens


88

--------------------------------------------------------------------------------





and prior and superior in right to the rights of any other Person (except with
respect to Senior Permitted Liens).
(d)    Each of the Control Agreements, taken together with the Pledge and
Security Agreement, is effective to create and perfect in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid, binding and enforceable security interest in the Investment Accounts
described therein. Upon the execution of the Control Agreements and the Pledge
and Security Agreement, such Security Documents shall constitute perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Investment Accounts described therein, as security for the Obligations,
in each case subject only to Permitted Liens and prior and superior in right to
the rights of any other Person (except with respect to Senior Permitted Liens).

Section 3.20.    Location of Real Property. Schedule 3.20 lists completely and
correctly, in all material respects, as of the Closing Date, all Real Property
and the addresses, if any, thereof, indicating for each parcel whether it is
owned or leased, including in the case of leased Real Property, the landlord
name, lease date and lease expiration date.

Section 3.21.    Labor Matters. There are no strikes, lockouts or slowdowns
against any Loan Party pending or, to the knowledge of the Borrower, threatened
in writing, that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. All payments due from any Loan Party or for
which any claim may be made against any Loan Party, on account of wages or
employee health and welfare insurance or other benefits, have been paid or
accrued as a liability on the books of such Loan Party except to the extent that
the failure to do so has not had, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the hours
worked by and payments made to employees of any Loan Party have not been in
violation of the Fair Labor Standards Act of 1938, as amended.

Section 3.22.    Liens. There are no Liens of any nature whatsoever on any of
the Property or assets of any Loan Party (other than Permitted Liens).

Section 3.23.    Intellectual Property. Each of the Loan Parties, (a) owns or
has the right to use all material Intellectual Property necessary to conduct its
business, and (b) the use thereof by each Loan Party does not infringe upon the
Intellectual Property rights of any other Person, in each case, except where the
failure to own or have such rights or for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.24.    Solvency. The Loan Parties (taken as a whole on a consolidated
basis) are Solvent.

Section 3.25.    Material Contracts. The documents listed on Schedule 3.25
constitute all of the Material Contracts in effect on the Closing Date. As of
the Closing Date, none of such Material Contracts has been amended, supplemented
or otherwise modified except as set forth on


89

--------------------------------------------------------------------------------





Schedule 3.25, and all such Material Contracts are in full force and effect. As
of the Closing Date, none of the Loan Parties, or, to the Borrower’s knowledge,
any other party to any such Material Contract, is in material default
thereunder.

Section 3.26.    Permits. Except with respect to any Permits the failure of
which to be in effect could not reasonably be expected to have a Material
Adverse Effect, (a) each Loan Party has obtained and holds all Permits required
as of the date on which this representation and warranty is made in respect of
(i) all Real Property and for any other property otherwise operated by or on
behalf of, or for the benefit of, such Person, (ii) the construction,
development, ownership and operation of the Project (in each case as
contemplated under the Loan Documents, the Project Documents and the Plans and
Specifications), and (iii) the operation of each of such Person’s businesses, in
each case, as presently conducted, (b) all such Permits are in full force and
effect, and each Loan Party has performed and observed all requirements of such
Permits, (c) no event has occurred that allows or results in, or after notice or
lapse of time would allow or result in, revocation or termination by the issuer
thereof or in any other impairment of the rights of the holder of any such
Permit, (d) no such Permits contain any restrictions, either individually or in
the aggregate, that are burdensome to any Loan Party, to the operation of any of
its businesses as currently conducted (or currently proposed to be conducted),
to the financing contemplated under the Loan Documents, or to the development,
construction, ownership or operation of the Project (in each case, as
contemplated under the Loan Documents, the Project Documents and the Plans and
Specifications), or to the operation of any other property owned, leased or
otherwise operated by such Person, (e) the Borrower has no knowledge that any
Governmental Authority is considering limiting, suspending, revoking or renewing
on burdensome terms any such Permit and (f) each Loan Party reasonably believes
that each such Permit will be timely renewed and complied with, without
unreasonable expense, and that any additional Permits that may be required of
such Person will be timely obtained and complied with, without unreasonable
expense.

Section 3.27.    Senior Indebtedness. The Obligations (including the guarantee
obligations of each Subsidiary Guarantor and the Borrower under the Loan
Documents) constitute senior secured Indebtedness of each of the Loan Parties.

Section 3.28.    Fiscal Year. The Fiscal Year of each of the Loan Parties
(including the Borrower) ends on December 31 of each calendar year.

Section 3.29.    Patriot Act. To the extent applicable, each Company and each
Unrestricted Subsidiary is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot
Act of 2001) (the “Patriot Act”). No part of the proceeds of any Loan will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


90

--------------------------------------------------------------------------------






Section 3.30.    Anti-Terrorism Laws.
(a)    All of the Loan Parties, Unrestricted Subsidiaries and, to the knowledge
of the Loan Parties, all of their respective Affiliates, are in compliance, in
all material respects, with all Anti-Terrorism Laws.
(b)    None of the Loan Parties, Unrestricted Subsidiaries or, to the knowledge
of the Loan Parties, any of their respective Affiliates or their respective
agents acting or benefiting in any capacity in connection with the Loans, the
Letters of Credit or the other transactions hereunder, is any of the following
(each a “Blocked Person”):
(i)    a Person that is listed in the annex to Executive Order No. 13224;
(ii)    a Person 50% individually or in the aggregate owned by, or acting for or
on behalf of, any Person that is listed in the annex to Executive Order No.
13224;
(iii)    a Person with which any Agent or Lender is prohibited from dealing in
any transaction by any Anti-Terrorism Law;
(iv)    a Sanctioned Person; or
(v)    a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website or any replacement website or other replacement
official publication of such list.
(c)    No Loan Party or Unrestricted Subsidiary conducts any business with (i) a
Sanctioned Country or (ii) a Sanctioned Person.

Section 3.31.    Anti-Corruption Laws and Sanctions.
(a)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries, its Unrestricted Subsidiaries and (in their
capacities as such) their respective directors, officers, employees and agents
with Anti-Corruption Laws and Sanctions.
(b)    The Borrower, its Subsidiaries, its Unrestricted Subsidiaries, or to the
knowledge of the Borrower, their respective officers, directors, employees and
agents when acting on behalf of the Borrower, its Subsidiaries or its
Unrestricted Subsidiaries are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.
(c)    (i) No Loan Party and none of its directors or officers, and (ii) to the
knowledge of any Loan Party, no employee or agent of such Loan Party that will
act in any capacity in connection with the credit facility established hereby
when acting or benefiting in connection with the Loans or the other transactions
hereunder, is a Sanctioned Person.

Section 3.32.    Regulation H. No Mortgage encumbers improved Real Property
which is located in an area that has been identified by the Secretary of Housing
and Urban Development as


91

--------------------------------------------------------------------------------





an area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 (except any Mortgaged
Properties as to which such flood insurance as required by Regulation H has been
obtained and is in full force and effect as required by this Agreement).
                

ARTICLE IV.
CONDITIONS PRECEDENT
The obligations of the Lenders to make Loans are subject to the satisfaction (or
waiver)(in the case of Section 4.01, by each Lender) of the following
conditions:


Section 4.01    Closing Date. On the Closing Date:
(a)    Legal Opinions. The Lead Arranger and the Administrative Agent, on behalf
of itself and the Lenders, shall have received written opinions of (i) Paul,
Weiss, Rifkind, Wharton & Garrison LLP, as special New York counsel for the Loan
Parties and the Equity Pledgor, and (ii) Fox Rothschild LLP, as special New York
counsel for the Loan Parties and the Equity Pledgor, each such opinion to be
(A) dated the Closing Date, (B) addressed to the Administrative Agent, the other
Agents and the Lenders, (C) covering such matters relating to the Loan Documents
and the Transactions as the Lead Arranger and the Administrative Agent shall
reasonably request and which are customary for transactions of the type
contemplated herein and (D) otherwise in form and substance reasonably
satisfactory to the Lead Arranger and the Administrative Agent.
(b)    Companies’ Documents. The Lead Arranger and the Administrative Agent
shall have received (i) a copy of the certificate of formation or organization,
articles of incorporation, certificate of limited partnership or other formation
documents, including all amendments thereto, of each Company, certified as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of each Company as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary, Assistant
Secretary, managing member or other Authorized Officer of each Company dated the
Closing Date and certifying (A) that attached thereto is a true and complete
copy of the limited liability company agreement, operating agreement, by-laws,
limited partnership agreement or other such Governing Document of such Company
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors,
board of managers, manager, general partner, managing member or similar
governing body of such Company authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party, and in the
case of the Borrower, the borrowings hereunder, in the case of each Loan Party
and the Equity Pledgor, the granting of the Liens contemplated to be granted by
it under the Security Documents, in the case of each Subsidiary Guarantor and
the Borrower, the Guaranteeing of the Obligations as contemplated by the
Subsidiary Guaranty, and, in the case of each Company, the guarantees and other
obligations set forth in the Loan Documents, and that


92

--------------------------------------------------------------------------------





such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate of formation, articles or certificate
of organization, articles of incorporation, certificate of limited partnership
or other formation documents of such Company have not been amended since the
date of the last amendment thereto shown on the certificate with respect thereto
furnished pursuant to clause (i) above and (D) as to the incumbency and specimen
signature of each officer or other authorized signatory executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Company; (iii) in the case of each Company, a certificate of another
officer as to the incumbency and specimen signature of the Secretary, Assistant
Secretary, managing member or other Authorized Officer, as the case may be,
executing the certificate pursuant to (ii) above; and (iv) such other documents
related to the foregoing matters as the Administrative Agent, the Lead Arranger
or any Lender may reasonably request.
(c)    Officer’s Certificate. The Administrative Agent shall have received the
Closing Certificate, dated the Closing Date and signed by a Financial Officer or
other authorized officer of the Borrower, confirming, among other things,
compliance with the conditions precedent set forth in Section 4.02(b) and
Section 4.02(c).
(d)    Loan Documents. The Lead Arranger and the Administrative Agent shall have
received each of the Loan Documents listed on Schedule 4.01(d)(i) and each of
the Term Facility Documents listed on Schedule 4.01(d)(ii), in each case
executed and delivered by a duly authorized officer of each party thereto, in
form and substance reasonably satisfactory to the Lead Arranger and in full
force and effect as of the Closing Date.
(e)    Collateral. The Collateral Agent, for the ratable benefit of the Secured
Parties, shall have been granted on the Closing Date first priority perfected
Liens on the Collateral (subject, (v) in the case of Intellectual Property
Collateral, if and to the extent perfection may be achieved in the United States
by the filings required by the Loan Documents, (w) in the case of Mortgages and
Assignments of Leases and Rents, to recordation after the Closing Date, (x) in
the case of Pledged Collateral, to no Liens (other than Liens under the Term
Facility Documents (subject to the Intercreditor Agreement)), and in the case of
all Collateral other than Pledged Collateral, only to Permitted Liens and, in
each case, prior and superior in right to the rights of any other Person (except
with respect to Senior Permitted Liens), and (y) to the lack of perfection with
respect to any such Collateral for which the Lien thereon is expressly not
required to be perfected pursuant to such Loan Documents) and shall have
received such other reports, documents and agreements as the Administrative
Agent shall reasonably request and which are customarily delivered in connection
with security interests in real property assets. The Pledged Collateral shall
have been duly and validly pledged under the Pledge and Security Agreement and
the Equity Pledge Agreement to the Collateral Agent, for the ratable benefit of
the Secured Parties, and certificates representing such Pledged Collateral, if
any, accompanied by instruments of transfer and stock powers endorsed in blank,
shall be in the actual possession of the Collateral Agent or the Term Loan
Collateral Agent, as applicable.
(f)    UCC, Lien, Judgment and Bankruptcy Searches. The Administrative Agent
shall have received the results of a recent lien, bankruptcy and judgment search
in each relevant jurisdiction with respect to the Loan Parties and the Equity
Pledgor and such search shall reveal no


93

--------------------------------------------------------------------------------





Liens on any of the Pledged Collateral or other assets of the Loan Parties and
the Equity Pledgor except, in the case of Collateral other than Pledged
Collateral, for Permitted Liens and except for Liens to be discharged on or
prior to the Closing Date pursuant to documentation reasonably satisfactory to
the Administrative Agent.
(g)    Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, the Loan Parties shall have outstanding no
Indebtedness or preferred stock other than the Loans and other extensions of
credit hereunder, the Term Loans and other Indebtedness listed on Schedule 6.01.
(h)    Intentionally Omitted.
(i)    Projections. The Lead Arranger and the Administrative Agent shall have
received projections of the Borrower and the Project for the period commencing
on the Casino Opening Date through the latest Scheduled Maturity Date.
(j)    Governmental Approvals. (i) The New York State Gaming Commission shall
have issued its approval of the Transactions in form and substance reasonably
satisfactory to the Administrative Agent and the Lead Arranger, and (ii) all
other material governmental and third party approvals and all Permits necessary
or advisable as of the Closing Date in connection with the Transactions, the
Loan Parties and the development, construction and ownership of the Project (as
contemplated under the Loan Documents, the Project Documents and the Plans and
Specifications) shall have been obtained on terms reasonably satisfactory to the
Administrative Agent and the Lenders and shall be in full force and effect.
Other than as set forth on Schedule 3.09, there shall not exist any action,
suit, investigation, litigation or proceeding pending or threatened in any court
or before any arbitrator or Governmental Authority that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(k)    Patriot Act. The Lead Arranger, the Administrative Agent and the Lenders
shall have received, at least three (3) Business Days prior to the Closing Date
(or such shorter time period as agreed to by the Lead Arranger and the
Administrative Agent), all documentation and other information requested by them
and required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
(l)    Title Insurance. The Lead Arranger, the Administrative Agent and the
Collateral Agent shall have received in respect of each Mortgaged Property a
mortgagee’s title insurance policy (or policies) or marked up unconditional
binder for such insurance or unconditional commitment to issue a title policy
for such insurance. Each such policy shall (i) be in an amount satisfactory to
the Lead Arranger and the Administrative Agent; (ii) insure that the Mortgage
insured thereby creates a valid first Lien on, and security interest in, such
Mortgaged Property free and clear of all defects and encumbrances, except as
disclosed therein; (iii) name the Collateral Agent, for the benefit of the
Secured Parties, as the insured thereunder; (iv) be in the form of ALTA Loan
Policy acceptable to the Lead Arranger and the Administrative Agent; (v) not
include the “standard” title exceptions, including any exceptions for mechanics’
liens: (vi) contain such endorsements and affirmative coverage as the Lead
Arranger or the Administrative Agent may reasonably request, each in form and
substance reasonably acceptable to the Lead Arranger and the Administrative


94

--------------------------------------------------------------------------------





Agent, and (vii) be issued by title companies reasonably satisfactory to the
Lead Arranger and the Administrative Agent (including any such title companies
acting as co-insurers or reinsurers, at the option of the Lead Arranger or the
Administrative Agent), it being agreed that Stewart Title Insurance Company is
acceptable to the Lead Arranger and the Administrative Agent (in each such case,
a “Title Company”). The Lead Arranger, the Administrative Agent and the
Collateral Agent shall have received evidence reasonably satisfactory to each of
them that all premiums in respect of each such policy, any charges for mortgage
recording tax, and all related expenses, if any, have been paid or will be paid
on the Closing Date and that all mortgage tax and related affidavits, if any,
have been delivered to the Title Company. The Lead Arranger, the Administrative
Agent and the Collateral Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to above.
(m)    Flood Insurance. The Lead Arranger, the Administrative Agent and the
Collateral Agent shall have received (i) evidence as to whether (1) any
Mortgaged Properties are located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards and (2) the
communities in which any such Mortgaged Properties are located are participating
in the National Flood Insurance Program, (ii) if there are any such Mortgaged
Properties, the Borrower’s written acknowledgement of receipt of written
notification from the Administrative Agent (1) as to the existence of each such
Mortgaged Property and (2) as to whether the communities in which such Mortgaged
Properties are located are participating in the National Flood Insurance
Program, and (iii) if any such Mortgaged Properties are located in communities
that participate in the National Flood Insurance Program, evidence that the
applicable Loan Party has obtained flood insurance in respect of such Mortgaged
Properties to the extent required under the applicable regulations of the Board.
(n)    Surveys. The Lead Arranger, the Administrative Agent and the Title
Company shall have received maps or plans of an ALTA survey of each Mortgaged
Property, which shall show, among other things, the location of all improvements
on such Mortgaged Property, be certified to the Lead Arranger, the
Administrative Agent, the Collateral Agent and the Title Company and dated, in
each case in a manner reasonably satisfactory to them, by an independent
professional licensed land surveyor reasonably satisfactory to the Lead
Arranger, the Administrative Agent, the Collateral Agent and the Title Company.
(o)    Landlord Estoppel Certificates and Subordination, Non-Disturbance and
Attornment Agreements.
(i)    The Lead Arranger, the Administrative Agent and the Collateral Agent
shall have received estoppel certificates from the landlord with respect to each
material leased Real Property that constitutes Mortgaged Property to the extent
so requested, confirming the nonexistence of any default thereunder and certain
other information with respect to such lease, each of the foregoing in form and
substance reasonably satisfactory to the Lead Arranger, the Administrative Agent
and the Collateral Agent. In the event the Administrative Agent or the
Collateral Agent has determined that a recorded memorandum of lease or an
amendment of lease is necessary or appropriate in order to make any such
material leased Real Property mortgageable, or to grant the leasehold lender
customary lender protections,


95

--------------------------------------------------------------------------------





then the Administrative Agent and the Collateral Agent shall have received
evidence of such recordation or a copy of such fully executed and binding lease
amendment.
(ii)    The Lead Arranger, the Administrative Agent and the Collateral Agent
shall have received customary subordination, non-disturbance and attornment
agreements from the tenants with respect to any material space leases at the
Mortgaged Properties to the extent so requested (including statements confirming
the nonexistence of any default under, and certain other information with
respect to, such space leases), in each case in form and substance reasonably
satisfactory to the Lead Arranger, the Administrative Agent and the Collateral
Agent.
(p)    Fees. The Lenders, the Agents and the Lead Arranger shall have received
all Fees required to be paid, and all expenses required to be paid for which
invoices have been presented, on or before the Closing Date.
(q)    Litigation. There shall be no Proceedings (whether or not purportedly on
behalf of any Company) at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign (including any Environmental Claims) that
are pending or, to the knowledge of the Borrower, threatened in writing against
any Company or affecting any property of any Company, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
(r)    Insurance.
(i)    The Loan Parties shall have (or shall cause to be maintained) insurance
complying with the requirements of Section 5.05 in place and in full force and
effect, and the Administrative Agent, the Collateral Agent and the Lead Arranger
shall each have received (x) a certificate from the Borrower’s insurance
broker(s) reasonably satisfactory to them and the Insurance Advisor stating that
such insurance is in place and in full force and effect and (y) copies of all
policies evidencing such insurance (or a binder, commitment or certificates
signed by the insurer or a broker authorized to bind the insurer, in which case
copies of the applicable policies shall be delivered to the Administrative Agent
within thirty (30) days after the Closing Date (or such later date as the
Administrative Agent may agree)) naming the Administrative Agent, Collateral
Agent and the Secured Parties as additional insureds and the Collateral Agent as
loss payee (until such time as the Obligations have been paid in full), in
accordance with the terms noted in Exhibit K, and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, the Collateral
Agent, the Lead Arranger and the Insurance Advisor.
(ii)    The Lead Arranger, the Administrative Agent and the Collateral Agent
shall have each received, to the extent not delivered pursuant to clause (i)
above, (A) a certificate of the Borrower’s insurance broker(s) reasonably
satisfactory to them identifying underwriters, type of insurance, insurance
limits and policy terms of any insurance then required to be obtained under the
Material Contracts then in effect as of the Closing Date and stating that such
insurance is in full force and effect if the same is required to be in effect
and that if then required to be in effect, all premiums then due thereon have
been paid, and


96

--------------------------------------------------------------------------------





that such insurance complies with the requirements of such Material Contracts,
and (B) complete copies of all policies evidencing such insurance (or a binder,
commitment or certificates signed by the insurer or a broker authorized to bind
the insurer along with a commitment to deliver complete copies, in which case
copies of the applicable policies shall be delivered to the Administrative Agent
within thirty (30) days after the Closing Date) naming the Administrative Agent,
the Collateral Agent and the Secured Parties as additional insureds and the
Collateral Agent as loss payee, in accordance with the terms noted in Exhibit K,
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, the Collateral Agent and the Lead Arranger.
(iii)    The Administrative Agent, the Lead Arranger and the Collateral Agent
shall have received a report of the Insurance Advisor regarding insurance
matters pertaining to the Loan Parties, the Project and under the Material
Contracts in effect as of the Closing Date, in form, scope and substance
reasonably satisfactory to them.
(s)    Capitalization; Ownership Structure. The Lead Arranger and the
Administrative Agent shall be reasonably satisfied with (i) the capital
structure of the Companies and (ii) the terms and conditions of the
Transactions. The Loan Parties shall have received the Closing Date Equity
Contribution and shall have deposited it into the Company Funds Account (as
defined in the Term Loan Agreement).
(t)    Solvency Certificate. The Lead Arranger and the Administrative Agent
shall have received a Solvency Certificate from the chief financial officer of
the Borrower in form and substance reasonably satisfactory to the Lead Arranger
and the Administrative Agent.
(u)    Environmental Reports. The Lead Arranger and the Administrative Agent
shall have received a copy of a report or copies of reports in form, scope and
substance reasonably satisfactory to them regarding the environmental matters
pertaining to each Mortgaged Property, including an identification of existing
and potential environmental concerns, in each case together with a reliance
letter in connection therewith (if such reports are not addressed to the
Administration Agent) from an environmental consulting firm reasonably
acceptable to the Lead Arranger, authorizing the Agents and the Secured Parties
to rely on each such report.
(v)    Intentionally Omitted.
(w)    Intentionally Omitted.
(x)    Intentionally Omitted.
(y)    Consents and Material Contracts. The Administrative Agent and the Lead
Arranger shall have received a fully executed and complete, conformed copy or
photocopy of the IDA Documents, the Development Documents, and each other
Material Contract executed or otherwise in effect on the Closing Date (each in
form and substance reasonably acceptable to the Lead Arranger and the
Administrative Agent), together, to the extent reasonably requested by the
Administrative Agent, each Material Contract, with a fully executed and
delivered consent to collateral assignment


97

--------------------------------------------------------------------------------





and agreement from each counterparty thereto in form and substance reasonably
satisfactory to the Lead Arranger and the Administrative Agent.
(z)    Intentionally Omitted.
(aa)    Intentionally Omitted.
(bb)    Other Reports. The Administrative Agent and the Lead Arranger shall have
received, in form and substance reasonably satisfactory to them, all material
reports and audits not otherwise required to be delivered under this Section
4.01 which have been prepared by or for any Loan Party, or any Affiliate,
advisor or consultant of any Loan Party, which pertain to the Project.
(cc)    FIRREA Appraisal. The Lead Arranger and the Administrative Agent shall
have received a FIRREA appraisal of certain Mortgaged Properties, on an as-is
basis, and certain portions of the Project on an as-built and a stabilized
basis, certified to the Lead Arranger, the Administrative Agent and the other
Secured Parties and dated, all in form and substance reasonably satisfactory to
the Lead Arranger and the Administrative Agent, by an independent real estate
appraiser reasonably satisfactory to the Lead Arranger.
(dd)    Representations and Warranties. Each representation and warranty set
forth in each Loan Document shall be true and correct in all material respects
on and as of the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date; provided that, if a representation and
warranty contains a materiality or Material Adverse Effect qualification, the
materiality qualifier in this Section 4.01(dd) shall be disregarded for purposes
of such representation and warranty.Intentionally Omitted.
(ee)    Term Loan Agreement. The “Closing Date” under (and as defined in) the
Term Loan Agreement shall have occurred (or shall occur concurrently with the
Closing Date hereunder) and the Borrower shall have received gross cash proceeds
of Term B Loans (as defined in the Term Loan Agreement) in an aggregate
principal amount equal to $415,000,000.
Without limiting the generality of the provisions of Section 8.03(a), for
purposes of determining compliance with the conditions specified in this Section
4.01, by signing this Agreement or a Lender Addendum each Lender has consented
to, approved or accepted or indicated its satisfaction with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02.    All Credit Events. On the Closing Date (other than in respect
of clause (a) below) and the date of each Borrowing (unless otherwise noted
below), including, for the avoidance of doubt, each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):
(a)    Notice. The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.02(b) (or such notice shall have been deemed
given in accordance herewith)


98

--------------------------------------------------------------------------------





or, in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.04(b).
(b)    Representations and Warranties. Each representation and warranty made by
a Loan Party set forth in each Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date; provided that, if a
representation and warranty contains a materiality or Material Adverse Effect
qualification, the materiality qualifier in this Section 4.02(b) shall be
disregarded for purposes of such representation and warranty.
(c)    No Default. At the time of and immediately after such Credit Event, no
Event of Default or Default shall have occurred and be continuing.

ARTICLE V.    

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, until payment in full of all
Obligations, the Borrower shall perform, and shall cause each of the other Loan
Parties to perform, all covenants in this Article V.

Section 5.01.    Financial Statements and Other Reports. The Borrower will
deliver to the Administrative Agent for distribution to the Lenders:
(a)    Intentionally Omitted;
(b)    Quarterly Financial Statements. Commencing with the Fiscal Quarter in
which the Closing Date occurs, no later than sixty (60) (or in the case of the
first Fiscal Quarter, seventy-five (75)) days after the end of each Fiscal
Quarter (other than the fourth Fiscal Quarter), the consolidated balance sheets
of the Borrower and its consolidated Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income, stockholders’,
members’ or partners’ equity and cash flows of the Borrower and its consolidated
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding amounts for the corresponding
periods of the previous Fiscal Year (to the extent applicable) and the
corresponding amounts from the Financial Plan for the current Fiscal Year (to
the extent applicable), all in reasonable detail, together with a Financial
Officer Certification and, commencing with the Fiscal Quarter in which the
Casino Opening Date occurs (and for each Fiscal Quarter thereafter (other than
in respect of the last Fiscal Quarter of any Fiscal Year)), a Narrative Report
with respect thereto;
(c)    Annual Financial Statements. Commencing with the Fiscal Year in which the
Closing Date occurs, as soon as available, and in any event no later than ninety
(90) days after the end of each Fiscal Year, (i) the consolidated balance sheet
of the Borrower and its consolidated Subsidiaries


99

--------------------------------------------------------------------------------





as at the end of such Fiscal Year and the related consolidated statements of
income, stockholders, members’ or partners’ equity and cash flows of the
Borrower and its consolidated Subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the corresponding amounts for the previous
Fiscal Year and the corresponding amounts from the Financial Plan for the Fiscal
Year covered by such financial statements (to the extent applicable), in
reasonable detail, together with a Financial Officer Certification and,
commencing with the Fiscal Year in which the Casino Opening Date occurs (and for
each Fiscal Year thereafter), a Narrative Report with respect thereto; and
(ii) with respect to such consolidated financial statements a report thereon of
Ernst & Young or other independent certified public accountant of recognized
national standing selected by the Borrower and, if not one of the “Big-4” as of
the date hereof, reasonably satisfactory to the Administrative Agent (which
report shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a consistent basis with prior years (except as otherwise
disclosed in such financial statements) and that the audit by such accountants
in connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards), together with a written
statement by such independent certified public accountants (to the extent that
such accounting firm is willing to provide such statement in accordance with its
customary business practice, it being understood that such statement in any
event shall be limited to the items that independent certified public
accountants are permitted to cover in such statements pursuant to their
professional standards and customs of the profession) stating (1) that their
audit has included a review of the accounting and financial matters contained in
the related Compliance Certificate, and (2) that nothing has come to their
attention that causes them to believe that the information contained in such
Compliance Certificate related to accounting or financial matters is not correct
or that such matters set forth in such Compliance Certificate are not stated in
accordance with the terms hereof; provided that it shall not be a violation of
preceding clause (ii) if the audit and opinion accompanying the financial
statements for any Fiscal Year is subject to a “going concern” or like
qualification solely as a result of the Scheduled Maturity Date for the Loans
being scheduled to occur or a Scheduled Maturity Date (as defined in the Term
Loan Agreement) for the respective Loans (as defined in the Term Loan Agreement)
thereunder being scheduled to occur;
(d)    Compliance Certificate. Together with each delivery of financial
statements of the Borrower and its consolidated Subsidiaries pursuant to
Sections 5.01(b) (other than the last Fiscal Quarter in any Fiscal Year) and
5.01(c), a duly executed and completed Compliance Certificate;
(e)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of any consolidated financial statements of the Borrower and
its consolidated Subsidiaries previously delivered pursuant to Section 5.01(b)
or 5.01(c), the consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered pursuant to Section 5.01(b) or 5.01(c) will
differ in any material respect from such previously delivered financial
statements, then, together with the first delivery of such financial statements
after such change, one or more statements of


100

--------------------------------------------------------------------------------





reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Administrative Agent;
(f)    Notice of Default. Promptly, and in any event within five (5) Business
Days, upon any Responsible Officer of any Loan Party obtaining knowledge (i) of
any condition or event that constitutes a Default or an Event of Default or that
notice has been given to any Loan Party with respect thereto; (ii) that any
Person has given any notice to any Loan Party or taken any other action with
respect to any event or condition set forth in Section 7.01(h); or (iii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of one or
more of its Authorized Officers specifying the nature and period of existence of
such condition, event or change, or specifying the notice given and action taken
by any such Person and the nature of such claimed Event of Default, Default,
event or condition, and what action the applicable Loan Party has taken, is
taking and proposes to take with respect thereto;
(g)    Notice of Litigation. Promptly upon any Responsible Officer of any Loan
Party obtaining knowledge of (i) the institution of, or non‑frivolous written
threat of, any Proceeding against a Loan Party or the Equity Pledgor not
previously disclosed in writing by the Borrower to the Administrative Agent, or
(ii) any material development in any Proceeding against a Loan Party or the
Equity Pledgor that, in the case of either preceding clause (i) or (ii) could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the financing transactions contemplated hereby, written
notice thereof together with such other information as may be reasonably
available to the Loan Parties to enable the Lenders and their counsel to
evaluate such matters;
(h)    ERISA. (i) Promptly upon any officer of any Loan Party becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the applicable Loan Party or any of
its ERISA Affiliate has taken, is taking or proposes to take with respect
thereto and, when known, any action taken or threatened in writing by the IRS,
the Department of Labor or the PBGC with respect thereto; (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Loan Party or any ERISA Affiliate with
the IRS with respect to each Benefit Plan after receipt by a Loan Party of a
request for the same from the Administrative Agent or any Lender; (2) all
written notices received by any Loan Party or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) such other
documents or governmental reports or filings relating to any Benefit Plan as the
Administrative Agent shall reasonably request; and (iii) as soon as practicable
(A) the failure of any Loan Party or any ERISA Affiliate to make payment in all
material amounts on or before the due date (including extensions) thereof of all
amounts which such Loan Party or ERISA Affiliate is required to contribute to
each Benefit Plan pursuant to its terms or, as required to meet the minimum
funding standard set forth in ERISA and the Tax Code with respect thereto,
except to the extent the failure to pay such amounts, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(B) any change in the funding status of any Benefit Plan that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, a written description of any such


101

--------------------------------------------------------------------------------





event or condition or a copy of any such notice and a statement briefly setting
forth the details regarding such event, condition or notice, and the action, if
any, which has been taken, is being taken or is proposed to be taken by such
Loan Party or such ERISA Affiliate;
(i)    Financial Plan. No later than ten (10) days prior to the Casino Opening
Date and sixty (60) days after the beginning of each Fiscal Year thereafter, a
consolidated plan and financial forecast for such Fiscal Year (or, in the case
of the Financial Plan delivered prior to the Casino Opening Date, the Fiscal
Year in which the Casino Opening Date occurs) and each Fiscal Year (or portion
thereof) through the latest Scheduled Maturity Date (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for each such Fiscal Year and (ii) forecasted
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for each Fiscal Quarter of the first Fiscal Year
addressed in such Financial Plan;
(j)    Insurance Report. Each year, at the time of delivery of annual financial
statements with respect to the preceding Fiscal Year pursuant to Section
5.01(c), a report in form and substance reasonably satisfactory to the
Administrative Agent and the Insurance Advisor outlining all material insurance
coverage maintained as of the date of such report by the Loan Parties and all
material insurance coverage planned to be maintained by the Loan Parties in the
immediately succeeding Fiscal Year or a certificate from an Authorized Officer
of the Borrower confirming that there has been no material change in such
insurance coverage or noting any such material changes;
(k)    Notice Regarding Material Contracts. Promptly after (i) any Gaming
License is terminated or amended in any material respect or any other Material
Contract is terminated or amended in any material respect, (ii) any material
breach or default has occurred, or to the knowledge of the Borrower, been
threatened in writing with respect to any Material Contract, or (iii) any
Material Contract is entered into, a written statement describing such event,
with copies of such amendments or new contracts;
(l)    Environmental Reports and Audits. Promptly following receipt thereof by
any Loan Party, copies of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of a Loan Party
or by independent consultants, governmental authorities or any other Persons,
with respect to material environmental matters at any of the Loan Parties’
Properties or with respect to any material Environmental Claims against any of
the Loan Parties or material Environmental Liabilities;
(m)    Information Regarding Collateral. Promptly after such change, written
notice of any change (i) in the legal name of any Loan Party or the Equity
Pledgor, (ii) in the identity or capital structure of any Loan Party or the
Equity Pledgor or (iii) in the Federal Taxpayer Identification Number of any
Loan Party or the Equity Pledgor. The Borrower shall not effect or permit (and
shall cause the other Loan Parties and the Equity Pledgor not to effect or
permit) any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Security Documents. The Borrower shall promptly notify the Administrative
Agent upon becoming aware of any material portion of the Collateral being
damaged or destroyed;


102

--------------------------------------------------------------------------------





(n)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.01(c), a certificate from an Authorized Officer of the Borrower
certifying that all UCC financing statements (including fixtures filings, as
applicable) or other appropriate filings, recordings or registrations, have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction to the extent necessary to perfect the security interests
under the Security Documents for a period of not less than eighteen (18) months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);
(o)    Gaming Authority Communication. Promptly after receipt by any officer of
any Loan Party of written notice from any Gaming Authority that such Gaming
Authority is considering revoking, suspending or modifying any Gaming License
(in whole or in part) in any materially adverse manner;
(p)    Hotel and Gaming Information. Together with each delivery of financial
statements of the Borrower and its consolidated Subsidiaries pursuant to Section
5.01(b) and Section 5.01(c) after the Casino Opening Date, a summary describing
(x) the average daily rates for the hotel located at the Project and (y) wins
per unit for slots and tables at the casino located at the Project, in each
case, for the preceding month, Fiscal Quarter or Fiscal Year, as the case may
be; and
(q)    Other Information. To the extent not prohibited by applicable law or
regulation, and subject to confidentiality requirements granted by the
applicable Governmental Authority, (i) promptly upon their becoming available,
copies of all regular and periodic reports and other material reports and
notices, if any, filed by any Loan Party with any governmental or private
regulatory authority (including Gaming Authorities), and all press releases and
other statements made available generally by any Loan Party or Empire to the
public (other than advertising and promotional statements or releases made in
the ordinary course of such Loan Party’s business) concerning material adverse
developments in the business of such Loan Party, and (ii) with reasonable
promptness, such other information and data with respect to any Loan Party
(including the information referred to in Section 9.22) as from time to time may
be reasonably requested by the Administrative Agent.

Section 5.02.    Existence. Except as otherwise permitted under Section 6.09,
the Borrower will, and will cause each other Loan Party to, at all times
preserve and keep in full force and effect its existence; provided that, no Loan
Party (other than the Borrower with respect to existence) shall be required to
preserve any such existence if such Person’s board of directors, board of
managers, managing member(s), general partner, manager or similar governing body
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to the Secured
Parties.

Section 5.03.    Payment of Taxes and Claims. The Borrower will, and will cause
the Equity Pledgor and each of the Equity Pledgor’s Subsidiaries to (a) timely
file all Federal and state income tax returns and other tax returns and
materials required to be filed by them and (b) pay and discharge prior to the
date on which penalties attach thereto (i) all Federal, state and other Taxes
imposed upon them or any of their properties or assets or in respect of any of
their income, businesses or


103

--------------------------------------------------------------------------------





franchises which, in each case, could be a liability of or be imposed on the
Borrower or any of its Subsidiaries and (ii) all claims (including claims for
labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of their properties
or assets which, in each case, could be a liability of or be imposed on the
Borrower or any of its Subsidiaries; provided, no such Tax, claim or obligation
need be paid if (A) it could not reasonably be expected to result in a Material
Adverse Effect or (B) is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as in the case
of (B), (x) adequate reserves or other appropriate provisions, as shall be
required in conformity with GAAP, shall have been made therefor, and (y) such
contest operates to suspend collection of the contested Tax, claim or obligation
(including the sale of any portion of the Collateral to satisfy such Tax, claim
or obligation) and enforcement of any Lien against any of the Collateral.

Section 5.04.    Maintenance of Properties. The Borrower will, and will cause
each other Loan Party to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and condemnation excepted,
all material properties used or useful at the Project or otherwise in the
business of the other Loan Parties and from time to time will make or cause to
be made all appropriate repairs, renewals and replacements thereof except to the
extent that Borrower determines in good faith not to maintain, repair, renew or
replace such property if such property is no longer desirable in the conduct of
their business and the failure to do so is not disadvantageous in any material
respect to any Loan Party or the Lenders.

Section 5.05.    Insurance. At all times, the Borrower will maintain or cause to
be maintained by such other applicable Loan Party, with financially sound and
reputable insurers, the insurance specified in Exhibit K and such other public
liability insurance, third party property damage insurance, business
interruption insurance and property or casualty insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses at the Project or otherwise of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks, in such
amounts and otherwise on such terms and conditions as specified on Exhibit K
and, if not so specified, shall be customary for such Persons. Without limiting
the generality of the foregoing, the Borrower will maintain or cause to be
maintained by such other applicable Loan Party (a) flood insurance in compliance
with any applicable regulations of the Board, and (b) replacement value property
insurance on the Collateral of the Loan Parties under such policies of
insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as specified on Exhibit K and, if not so
specified, are customarily carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses of similar size.
Each such policy of insurance shall (i) name the Administrative Agent and the
Secured Parties as additional insureds thereunder (as applicable) as their
interests may appear, (ii) in the case of each property related insurance
policy, contain a mortgagee and/or lender loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Administrative Agent, that
names the Collateral Agent as the loss payee thereunder and (iii) provide that
the insurer will provide at least thirty (30) days’ prior written notice to the
Administrative Agent and Collateral Agent of any modification or cancellation of
such policy (or at least ten (10) days’ prior written notice to the
Administrative Agent and Collateral Agent of any cancellation for non-payment of
premium); provided that this clause


104

--------------------------------------------------------------------------------





(iii) shall not be required to be satisfied if the provider of such insurance
policy is unwilling to provide such notice notwithstanding the Borrower’s use of
commercially reasonable efforts to obtain the same. In the event that the
Borrower or any other Loan Party shall undertake to repair, restore, replace or
otherwise remedy any damage, destruction, taking or breach of an obligation
under a Project Document corresponding to a Recovery Event pursuant to the
definition of “Net Cash Proceeds” with Restoration Proceeds, the Borrower shall,
and shall cause the other Loan Parties to, in the case of Restoration Proceeds
received prior to the Completion Date with respect to the Project, deposit such
Restoration Proceeds into the Company Funds Accounts for application in
accordance with this Agreement and the Disbursement Agreements. To the extent
the Administrative Agent or the Collateral Agent receives any proceeds of any
property or casualty insurance policy maintained by a Loan Party hereunder, so
long as no Event of Default has occurred and is continuing, the Administrative
Agent or the Collateral Agent, as applicable, shall promptly deliver such
proceeds to the Borrower or the other applicable Loan Parties (unless otherwise
required to be applied to the Loans pursuant to Section 2.13 or the comparable
section of the Term Loan Agreement) to be utilized by such Loan Parties as
otherwise permitted by the Loan Documents. In the event of any direct conflict
between the terms of Exhibit K and this Section 5.05, the terms of Exhibit K
shall control. Notwithstanding anything to the contrary contained herein, in the
event that the Borrower or any other Loan Party fails to provide the
Administrative Agent with evidence reasonably satisfactory to the Administrative
Agent of the insurance coverage required by this Agreement, the Administrative
Agent may purchase insurance at the Borrower’s expense to protect the
Administrative Agent’s and the Secured Parties’ interest in the Mortgaged
Properties and other Collateral. Such insurance may, but need not, protect the
Borrower’s interest in the Mortgaged Properties or the other Collateral. The
coverages that the Administrative Agent purchases may not pay any claim that the
Borrower or any other Loan Party makes or any claim that is made against the
Borrower or any other Loan Party in connection with the Mortgaged Properties or
the other Collateral. The Borrower or any other Loan Party may later cancel any
insurance purchased by the Administrative Agent, but only after providing the
Administrative Agent with evidence reasonably satisfactory to the Administrative
Agent that the Borrower or the other Loan Party has obtained the insurance
required by this Agreement. If the Administrative Agent purchases insurance for
the Mortgaged Properties and/or the other Collateral, the Borrower will be
responsible for the costs of that insurance, including interest at the interest
rate described in Section 2.09 for ABR Loans and any other charges imposed by
the Administrative Agent in connection with the placement of insurance, until
the effective date of the cancellation or expiration of such insurance. The
costs of the insurance may, at the Administrative Agent’s discretion, be added
to the Borrower’s total principal obligations owing to the Administrative Agent
and the Secured Parties, and in any event shall be secured by the Liens on the
Mortgaged Properties and the other Collateral created by the Loan Documents. It
is understood and agreed that the costs of insurance obtained by the
Administrative Agent may be more than the costs of insurance that the Borrower
may be able to obtain on its own.

Section 5.06.    Maintaining Records. The Borrower will, and will cause each
other Loan Party to, keep proper books of record and account in which full, true
and correct entries (in all material respects) in conformity with GAAP, to the
extent required by GAAP, and all Legal Requirements (in all material respects)
are made of all dealings and transactions in relation to its business and
activities.


105

--------------------------------------------------------------------------------






Section 5.07.    Inspections. Subject to any applicable Gaming Laws restricting
such actions, the Borrower will, and will cause each other Loan Party to, permit
any authorized representatives designated by any Agent or any Lender to visit
and inspect the Project or any other properties of the Loan Parties (in a manner
intended not to disrupt normal business operations), to inspect, copy and take
extracts from its and their financial and accounting records (to be used subject
to customary confidentiality restrictions and to the extent permitted by law),
and to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants if requested by the Administrative
Agent (provided that any designated representatives of the Borrower, if they so
choose, shall be present at or participate in such discussions), all upon
reasonable advance notice and at such reasonable times during normal business
hours; provided that, notwithstanding anything to the contrary in any other Loan
Document, unless an Event of Default shall have occurred and be continuing, the
Borrower shall be responsible for the costs of only one such inspection in any
Fiscal Year; provided further that only the Administrative Agent or another
designated representative or consultant on behalf of the Lenders may inspect the
Project or any other properties of the Loan Parties pursuant to the foregoing.

Section 5.08.    Lenders Meetings.
The Borrower will, upon the request of the Administrative Agent or the Required
Lenders, (x) participate in a conference call with the Administrative Agent and
the Lenders once during each Fiscal Quarter and (y) in lieu of a conference call
with the Administrative Agent and the Lenders in respect of the fourth Fiscal
Quarter as provided in preceding clause (x), participate in a meeting with the
Administrative Agent and the Lenders in respect of the fourth Fiscal Quarter, to
be held at the Borrower’s corporate offices (or at such other location as may be
agreed to by the Borrower and the Administrative Agent) at such time as may be
agreed to by the Borrower and the Administrative Agent; provided that,
notwithstanding anything to the contrary in any Loan Document, the Borrower
shall not be responsible for the costs of Lenders attending such meetings.

Section 5.09.    Compliance with Laws, Material Contracts and Permits.
(a)    The Borrower will comply, and will cause each other Loan Party and
Unrestricted Subsidiary to comply, with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including all
Environmental Laws and any laws related to campaign finance or political
contributions), except to the extent noncompliance therewith could not
reasonably be expected to (i) have, individually or in the aggregate, a Material
Adverse Effect or (ii) cause a License Revocation; provided, however, that this
Section 5.09(a) shall not apply to laws related to Taxes, which are the subject
of Section 5.03.
(b)    The Borrower will, and will cause each other Loan Party to, comply, duly
and promptly, with its respective obligations and enforce all of its respective
rights under all Material Contracts, except where the failure to so comply or
enforce could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(c)    The Borrower will, and will cause each other Loan Party to, from time to
time obtain, maintain, retain, observe, keep in full force and effect and
diligently comply with the terms, conditions and provisions of all Permits as
shall now or hereafter be necessary under applicable


106

--------------------------------------------------------------------------------





laws, except, with respect to any such Permit, to the extent the noncompliance
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(d)    The Borrower will, and will cause each other Loan Party to, comply, duly
and promptly, in all material respects with its respective obligations and
enforce all of its respective rights under each ground lease under which the
Borrower or any other Loan Party is the tenant and that is material to the
Project, except where the failure to so comply or enforce could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.10.    Environmental.
(a)    Environmental Disclosure. The Borrower will deliver to the Administrative
Agent for distribution to the Lenders:
(i)    promptly upon, and in any event within five (5) Business Days after
knowledge thereof by any Loan Party, written notice describing in reasonable
detail (1) any Release required to be reported to any federal, state or local
governmental or regulatory agency under any applicable Environmental Laws and
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (2) any remedial action taken by any Loan Party or
any other Person in response to (A) any Hazardous Materials Activities the
existence of which could reasonably be expected to result in one or more
Environmental Claims having, individually or in the aggregate, a Material
Adverse Effect, or (B) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(ii)    as soon as practicable, and in any event within five (5) Business Days,
following the sending or receipt thereof by any Loan Party, a copy of any
written communications with respect to (1) any Environmental Claims or
Environmental Liabilities that, individually or in the aggregate, could
reasonably be expected to give rise to a Material Adverse Effect, (2) any
Release required to be reported to any federal, state or local governmental or
regulatory agency that, individually or in the aggregate, could reasonably be
expected to give rise to a Material Adverse Effect, (3) any request for
information from any Governmental Authority that suggests such agency is
investigating whether any Loan Party may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to give rise to a Material Adverse Effect and (4) any
written request for information from any Governmental Authority that suggests
such Governmental Authority is investigating whether any Loan Party may be
potentially responsible for any Release of Hazardous Materials that,
individually or in the aggregate, could reasonably be expected to give rise to a
Material Adverse Effect;
(iii)    promptly upon, and in any event within five (5) Business Days of, the
availability thereof, written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by any Loan Party that could
reasonably be expected to (A) expose such Loan Party to, or result in,
Environmental Claims or Environmental Liabilities that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of any Loan Party to maintain in full force


107

--------------------------------------------------------------------------------





and effect all material Permits required under any applicable Environmental Laws
for their respective operations and (2) any proposed action to be taken by any
Loan Party to modify current operations in a manner that could reasonably be
expected to subject such Loan Party to any additional material obligations or
requirements under any Environmental Laws;
(iv)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.10(a).
(b)    Hazardous Materials Activities, Etc. The Borrower shall promptly take,
and shall cause each other Loan Party promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by any Loan
Party that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (ii) make an appropriate response to
any Environmental Claim against any Loan Party and discharge any obligations
such Loan Party may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.11.    Subsidiaries; Guarantors. In the event that any Person becomes
a Subsidiary of the Borrower, such Subsidiary shall be a wholly owned Subsidiary
of the Borrower and the Borrower shall (a) promptly (x) if such Subsidiary is
the first Subsidiary of the Borrower, cause such Subsidiary to execute and
deliver to the Administrative Agent the Subsidiary Guaranty and the Subordinated
Intercompany Note, and (y) for each other Subsidiary, cause such Subsidiary to
become a Subsidiary Guarantor under the Subsidiary Guaranty by executing and
delivering to the Administrative Agent an executed counterpart to the
Subordinated Intercompany Note and the Subsidiary Guaranty as provided for
therein, (b) promptly cause such Subsidiary to become a “Grantor” under and as
defined in the Pledge and Security Agreement by executing and delivering to the
Administrative Agent and the Collateral Agent a joinder agreement in the form
attached to the Pledge and Security Agreement and (c) within ten (10) Business
Days (or such longer period as may be agreed to by the Administrative Agent and
the Collateral Agent) take all such actions and execute and deliver, or cause to
be executed and delivered, to the extent applicable, all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 4.01(a), Section 4.01(b), Section 4.01(d), Section 4.01(e), Section
4.01(f), Section 4.01(k), Section 4.01(l), Section 4.01(m), Section 4.01(n),
Section 4.01(o), Section 4.01(u) and Section 4.01(bb). With respect to each such
Subsidiary, the Borrower shall promptly send to the Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of the Borrower, and (ii) all of the data required to
be set forth in Schedule 3.08 with respect to all Subsidiaries of the Borrower;
provided, such written notice shall be deemed to supplement Schedule 3.08 for
all purposes hereof.

Section 5.12.    Additional Material Real Estate Assets. In the event that any
Loan Party acquires any Real Property (including fee or leasehold interests but
other than Excluded Leased Real Property) and such interest has not otherwise
been made subject to the Lien of the Security Documents in favor of the
Collateral Agent, for the benefit of Secured Parties, then the Borrower shall,
or shall cause such other Loan Party to, within forty-five (45) Business Days
(or such longer period as may be agreed to by the Administrative Agent) after
acquiring such Real Property, take


108

--------------------------------------------------------------------------------





all such actions and execute and deliver, or cause to be executed and delivered,
all such mortgages, assignments of leases and rents, title insurance policies,
flood insurance, surveys, landlord estoppel certificates, legal opinions,
subordination, non-disturbance and attornment agreements and other instruments
and agreements similar to those required on the Closing Date under Section
4.01(d), Section 4.01(e), Section 4.01(l), Section 4.01(m), Section 4.01(n),
Section 4.01(o) and Section 4.01(bb) with respect to each such Real Property
that the Administrative Agent shall reasonably request to create in favor of the
Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected first priority
security interest in such Real Property (subject to Senior Permitted Liens). In
addition to the foregoing, the Borrower shall, or shall cause such other Loan
Party to, at the request of the Required Lenders, deliver, from time to time, to
the Administrative Agent and the Collateral Agent such appraisals as are
required by law or regulation of Real Property with respect to which the
Collateral Agent has been granted a Lien. Notwithstanding anything to the
contrary in this Section 5.12, the Loan Parties shall not be required to (a)
take the actions necessary to grant a perfected security interest in, or (b)
obtain title insurance policies with respect to, the Excluded Leased Real
Property or any Property acquired after the Closing Date to the extent that the
Administrative Agent has determined in its sole discretion that the collateral
value thereof is insufficient to justify the difficulty, time and/or expense of
taking such actions or obtaining such policies. Additionally, following the
acquisition of any Real Property by a Loan Party, the definitions, exhibits and
schedules to this Agreement and any other Loan Document (including the
Disbursement Agreements) related to descriptions of Real Property shall be
deemed amended to the extent necessary to reflect such acquisition.
Notwithstanding anything to the contrary in this Section 5.12, in the event
Empire Sub II enters into an IDA Lease Agreement or an IDA Leaseback Agreement
with the IDA with respect to the Entertainment Village, the Borrower shall
promptly cause Empire Sub II and shall use commercially reasonable efforts to
cause the IDA to enter into one or more Mortgages, substantially in the form of
Exhibit C-5, with respect thereto but shall not otherwise be required to take
any other action, execute or deliver (or cause to be executed or delivered) any
other instrument or agreement or take or cause to be taken any other action
pursuant to this Section 5.12 unless reasonably requested by the Administrative
Agent (provided in no event shall the Borrower be required to purchase title
insurance policies, obtain estoppel certificates or provide updated surveys with
respect thereto).

Section 5.13.    Intentionally Omitted.

Section 5.14.    Further Assurances. At any time or from time to time upon the
written request of the Administrative Agent, the Borrower will, and will cause
the other Loan Parties to, at its and their expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall take, and shall cause the other Loan Parties to
take, such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations are guaranteed by the Subsidiary
Guarantors and the Borrower and are secured by the Collateral (subject in each
case to limitations contained in the Loan Documents with respect to (i) Excluded
Collateral and (ii) any Collateral on which perfection action is not required to
be taken by the Loan Documents).

Section 5.15.    Proceeds and Revenues.


109

--------------------------------------------------------------------------------





(a)    The Borrower shall, and shall cause each other Loan Party to, use the
proceeds of the Loans and request the issuance of Letters of Credit only for the
purposes specified in Section 3.13.
(b)    Subject to the terms of the Disbursement Agreements the Borrower shall,
and shall cause each of the other Loan Parties to, deposit in an Investment
Account and, until utilized or disbursed in accordance with the Loan Documents
or the Disbursement Agreements, maintain on deposit in an Investment Account,
all Cash and Cash Equivalents other than (i) On-Site Cash, (ii) Cash and Cash
Equivalents required pursuant to Gaming Laws or by Gaming Authorities to be
deposited into Gaming Reserves, (iii) Cash and Cash Equivalents held, pursuant
to ordinary course operations, in payroll accounts of Persons providing the Loan
Parties payroll services, (iv) Cash and Cash Equivalents on temporary deposit
with, or held temporarily in escrow or trust by, other Persons pursuant to
customary arrangements related to transactions otherwise permitted under the
Loan Documents and solely containing funds for such purposes, (v) Cash and Cash
Equivalents that in the ordinary course of business are not maintained on
deposit in a bank or other deposit or investment account pending application
toward working capital or other general corporate purposes of the Loan Parties,
(vi) Cash and Cash Equivalents on deposit in 401(k), trust accounts (for the
benefit of third parties) and pension accounts established in the ordinary
course of business and solely containing funds for such purposes, (vii) Cash and
Cash Equivalents on deposit in Excluded Accounts or otherwise constituting
Excluded Collateral, (viii) Cash and Cash Equivalents provided as security to
bonding companies, letter of credit providers, Governmental Authorities, service
providers or hedge counterparties pursuant to Section 6.02(d), Section 6.02(s),
Section 6.02(u), Section 6.02(v) or Section 6.02(bb) and (ix) proceeds of any
FF&E Agreement (as defined in the Term Loan Agreement) or Specified FF&E
Collateral (as defined in the Term Loan Agreement).

Section 5.16.    Post-Closing Matters. Notwithstanding anything to the contrary
set forth in this Agreement, the Borrower agrees that the Borrower shall, or
shall cause the other Loan Parties to, deliver to the Administrative Agent on
behalf of the Lenders, the documents set forth on Schedule 5.16, in form and
substance reasonably satisfactory to the Administrative Agent, and/or take the
actions set forth on Schedule 5.16, in a manner reasonably acceptable to the
Administrative Agent, on or before the deadlines set forth in Schedule 5.16 (as
such deadlines may be extended by Administrative Agent in writing in its
reasonable discretion). To the extent there is any conflict between the
provisions of any Loan Document and Schedule 5.16, the provisions of Schedule
5.16 shall control.

Section 5.17.    Intentionally Omitted.

Section 5.18.    Maintenance of Corporate Separateness. Neither the Borrower nor
any of its Subsidiaries shall (i) make any payment to a creditor of any
Unrestricted Subsidiary in respect of any liability of any Unrestricted
Subsidiary (except to the extent of Investments permitted pursuant to Section
6.07(l), (m), (n) or (q)), and no bank account or similar account of any
Unrestricted Subsidiary shall be commingled with any bank account or similar
account of the Borrower or any of its Subsidiaries or (ii) take any action, or
conduct its affairs in a manner, which is likely to result in the corporate
existence of the Borrower or any of its Subsidiaries or Unrestricted
Subsidiaries (to the extent then in existence) being ignored, or in the assets
and liabilities of the Borrower or any


110

--------------------------------------------------------------------------------





of its Subsidiaries being substantively consolidated with those of any
Unrestricted Subsidiary in a bankruptcy, reorganization or other insolvency
proceeding.

ARTICLE VI.    

NEGATIVE COVENANTS
The Borrower covenants and agrees that until payment in full of all Obligations
the Borrower shall perform, and shall cause each of the other Loan Parties to
perform, all covenants in this Article VI.

Section 6.01.    Indebtedness. The Borrower shall not, and it shall not permit
any other Loan Party to, directly or indirectly, create, incur, assume, issue or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness except:
(a)    the Obligations;
(b)    Indebtedness of any Loan Party to any other Loan Party; provided, that
(i) all such Indebtedness shall be unsecured and evidenced by, and subject to
the terms and conditions of, the Subordinated Intercompany Note, which note
shall be subject to a Lien pursuant to the Pledge and Security Agreement and
(ii) any payment by any such Loan Party under any Guarantee of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Loan Party to such other Loan Party for whose benefit such payment is made;
(c)    Indebtedness of any Loan Party in respect of a deposit, surety or other
bond or other similar instrument required to be provided to the Gaming
Authorities in accordance with subdivision 1 of Section 1315 of the Racing,
Pari-Mutuel Wagering and Breeding Law and 9 NYCRR Section 5301.9(a) in an
aggregate principal amount not to exceed $65,142,586 less any amounts that have
been reimbursed, drawn or returned thereunder;
(d)    Indebtedness incurred by a Loan Party arising from agreements providing
for indemnification, adjustment of purchase price or similar obligations in
connection with permitted acquisitions or dispositions of any business or assets
of such Loan Party;
(e)    Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal or similar obligations incurred in the ordinary course
of business;
(f)    Guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Loan Parties not to
exceed $2,500,000 in the aggregate at any time;
(g)    Indebtedness in respect of netting services, cash management services,
overdraft protections and otherwise in connection with deposit accounts or
securities accounts, in each case, to the extent related to ordinary course
business operations;
(h)    Guarantees by a Loan Party of Indebtedness or other obligations of
another Loan Party with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.01;


111

--------------------------------------------------------------------------------





(i)    Indebtedness existing on the date of this Agreement and set forth in
Schedule 6.01, but not any extensions, renewals or replacements of such
Indebtedness except (i) renewals and extensions provided for in the agreements
evidencing any such Indebtedness as the same are in effect on the date of this
Agreement and (ii) refinancings and extensions of any such Indebtedness to the
extent that the same constitutes Permitted Refinancing Indebtedness;
(j)    Capital Lease Obligations and purchase money Indebtedness (including
pursuant to the FF&E Agreements (as defined in the Term Loan Agreement)) in a
combined aggregate amount not to exceed at any time outstanding $40,000,000;
provided, that with respect to purchase money Indebtedness, such Indebtedness
(i) shall at the time of incurrence constitute not less than 70% and not more
than 100% (plus the aggregate amount of any fees, costs and expenses paid to the
lender providing such Indebtedness) of the aggregate consideration paid with
respect to such assets and (ii) shall (except with respect to refinancings of
Indebtedness otherwise permitted pursuant to this clause (j)) be incurred prior
to or within 180 days after the acquisition of such assets;
(k)    Indebtedness related to Hedging Agreements not prohibited by Section
6.17;
(l)    Subordinated Indebtedness of the Borrower (it being acknowledged that the
Completion Guarantor (as defined in the Term Loan Agreement) may fund its
obligations under the Completion Guaranty (as defined in the Term Loan
Agreement) in the form of Subordinated Indebtedness); provided that, the Net
Cash Proceeds of such Subordinated Indebtedness (other than Subordinated
Indebtedness provided by the Sponsors the proceeds of which are utilized solely
for Specified Equity Contributions, payments required by the Completion Guaranty
(as defined in the Term Loan Agreement), payments made in accordance with either
Disbursement Agreement, payments of Project Costs or Consolidated Capital
Expenditures made in accordance with Section 6.08(c)) shall be applied within
one (1) Business Day of the receipt of such proceeds in accordance with Section
2.14(b);
(m)    Indebtedness in respect of bid, performance or surety bonds, letters of
credit in order to provide security for workers’ compensation claims,
self-insurance obligations, bonds securing the performance of judgments or a
stay of process in proceedings to enforce a contested liability or in connection
with any order or decree in any legal proceeding and bank overdrafts issued for
the account of any Loan Party, in each case incurred in the ordinary course of
business; provided that any obligations arising in connection with such bank
overdraft Indebtedness is extinguished within five (5) Business Days;
(n)    Indebtedness consisting of the financing of insurance premiums so long as
the aggregate amount of such Indebtedness is not in excess of the amount of the
unpaid cost of such insurance;
(o)    other Indebtedness of the Loan Parties in an aggregate outstanding
principal amount not to exceed at any time outstanding $10,000,000;
(p)    Indebtedness of the Loan Parties under the Term Facility Documents and
any Permitted Refinancing Indebtedness in respect of any such Indebtedness in an
aggregate outstanding principal amount not to exceed $485,000,000 (as reduced by
any repayments or prepayments of


112

--------------------------------------------------------------------------------





principal of Term Loans thereunder (other than pursuant to the incurrence of
Permitted Refinancing Indebtedness in respect thereof) but increased by, in the
case of any Permitted Refinancing Indebtedness, any additional amounts permitted
to be issued or incurred in accordance with clause (a) of the definition of
Permitted Refinancing Indebtedness);
(q)    to the extent they constitute Indebtedness, indemnities under the Project
Documents; and
(r)    Indebtedness of the Loan Parties under credit cards or similar
arrangements in an amount from time to time outstanding not to exceed $100,000.

Section 6.02.    Liens. The Borrower shall not, and it shall not permit any
other Loan Party to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to the Pledged Collateral or any other
property or asset of any kind of any Loan Party, whether now owned or hereafter
acquired, or any income or profits therefrom, except:
(a)    Liens in favor of the Collateral Agent or the Administrative Agent for
the benefit of Secured Parties granted pursuant to any Loan Document (including
any Liens granted pursuant to Section 2.23);
(b)    Liens for Taxes (i) not yet due and payable (or not delinquent by more
than 30 days), (ii) that are payable without penalty (and no enforcement rights
with respect thereof are effective) or (iii) that are being contested in
compliance with Section 5.03, or are with respect to Taxes that are not material
and are being contested in good faith by appropriate proceedings with provision
for adequate reserves;
(c)    statutory Liens of landlords, banks (and rights of set‑off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other similar
Liens imposed by law, in each case incurred in the ordinary course of business
or in connection with the development, construction or operation of the Project
(i) for amounts not yet overdue or (ii) for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of ten (10)
Business Days) are either insured over, in a manner reasonably satisfactory to
the Collateral Agent, by the Title Company or are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts and, in the case of a lien with respect to any
Collateral, such proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;
(d)    Liens incurred or Liens on deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety, stay, judgment and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return‑of‑money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money), so long as no foreclosure, sale or similar proceedings have been
commenced or, if commenced, have been stayed, with respect to any portion of the
Collateral on account thereof;


113

--------------------------------------------------------------------------------





(e)    easements, rights‑of‑way, navigational servitudes restrictions,
encroachments, and other encumbrances, minor defects or irregularities in title,
in each case which do not and will not interfere in any material respect with
the ordinary conduct of operations of the Project or of the business of the Loan
Parties;
(f)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease of real estate or personal property permitted hereunder;
(g)    Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement permitted hereunder;
(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    any zoning, land use, building or other law or right reserved to or
vested in any governmental office or agency to control or regulate the use of
any real property;
(k)    licenses of patents, trademarks and other Intellectual Property rights
granted by any Loan Party in the ordinary course of business;
(l)    Liens existing on the date of this Agreement and set forth in Schedule
6.02 or on any title policy delivered pursuant to Section 4.01(l); provided that
such Liens shall secure only those obligations which they secure on the date
hereof and Permitted Refinancing Indebtedness in respect thereof and, in the
case of Liens described in Schedule 6.02, shall encumber only those assets which
they encumber as of the date hereof;
(m)    Liens securing Indebtedness permitted pursuant to Section 6.01(j);
provided that any such Lien shall encumber (i) only the assets (including
Specified FF&E Collateral (as defined in the Term Loan Agreement) and the
proceeds thereof) acquired, leased, financed or refinanced with the proceeds of
such Indebtedness (all of which assets, other than those relating to heating,
ventilation and air conditioning, shall be of a type that is readily removable
from, and not integral to, the structure of the Project), (ii) other assets (all
of which assets, other than those relating to heating, ventilation and air
conditioning, shall be of a type that is readily removable from, and not
integral to, the structure of the Project) acquired, leased financed or
refinanced with Indebtedness permitted under Section 6.01(j) (including
Specified FF&E Collateral (as defined in the Term Loan Agreement) and any
proceeds thereof) owing to the same Person or an Affiliate of such Person that
is secured by the assets described in clause (i), and (iii) in the case of
clauses (i) and (ii), accounts holding solely proceeds of such financings or
proceeds of any assets acquired with the proceeds of any such financings;
provided, further, that in connection with the granting of any Liens permitted
by this Section 6.02(m), the Administrative Agent shall be authorized to direct
the Collateral Agent to (and shall at the request of the Borrower) take any
actions contemplated by Section 8.09(a) in connection therewith (including, by
executing appropriate lien releases or, at the request of the Borrower, lien
subordination agreements in favor of the holder or holders of such Liens, in
either case with respect


114

--------------------------------------------------------------------------------





to the equipment or other assets (including Specified FF&E Collateral (as
defined in the Term Loan Agreement)) subject to such Liens);
(n)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to Cash and Cash Equivalents on deposit in one or more accounts
maintained by any Loan Party, in each case granted in the ordinary course of
business in favor of the bank or banks or securities intermediaries with which
such accounts are maintained, securing amounts owing to such bank or securities
intermediary with respect to cash management and operating and securities
account arrangements, including those involving pooled accounts and netting
arrangements; provided that in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
(o)    space leases and subleases to the extent permitted under Section 6.03(b)
and the IDA Lease Agreement, and any leasehold mortgage in favor of any party
financing the lessee under any such lease or sublease; provided, that no Loan
Party is liable for the payment of any principal of, or interest, premiums or
fees on, such financing;
(p)    so long as the applicable Loan Party is using commercially reasonable
efforts to terminate such filings, UCC financing statements or other public
notices of Liens (i) filed by Persons without the authorization of the
applicable Loan Party and (ii) purporting to secure obligations that either (x)
do not exist or (y) are not secured by Liens on such Loan Party’s properties
(other than UCC financing statements described in Section 6.02(h));
(q)    to the extent constituting Liens, any obligations or duties of any Loan
Party to any municipality or public authority with respect to any franchise,
grant, license or permit provided by such municipality or public authority to
such Loan Party in furtherance of the ordinary course conduct of the business of
such Loan Party;
(r)    Liens imposed pursuant to Section 2-507 of the UCC;
(s)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and in respect of which such Loan Party shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings
and, in the case of any such Lien which has or may become a Lien against any of
the Collateral, at the option and at the request of the Administrative Agent, to
the extent such Lien is in an amount in excess of $1,000,000, the appropriate
Loan Party shall maintain cash reserves or a credit worthy bond in an amount
sufficient to pay and discharge such Lien and the Administrative Agent’s
reasonable estimate of all interest and penalties related thereto;
(t)    Liens on insurance policies and the proceeds thereof (whether accrued or
not), in each case, securing the financing of premiums with respect thereto
pursuant to Section 6.01(n);
(u)    on or prior to the Completion Date, Liens incurred on cash collateral not
to exceed $5,000,000 during the term of this Agreement disbursed pursuant to
Section 4.7 of the Building Loan Disbursement Agreement and provided to bonding
companies, Governmental Authorities, providers of services or letter of credit
providers to any such Persons, in each case in connection


115

--------------------------------------------------------------------------------





with the provision of security to providers of services, or Governmental
Authorities with jurisdiction over services to be provided, in connection with
the development of the Project; provided that to the extent provided in
connection with bonding or letters of credit, such Liens shall be limited to
cash collateral no greater than 105% of the face amount of the applicable bonds
or letters of credit;
(v)    Liens on cash collateral securing Indebtedness permitted pursuant to
Section 6.01(c), provided that (x) such cash collateral shall not exceed in the
aggregate the principal amount of Indebtedness permitted pursuant to such
Section 6.01(c) and (y) such liens shall be limited to cash collateral provided
to support such Indebtedness;
(w)    other Liens securing liabilities in an aggregate amount not to exceed
$10,000,000 at any time outstanding;
(x)    so long as the Intercreditor Agreement is in effect and subject to the
terms thereof, Liens on the Collateral securing Term Loan Obligations under the
Term Facility Documents, the Specified Cash Management Agreements (as defined in
the Term Loan Agreement) and the Specified Hedging Agreements (as defined in the
Term Loan Agreement) that are pari passu with the Liens granted to the Secured
Parties under the Security Documents;
(y)    leases or subleases granted to third parties in accordance with any
applicable terms of this Agreement and the Collateral Documents and not
interfering in any material respect with the ordinary conduct of the business of
the Loan Parties;
(z)    Liens on property of a Person existing at the time such Person became a
Loan Party, is merged into or consolidated with or into, or wound up into,
Borrower or any other Loan Party; provided, that such Liens were in existence
prior to the consummation of, and were not entered into a contemplation of, such
acquisition, merger or consolidation or winding up and do not extend to any
other assets other than those of the Person acquired by, merged into or
consolidated with Borrower or such other Loan Party;
(aa)    Liens on property existing at the time of acquisition thereof by
Borrower or any other Loan Party; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition and do not extend to any other assets other than those so
acquired;
(bb)    Liens incurred on cash collateral not to exceed $4,000,000 at any time
outstanding securing obligations to hedge counterparties under Hedging
Agreements; and
(cc)    Liens granted by a Loan Party to secure performance in connection with
operating leases of personal property made in the ordinary course of business to
which such Loan Party is a party as lessee (including leases of Specified FF&E
Collateral (as defined in the Term Loan Agreement)), so long as such Liens
attach only to the assets subject to such operating leases.

Section 6.03.    Real Property.


116

--------------------------------------------------------------------------------





(a)    The Borrower shall not, and shall not permit any other Loan Party to,
acquire from a party that is not a Loan Party a fee, leasehold, material
easement or other material interest in any real property (excluding the
acquisition (but not the exercise) of any options to acquire any such interests
in real property) unless (i) the Borrower or such other Loan Party shall have
delivered to the Administrative Agent, on behalf of the Secured Parties, a Phase
I environmental site assessment report (dated not later than six (6) months
prior to such acquisition) with respect to such real property, reasonably
satisfactory to the Administrative Agent in scope and form, along with a
corresponding reliance letter from an environmental consultant reasonably
satisfactory to the Administrative Agent and (ii) if Hazardous Materials were
found in, on or under such real property pursuant to such Phase I report in a
manner that could reasonably be expected to result in a material Environmental
Liability to such Person or a Phase II report is recommended by the findings of
such Phase I report, the Borrower or such other Loan Party shall have delivered
to the Administrative Agent, on behalf of the Secured Parties (A) a Phase II
report with respect to such real property along with a corresponding reliance
letter from an environmental consultant reasonably satisfactory to the
Administrative Agent, indicating, in form and substance reasonably satisfactory
to the Administrative Agent, that no Hazardous Materials were found in, on or
under such real property in a manner that could reasonably be expected to result
in a material Environmental Liability to such Person or (B) to the extent clause
(A) above is inapplicable and if requested by the Administrative Agent, an
environmental indemnity agreement, in form and substance reasonably satisfactory
to the Administrative Agent, with respect to such real property pursuant to
which an indemnitor reasonably satisfactory to the Administrative Agent
indemnifies the Borrower or such other Loan Party and the Secured Parties from
any and all damages or other liabilities relating to or arising from Hazardous
Materials then in, on or under such real property or otherwise caused by or
attributable to such indemnitor or the Loan Party acquiring an interest in real
property. Notwithstanding anything to the contrary in this Section 6.03(a), the
Loan Parties shall not be required to deliver a Phase I Report or a Phase II
Report with respect to (i) the acquisition of a fee interest in the Property
underlying the Ground Lease, the Entertainment Village Lease and the Golf Course
Lease pursuant to the Purchase Option Agreement, (ii) any fee, leasehold,
easement or other interest in real property acquired after the Closing Date, in
each case, to the extent the Administrative Agent determines that the size,
location and proposed use thereof are insufficient to justify the time and
expense of obtaining such reports or (iii) any Excluded Leased Real Property
(other than any Real Property described in clause (f) of the definition
thereof).
(b)    The Borrower shall not, and shall not permit any other Loan Party to,
enter into any space leases or subleases of any Real Property as lessor or
sublessor with any party that is not a Loan Party unless (i) such transaction,
lease or sublease is entered into either (A) pursuant to Section 6.09(b) or
otherwise in the ordinary course of business for the purposes of provision of
services to patrons or anticipated patrons of the Project and, in the Borrower’s
good faith judgment, is reasonably expected to enhance the operation of the
Project or (B) pursuant to Section 6.09(g), and (ii) no gaming, hotel or casino
operations (other than the operation of arcades and games for minors) may be
conducted on any space that is subject to such transaction, lease or sublease
other than by and for the benefit of the Loan Parties; provided, that (x) the
Administrative Agent shall, upon the Borrower’s request, agree to direct the
Collateral Agent to provide the tenant under any such lease or sublease with a
non-disturbance and attornment agreement in form and substance reasonably
satisfactory to the Administrative Agent and (y) unless the Administrative Agent
shall otherwise


117

--------------------------------------------------------------------------------





waive such requirement, with respect to any such lease or sublease having
reasonably anticipated annual rents (whether due to base rent, fixed rents,
reasonably anticipated percentage rents or other reasonably anticipated rental
income from such lease or sublease) in excess of $500,000 during the term of
such lease or sublease, the applicable Loan Party(ies) shall enter into, and
cause the tenant under any such lease or sublease to enter into with the
Collateral Agent a subordination, non-disturbance and attornment agreement, in
each case in form and substance reasonably satisfactory to the Administrative
Agent. This clause (b) shall not apply to the IDA Lease Agreement.

Section 6.04.    No Further Negative Pledges. Except with respect to
(a) specific property encumbered to secure payment of particular Indebtedness,
liabilities or leases permitted hereunder or to be sold pursuant to an executed
agreement with respect to a permitted Asset Sale or other permitted disposition,
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses (including
intellectual property licenses and Gaming Licenses) and other agreements or
restrictions on cash or other deposits entered into in the ordinary course of
business (provided that such restrictions are limited to such leases, licenses
or agreements or the property or assets subject to such Liens, leases, licenses
or agreements, as the case may be), (c) restrictions under applicable Gaming
Laws, (d) the Term Facility Documents, (e) conditions set forth in Indebtedness
incurred pursuant to Section 6.01(j), and the guarantees, collateral documents
or intercreditor agreements relating thereto, in each case, to the extent such
conditions have been satisfied in connection with the initial incurrence of the
applicable Indebtedness, and (f) the Gaming License, the Borrower shall not, and
shall not permit any other Loan Party to, enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets to
secure the Obligations, whether now owned or hereafter acquired, and the
Borrower shall not permit the Equity Pledgor to enter into any agreement
prohibiting the creation or assumption of any Lien upon any Pledged Collateral
(as defined in the Equity Pledge Agreement) to secure the Obligations.

Section 6.05.    Restricted Junior Payments. The Borrower shall not, and it
shall not permit any other Loan Party, through any manner or means or through
any other Person to, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Junior Payment other than:
(a)    so long as no Default under Section 7.01(c) or Section 7.01(h) nor any
Event of Default shall have occurred and be continuing (or would result
therefrom), dividends or other distributions of amounts reimbursed under Section
4.4 of the Building Loan Disbursement Agreement or under Section 4.2 of the
Project Disbursement Agreement;
(b)    dividends or other payments (including pursuant to a tax sharing
agreement) to the direct or indirect owners of the Borrower with respect to any
taxable year during which the Borrower is a Pass Through Entity or a member of
consolidated, combined or unitary tax group of which a direct or indirect owner
of the Borrower is the common parent, in an aggregate amount not to exceed the
Tax Amount for such taxable year (it being understood and agreed that (i) such
dividends or other payments may be paid on a quarterly basis based on estimates
of the Tax Amount made by the Borrower in good faith, (ii) without limiting the
provisions of preceding sub-clause (i), to the extent that any such dividends or
other distributions exceed (or are less than) the Tax Amount for


118

--------------------------------------------------------------------------------





such taxable year as a result of such quarterly estimates, the amount permitted
to be paid pursuant to this clause (b) in the immediately succeeding taxable
year (or, if necessary, the subsequent taxable years) shall, without
duplication, be reduced or increased, as applicable, by a like amount and (iii)
any portion of the Tax Amount for such taxable year that is attributable to an
Unrestricted Subsidiary shall be payable pursuant to this clause (b) only to the
extent cash distributions are received by the Loan Parties from such
Unrestricted Subsidiaries);
(c)    dividends, other distributions or payments to the Equity Pledgor or
Empire, such dividends and distributions not to exceed in any Fiscal Year 1.00%
of the net revenues of the Loan Parties in such Fiscal Year;
(d)    so long as no Default under Section 7.01(c) or Section 7.01(h) nor any
Event of Default has occurred and is then continuing (or would result
therefrom), dividends or other distributions (not in excess of $1,000,000 in the
aggregate during the term of this Agreement) to direct or indirect parent
entities of the Borrower in amounts necessary to repurchase Capital Stock in, or
Indebtedness of, such parent entities to the extent required by the Gaming
Authorities for not more than the fair market value thereof in order to avoid
the suspension, revocation or denial by the Gaming Authorities of a Gaming
License; provided, that so long as such efforts do not jeopardize any such
Gaming License, such parent entities shall have diligently and in good faith
attempted to find a third-party purchaser(s) for such Capital Stock or
Indebtedness and no third-party purchaser(s) for such Capital Stock or
Indebtedness acceptable to the Gaming Authorities was willing to purchase such
Capital Stock or Indebtedness within a time period acceptable to the Gaming
Authorities;
(e)    so long as (x) no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby and (y) the pro forma First Lien Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered with respect thereto pursuant to
Section 5.01(b) or Section 5.01(c) is not greater than 2.75:1.00 (determined as
if such dividend, distribution or other payment, together with any other
dividend, distribution or other payment made in reliance on this clause (e) and
any Investments made in reliance on Section 6.07(m) and, in each case, any
Indebtedness incurred in connection therewith or with respect thereto after the
last day of such Fiscal Quarter, were made or incurred on such last day),
Restricted Junior Payments on any date in an amount not to exceed the Available
Amount on such date; provided that in no case shall dividends be made pursuant
to this clause (e) prior to the Full Opening Date; and
(f)    to the extent constituting Restricted Junior Payments, payments
associated with “phantom equity” compensatory arrangements entered into in the
ordinary course of business with officers and employees of the Loan Parties not
to exceed $1,000,000 in the aggregate during the term of this Agreement.

Section 6.06.    Restrictions on Subsidiary Distributions. Except as provided
herein and in the Term Loan Agreement, the Borrower shall not, and it shall not
permit any other Loan Party to, create or otherwise cause or suffer to exist or
become effective, any consensual encumbrance or restriction of any kind on the
ability of any Loan Party (other than the Borrower) to (a) pay dividends or make
any other distributions on any of its Capital Stock owned by the Borrower or any
other Loan Party, (b) repay or prepay any Indebtedness owed by such Loan Party
to the Borrower


119

--------------------------------------------------------------------------------





or any other Loan Party, (c) make loans or advances to the Borrower or any other
Loan Party, or (d) transfer (other than by the granting of a Lien to the extent
permitted by Section 6.02 and Section 6.04) any of its property or assets to the
Borrower or any other Loan Party other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.01(j) or any related collateral
documents that impose restrictions on the property so acquired, (ii) by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and other agreements
entered into in the ordinary course of business, (iii) that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Capital Stock not otherwise prohibited under
this Agreement, (iv) any instrument governing Indebtedness or equity securities
of a Person acquired by a Loan Party as in effect at the time of such
acquisition (except to the extent such Indebtedness was incurred in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person, or the property or assets of the Person, so acquired, (v)
with respect to restrictions of the type set forth in clause (d) above, as set
forth in any agreement relating to Indebtedness permitted to be secured by
Permitted Liens so long as such restrictions only extend to the assets secured
by such Permitted Liens, and (vi) as required by applicable law.

Section 6.07.    Investments. The Borrower shall not, and it shall not permit
any other Loan Party to, directly or indirectly, make or own any Investment in
any Person, including any Unrestricted Subsidiary or Joint Venture, except:
(a)    Investments in Cash and Cash Equivalents;
(b)    equity Investments owned as of the Closing Date in any of its
Subsidiaries and equity Investments made after the Closing Date in connection
with the initial formation and capitalization of any Person that becomes,
concurrently with such Investment, a Subsidiary Guarantor;
(c)    Investments (i) in any Securities received in satisfaction or partial
satisfaction of obligations from financially troubled account debtors and
(ii) in the form of deposits, prepayments and other credits to lessors,
suppliers or utilities made in the ordinary course of business consistent with
the applicable past practices of the Borrower or such Loan Party, as applicable;
(d)    (i) Investments by the Borrower in any Subsidiary Guarantor and (ii)
Investments by any Subsidiary Guarantor in the Borrower or any other Subsidiary
Guarantor; provided that any such Investments in the form of intercompany loans
shall only be permitted to the extent in compliance with Section 6.01(b);
(e)    loans and advances to employees of the Loan Parties made in the ordinary
course of business in an aggregate principal amount not to exceed $1,000,000 at
any time outstanding;
(f)    Investments existing on the date of this Agreement and set forth in
Schedule 6.07;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;


120

--------------------------------------------------------------------------------





(h)    Investments consisting of Securities and other non-cash consideration
received as consideration for an Asset Sale permitted by Section 6.09;
(i)    purchases or other acquisitions of inventory, materials, equipment and
Intellectual Property in the ordinary course of business;
(j)    extensions of trade credit in the ordinary course of business (including
promotions and advances to and receipt of checks and other instruments from
patrons of the Loan Parties’ gaming operations consistent with ordinary course
gaming operations, including advances and other credit arrangements pursuant to
Section 1339 of the New York State Racing, Pari-Mutuel Wagering and Breeding
Law);
(k)    Investments under any Hedging Agreements permitted by Section 6.17;
(l)    Investments in an Unrestricted Subsidiary or a Joint Venture formed or
otherwise entered into pursuant to Section 6.15 for the primary purposes of
providing food and beverage venues or other amenities to or for the benefit of
patrons of the Project located at or near the Project so long as no other
investor in any such Unrestricted Subsidiary or Joint Venture is an Affiliate of
the Borrower; provided that the aggregate amount of all Investments made
pursuant to this clause (l) shall not exceed $10,000,000;
(m)    so long as (x) no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby and (y) the pro forma First Lien Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered with respect thereto pursuant to
Section 5.01(b) or Section 5.01(c) is not greater than 3.00:1.00 (determined as
if such Investment, together with any other Investment made in reliance on this
clause (m) and all Restricted Payments made in reliance on Section 6.05(e) and,
in each case, any Indebtedness incurred in connection therewith or with respect
thereto after the last day of such Fiscal Quarter, were made or incurred on such
last day), Investments on any date in an amount not to exceed the Available
Amount on such date; provided that in no case shall Investments be made pursuant
to this clause (m) prior to the Full Opening Date;
(n)    other Investments in an aggregate amount not to exceed $7,500,000.
(o)    loans or advances to employees or directors or former employees or
directors to fund the exercise price of options granted under Empire’s stock
option plans or agreements or employments agreements, as approved by Empire’s
Board of Directors (provided that the amount of such loans and advances shall be
contributed to the Borrower in Cash as common equity);
(p)    Investments consisting of securities or other obligations received in
settlement of debt created in the ordinary course of business and owing to such
Loan Party or in satisfaction of judgments; and
(q)    Investments on any date in an amount not to exceed the Permitted Equity
Contribution Amount on such date.


121

--------------------------------------------------------------------------------






Section 6.08.    Financial Covenants.
(a)    Interest Coverage Ratio. Beginning with the first full Fiscal Quarter
following the Full Opening Date, the Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter to be less than the
applicable correlative ratio set forth on Schedule 6.08; provided that for
purposes of determining the amount of Consolidated Adjusted EBITDA and
Consolidated Cash Interest Expense when determining the Interest Coverage Ratio
for the first, second and third full Fiscal Quarters following the Full Opening
Date, (i) such Consolidated Adjusted EBITDA shall be an amount equal to the sum
of (I) Consolidated Adjusted EBITDA determined for the period commencing with
the first full Fiscal Quarter following the Full Opening Date through the last
day of the Fiscal Quarter then being tested and (II) the amount set forth in
Schedule 1.01(b) applicable to the Fiscal Quarter then being tested and (ii)
such Consolidated Cash Interest Expense shall be an amount equal to the sum of
such Consolidated Cash Interest Expense determined for the period commencing
with the first full Fiscal Quarter following the Full Opening Date through the
last day of the Fiscal Quarter then being tested multiplied by a factor of 4, 2
and 4/3, respectively.
(b)    First Lien Leverage Ratio. Beginning with the first full Fiscal Quarter
following the Full Opening Date, the Borrower shall not permit the First Lien
Leverage Ratio as of the last day of any Fiscal Quarter, to exceed the
applicable correlative ratio set forth on Schedule 6.08; provided that for
purposes of determining the amount of Consolidated Adjusted EBITDA when
determining the First Lien Leverage Ratio for the first, second and third full
Fiscal Quarters following the Full Opening Date, such Consolidated Adjusted
EBITDA shall be an amount equal to the sum of (i) Consolidated Adjusted EBITDA
determined for the period commencing with the first full Fiscal Quarter
following the Full Opening Date through the last day of the Fiscal Quarter then
being tested and (ii) the amount set forth in Schedule 1.01(b) applicable to the
Fiscal Quarter then being tested.
(c)    Maximum Consolidated Capital Expenditures. The Borrower shall not, and it
shall not permit the other Loan Parties to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year, in an aggregate amount for the Borrower and
the other Loan Parties, in excess of the correlative amount set forth on
Schedule 6.08. Notwithstanding the foregoing, (i) the applicable amounts on
Schedule 6.08 shall be increased from time to time by the Permitted Equity
Contribution Amount or proceeds of Subordinated Indebtedness for application to
Consolidated Capital Expenditures (other than proceeds of Specified Equity
Contributions, proceeds otherwise applied to the repayment of Indebtedness,
payments required by the Completion Guaranty (as defined in the Term Loan
Agreement), payments made in accordance with either Disbursement Agreement or
payments of Project Costs) but only to the extent such proceeds are contributed
and/or extended and so applied for Consolidated Capital Expenditures during the
relevant Fiscal Year, (ii) if any amount referred to in the table on Schedule
6.08 expended hereunder is not expended in the Fiscal Year for which it is
permitted, 75% of any such non-expended amounts (the “Carryover Amount”) may be
carried over for expenditure in the next succeeding Fiscal Year (with amounts
expended in any Fiscal Year applied first against the Carryover Amount (if any),
second against amounts set forth on Schedule 6.08 in respect of such Fiscal Year
and third against the Additional Capital Expenditures Amount), (iii) payments
made with the Net Cash Proceeds of Asset Sales and Recovery Events (in each
case, without giving effect to the provisos contained in the definition thereof)
in accordance with the


122

--------------------------------------------------------------------------------





definition of Net Cash Proceeds and contemporaneous exchanges or trade-ins of
equipment or inventory (to the extent of the fair market value of any such
exchanged or traded-in equipment or inventory), shall in each case not be
considered Consolidated Capital Expenditures for purposes of this Section
6.08(c), (iv) an additional amount equal to the aggregate fair market value (as
determined by the Borrower in good faith) of Property (other than Cash or Cash
Equivalents) received by the Borrower after the Full Opening Date as equity
capital contributions (the “Additional Capital Expenditures Amount”) shall be
available to make Consolidated Capital Expenditures, (v) without duplication of
preceding clause (iii), Consolidated Capital Expenditures made in repair,
replacement or restoration as a result of a Recovery Event in aggregate amount
not to exceed the deductible under the insurance policy pursuant to which the
Borrower has received Net Cash Proceeds in respect of such Recovery Event, shall
in each case not be considered Consolidated Capital Expenditures for purposes of
this Section 6.08(c), (vi) expenditures made with the Available Amount shall not
be considered Capital Expenditures for purposes of this Section 6.08(c), and
(vii) Golf Course Expenditures (as defined in the Term Loan Agreement) in an
amount not to exceed $25,000,000 shall not be considered Consolidated Capital
Expenditures for purposes of this Section 6.08(c).

Section 6.09.    Fundamental Changes; Disposition of Assets. The Borrower shall
not, and it shall not permit any other Loan Party to, merge or consolidate, or
liquidate, wind‑up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub‑lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, except:
(a)    (x) (i) any Subsidiary Guarantor may be liquidated, wound up or
dissolved, with the result that its assets (including licenses), if any, and
ongoing business are distributed to the Borrower or any other Subsidiary
Guarantor, (ii) all or any part of any Subsidiary Guarantor’s business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to the Borrower or any other
Subsidiary Guarantor or (iii) any Subsidiary Guarantor may be merged with or
into the Borrower or any other Subsidiary Guarantor; provided, in the case of
any such merger involving the Borrower, the Borrower shall be the continuing or
surviving Person or (y) so long as no Default or Event of Default exists or
would result therefrom, the Borrower may merge or consolidate with any other
Person; provided that if the Person formed by or surviving any such merger or
consolidation is not the Borrower (any such Person, the “Successor Company”),
(A) the Successor Company shall be an entity organized or existing under the
laws of the United States of America, any State thereof or the District of
Columbia, (B) the Successor Company shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto reasonably
satisfactory to the Administrative Agent and the Collateral Agent, (C) each
Subsidiary Guarantor, unless it is the Successor Company, shall have confirmed
that its Subsidiary Guaranty shall apply to the Successor Company’s obligations
under the Loan Documents, (D) each Subsidiary Guarantor, unless it is the
Successor Company, shall have, by a supplement to the Pledge and Security
Agreement and other applicable Security Documents, confirmed that its
obligations thereunder shall apply to its guarantee of the Successor Company’s
obligations under the Loan Documents, (E) the Equity Pledgor shall have
confirmed that the Equity Pledge Agreement


123

--------------------------------------------------------------------------------





shall apply to the Successor Company’s obligations under the Loan Documents, (F)
the Equity Pledgor shall have, by a supplement to the Equity Pledge Agreement
and other applicable Security Documents, confirmed that its obligations
thereunder shall apply to its guarantee of the Successor Company’s obligations
under the Loan Documents, and (G) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel as to
the enforceability of this Agreement, the Pledge and Security Agreement, the
Subsidiary Guaranty, the Equity Pledge Agreement and the other Security
Documents as so supplemented and the perfection of the Liens under the Security
Documents; provided, further, that if the foregoing conditions are satisfied,
the Successor Company will succeed to, and be substituted for, the Borrower
under this Agreement and the other Loan Documents;
(b)    conveyances, sales, leases, subleases, exchanges, transfers or other
dispositions of assets that do not constitute Asset Sales;
(c)    Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non‑Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non‑Cash
proceeds), when aggregated with the proceeds of all other Asset Sales made
during the term of this Agreement, are less than $20,000,000; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the applicable Loan
Party), (2) no less than 75% thereof shall be paid in Cash and/or Cash
Equivalents, (3) in no event shall any such Asset Sale involve any Real Property
(except as permitted pursuant to clauses (f) and (g) below) or materially and
adversely affect the Loan Parties’ ability (x) if prior to the Completion Date,
to develop, construct and operate the Project in accordance in all material
respects with the Plans and Specifications and the Loan Documents and (y) if on
or after the Casino Opening Date, to operate the Project as contemplated by the
Loan Documents and (4) the Net Cash Proceeds thereof shall be applied as
required by Section 2.13(a);
(d)    the sale of past-due receivables for purposes of collection;
(e)    conveyances, sales, leases, subleases, exchanges, transfers or other
dispositions of equipment valued at not more than $500,000 in the aggregate in
any Fiscal Year to employees of the Loan Parties in the ordinary course of
business;
(f)    the IDA Lease Agreement and other space leases or subleases of portions
of the Real Property owned or leased by the Loan Parties, entered into by the
applicable Loan Party in accordance with the provisions of Section 6.03(b); and
(g)    the dedication of Real Property or other sales, assignments or
dispositions of Real Property (including pursuant to a lease or sublease and/or
pursuant to amendment to the Ground Lease, the Entertainment Village Lease or
the Golf Course Lease to reduce the Real Property subject thereto) not to exceed
30 acres of Real Property in the aggregate, so long as such dedications, sales,
assignments and/or dispositions do not materially impair or interfere with, the
operations (or intended use or operations) of the Project or the business
operations of any Loan Party, do not relate to Real Property upon which the
principal improvements related to the Project are located and no gaming or
casino operations (other than the operation of arcades and games for minors) may
be


124

--------------------------------------------------------------------------------





conducted on any Real Property that is subject to such dedications, sales,
assignments and/or dispositions; provided that in order to accomplish the
foregoing the Loan Parties may record, or cause to be recorded, lot line
adjustments and/or subdivide the Real Property so long as (i) in the case of any
such subdivision, such real property is subdivided such that it will represent a
separate municipal tax parcel independent of the remainder of the Real Property
of the Loan Parties, (ii) such lot line adjustment or subdivision does not
render the remainder of the Real Property (or any portion thereof), or the
operations thereon, as non-conforming under applicable zoning and land use
ordinances, and does not otherwise result in the violation in any material
respect of any applicable variances, special exceptions, conditional use
approvals, covenants, conditions, restrictions or any other Legal Requirements
or approvals to which the remainder of the Real Property (or any portion
thereof) or the operations thereon or the Loan Parties are subject and (iii) the
Loan Parties have received all necessary governmental approvals with respect to
such lot line adjustment or subdivision, including from the Gaming Authorities;
provided, further that with respect to any such dedications, sales, assignments
and/or dispositions (A) the remaining Real Property and/or the Loan Parties have
been given all easements and other rights-of-way across any Real Property so
dedicated, sold, assigned or otherwise disposed of as necessary or, in the
reasonable determination of the Borrower, desirable for the continued operations
of the Project, including legal and physical access to public rights of way and
with respect to utilities, ingress and egress and fire and safety access and (B)
the Collateral Agent shall have received affirmative endorsements to the title
insurance policies with respect to the remaining Real Property or such other
evidence, in each case in form and substance reasonably satisfactory to the
Administrative Agent, confirming that the Lien of the Mortgages and coverage of
the title insurance policies with respect to the remaining Real Property have
not been impaired by such dedication, sale, assignment or other disposition
and/or lot line adjustment or subdivision, as the case may be (and, to the
extent an amendment, modification or other supplement to any Mortgage is
required with respect thereto, including for purposes of amending legal
descriptions attached to any Mortgage, the Administrative Agent shall direct
(without the consent of the Lenders) the Collateral Agent to make such
amendments, modifications or other supplements thereto (it being understood that
any such amendments, modifications or other supplements must be in form and
substance reasonably satisfactory to the Administrative Agent)).

Section 6.10.    Disposal of Subsidiary Interests. Except for any sale of all of
its interests in the Capital Stock of any of the Subsidiary Guarantors in
compliance with the provisions of Section 6.09, the Borrower shall not, and it
shall not permit any of the Subsidiary Guarantors to, directly or indirectly
sell, assign, pledge or otherwise encumber or dispose of any Capital Stock in
any of the Subsidiary Guarantors, except (i) to the Borrower or another
Subsidiary Guarantor and (ii) the granting of Liens to secure Indebtedness
incurred pursuant to Sections 6.01(a) and (p).

Section 6.11.    Sales and Lease‑Backs. Other than resulting from the IDA
Documents or the disposition of assets in connection with the incurrence of
Capital Lease Obligations and purchase money Indebtedness permitted pursuant to
Section 6.01(j) with respect to such assets, the Borrower shall not, and it
shall not permit any other Loan Party to, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Loan Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than the Borrower or any of the
other Loan Parties), or (b) intends to use for substantially the same purpose as
any other property


125

--------------------------------------------------------------------------------





which has been or is to be sold or transferred by such Loan Party to any Person
(other than the Borrower or any of the other Loan Parties) in connection with
such lease.

Section 6.12.    Transactions with Shareholders and Affiliates. The Borrower
shall not, and it shall not permit any other Loan Party to, directly or
indirectly, enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service, but excluding the
Transactions) with, or for the benefit of, any of its Affiliates or to permit
any such transaction to exist, unless such transaction is:
(a)    on terms that are not less favorable to the Borrower or such other Loan
Party than those that might be obtained at the time in a comparable arm’s length
transaction with Persons who are not Affiliates of the Borrower or such other
Loan Party and the Borrower shall have delivered to the Administrative Agent
prior to the consummation of any such transaction or series of related
transactions that involves aggregate consideration in excess of $5,000,000 a
resolution of the Board of Managers of the Borrower as to the fairness to each
applicable Loan Party at the time such transaction or series of related
transactions is entered into from a financial point of view; provided that in no
event shall any transaction entered into pursuant to this clause (a) consist of,
contain, or provide for the payment of any management, consulting, advisory or
similar fee, benefiting any Affiliate of a Loan Party (other than a Loan Party);
(b)    between the Loan Parties;
(c)    reasonable and customary fees paid to, and reasonable and customary
expenses, reimbursements and indemnification agreements with, members of the
board of directors, managing member(s), general partner, manager or similar
governing body of the Loan Parties;
(d)    associated with employment agreements, compensation agreements,
non-competition and confidentiality arrangements, employee benefit plans, equity
or equity-based or other incentive plans, indemnification provisions and other
similar compensatory arrangements with officers, employees and directors of the
Loan Parties in the ordinary course of business or as approved by a majority of
the independent members of the Board of Managers of the Borrower;
(e)    the making of Restricted Junior Payments permitted by Section 6.05;
(f)    the making of payments by the Borrower to Affiliates as reimbursements in
the ordinary course of business (without any such payments intended in good
faith to provide any fee, profit or similar component benefiting any Affiliate
of a Loan Party) for:
(i)    payments made by such Affiliates to Persons that are not Affiliates of
the Borrower for products and/or services (including advertising, marketing and
insurance products and services) purchased by such Affiliates for utilization or
application for the benefit of the gaming, lodging and leisure properties
directly or indirectly owned by such Affiliates, such reimbursement to not
exceed the pro rata amount of such payments allocated in good faith to the
Project after taking into consideration the direct benefits obtained by the
Project therefrom as compared to the benefits obtained therefrom by the other
gaming, lodging and leisure properties directly or indirectly owned by such
Affiliates; and


126

--------------------------------------------------------------------------------





(ii)    to the extent the Loan Parties utilize services of employees of such
Affiliates in lieu of such services being provided by employees of the Loan
Parties, whether pursuant to an employee sharing arrangement or other similar
program, the salary and benefits of such employees and other office/clerical
overhead incurred by such Affiliates with respect to such employees (provided
such reimbursement is only for such portion of such employees’ salary and
benefits and related office/clerical overhead as are allocated in good faith to
the Loan Parties and the Project) and reasonable travel (including airline
travel (provided that any travel expenses pertaining to the expenses of
private/chartered aircraft for any given journey shall be reimbursable only in
an amount not to exceed the cost of a first-class ticket that could have been
purchased on a commercial airline for the same journey on the applicable date)),
lodging, food and entertainment expenses of such employees incurred in
furtherance of services provided for, or on behalf of, the Project;
(g)    related to the provision or purchase of gaming equipment on terms that
are not less favorable to the Borrower or such other Loan Party than those that
might be obtained at the time in a comparable arm’s length transaction with
Persons who are not Affiliates of the Borrower or such other Loan Party;
(h)    the lease of space on an arm’s length basis solely for the operation of a
venue within the Project to an Unrestricted Subsidiary or a Joint Venture formed
pursuant to Section 6.15;
(i)    with an Affiliated Lender (under, and as defined in, the Term Loan
Agreement) acquiring Term Loans in accordance with Section 9.04(g) of the Term
Loan Agreement in its capacity as a lender under the Term Facility Documents;
(j)    pursuant to the terms and conditions of the Development Documents or
Subordinated Indebtedness (provided, that any amendments to the foregoing shall
be required to comply with clause (a) above and the other applicable provisions
of the Loan Documents);
(k)    purchases of materials or services by the Loan Parties in the ordinary
course of business pursuant to a shared services agreement or procurement
agreement on arm’s length terms;
(l)    any agreement by an Unrestricted Subsidiary or Joint Venture to pay
management fees to the Loan Party directly or indirectly;
(m)    Investments permitted by Section 6.07;
(n)    set forth on Schedule 6.12 (provided that any amendments to the foregoing
shall be required to comply with clause (a) above and the other applicable
provisions of the Loan Documents);
(o)    contemplated by any Project Document, the Purchase Option Agreement or
the Equity Pledge Agreement (provided that any amendments to the foregoing shall
be required to comply with clause (a) above and the other applicable provisions
of the Loan Documents);


127

--------------------------------------------------------------------------------





(p)    pursuant to joint marketing, cross marketing, procurement, branding and
licensing agreements on arm’s length terms as approved by the Board of Managers
of the Borrower;
(q)    the payment of licensing fees to any Affiliate of the Borrower in
connection with the licensing of trade names and trademarks pursuant to a
license agreement on arm’s length terms as approved by the Board of Managers of
the Borrower;
(r)    the sale, assignment or disposition of Real Property pursuant to Section
6.09(g); or
(s)    a branding or licensing agreement (and related and ancillary agreements),
entered into from or after the Closing Date, with a Permitted Holder or an
Affiliate thereof for use of the name “Resorts World” approved by the Board of
Managers of the Borrower, provided, that the aggregate fees payable thereunder
shall not exceed for any year of such agreement the correlative amounts set
forth in item 7 of Schedule 6.12.

Section 6.13.    Conduct of Business.
(a)    The Borrower shall not, and it shall not permit any other Loan Party to,
engage in any business other than any business or activities engaged in on the
Closing Date and any activity or business incidental, related or similar
thereto, or any business or activity that is a reasonable extension, development
or expansion thereof or ancillary thereto, including the development,
construction and operation of the Project and ancillary venues and amenities
associated with the Project or related thereto (including venues and amenities
to be provided to or for the benefit of patrons of the Project located at or
near the Project), and any other business or activity designed to promote,
market, support, develop, construct or enhance the gaming, hotel, retail,
entertainment and resort business operated or intended to be operated by the
Loan Parties, and performing its obligations under the Loan Documents and the
Term Facility Documents and any other transaction entered into by such Loan
Party in compliance with the terms of the Loan Documents, and performing
activities incidental to any of the foregoing businesses and activities.
(b)    The Borrower shall not permit any Unrestricted Subsidiary to (i) operate
or conduct any gaming or gaming related activities, (ii) pay or make any
Restricted Junior Payment to, or make any Investment in, any Affiliate of the
Borrower (other than a Loan Party or through a Loan Party to the extent
permitted hereunder) or (iii) (other than on an arm’s length basis and as
otherwise permitted by this Agreement) enter into any other transaction with any
Affiliate of the Borrower (other than a Loan Party to the extent otherwise
permitted by this Agreement).

Section 6.14.    Amendments or Waivers. The Borrower shall not, and it shall not
permit any other Loan Party to:
(a)    permit any waiver, supplement, modification, amendment, termination or
release of, or fail to enforce the terms and conditions of, any of the Material
Contracts or any Permits, except to the extent that (x) such waiver, supplement,
modification, amendment, termination or release or failure to enforce any
Material Contract (including any IDA Document) or Permit could not reasonably be
expected to have a Material Adverse Effect or (y) in the case of the IDA
Documents, such waiver, supplement, modification, amendment, termination or
release or failure to enforce


128

--------------------------------------------------------------------------------





could not reasonably be expected to materially impair or be materially adverse
to the rights or remedies of the Administrative Agent or the Secured Parties
with respect to its security interests therein;
(b)    amend, modify, supplement or waive, or permit or consent to the
amendment, modification, supplement or waiver of, any lease or ground lease
under which a Loan Party is the tenant or subtenant and that is material to the
Project (including the IDA Leaseback, the Ground Lease, the Entertainment
Village Lease and the Golf Course Lease) or any other material property of the
Loan Parties if such amendment, modification, supplement or waiver could
reasonably be expected to have a Material Adverse Effect or materially impair
the rights of the Administrative Agent or the Secured Parties with respect
thereto;
(c)    amend or modify, or permit the amendment or modification of, its
Governing Documents in any manner materially adverse to the Lenders, or as could
otherwise reasonably be expected to have a Material Adverse Effect; or
(d)    amend, modify, supplement or waive, or permit or consent to the
amendment, modification, supplement or waiver of any Gaming License or the
Gaming License Conditions if such amendment, modification, supplement or waiver
could reasonably be expected to have a Material Adverse Effect or materially
impair the rights of the Collateral Agent or the Lenders with respect thereto or
create obligations thereunder that conflict with the terms and conditions of the
Loan Documents and may jeopardize the Loan Parties’ ability to comply with both
the terms and conditions of the Gaming License and/or the Gaming License
Conditions, on the one hand, and the Loan Documents, on the other hand.

Section 6.15.    Limitation on Formation and Acquisition of Subsidiaries and
Purchase of Capital Stock.
(a)    The Borrower shall not, and shall not permit any of the other Loan
Parties to, form, create or acquire any direct or indirect Subsidiary or
Unrestricted Subsidiary. Notwithstanding the foregoing, so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower and the other Loan Parties may form, create or acquire
(I) new Subsidiaries and (II) Unrestricted Subsidiaries to the extent not in
violation of Section 6.07 or Section 6.13; provided, that (i) any such new
Subsidiary shall be a direct or indirect wholly owned Subsidiary of the Borrower
organized under the laws of the United States or any state thereof, (ii) any
such new Subsidiary shall promptly become a Subsidiary Guarantor and otherwise
comply with the requirements of Section 5.11, (iii) any such new Subsidiary
shall immediately be deemed a “Loan Party” for purposes of this Agreement and
the other Loan Documents, (iv) in the case of preceding clause (II), at least
five (5) Business Days’ prior written notice thereof is given to the
Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent) and (v) the Capital Stock in such new Subsidiary or
Unrestricted Subsidiary, to the extent owned by a Loan Party or a Person that is
required to become a Loan Party, is pledged pursuant to (and to the extent
required by) the applicable Security Document, and the certificates representing
such stock, if any, together with stock powers duly executed in blank, are
delivered to the Administrative Agent. Notwithstanding anything to the contrary
contained in this Agreement, no Loan Party shall (A) own any Capital Stock other
than that in Unrestricted Subsidiaries (to the extent otherwise


129

--------------------------------------------------------------------------------





permitted hereunder) and its Subsidiaries or Investments permitted pursuant to
Section 6.07 (including in Unrestricted Subsidiaries) or (B) other than as
permitted by clause (b) below, own any interest in a Joint Venture.
(b)    Notwithstanding anything to the contrary in clause (a) above, the Loan
Parties may enter into and maintain ownership interests in Joint Ventures to
provide food and beverage, golf course services or other amenities to be
provided to or for the benefit of patrons of the Project at venues at or near
the Project; provided, however, (i) in no case will any Joint Venture formed
pursuant to this clause (b) conduct gaming or gaming related activities and (ii)
all Investments in any such Joint Venture by a Loan Party are permitted by
Section 6.07.

Section 6.16.    Fiscal Year. The Borrower shall not, and shall not permit any
other Loan Party to, change its Fiscal Year‑end from December 31.

Section 6.17.    Limitation on Hedging Agreements. The Borrower shall not, and
shall not permit any other Loan Party to, enter into any Hedging Agreement other
than any such agreement required hereunder or otherwise entered into to hedge
against fluctuations in (i) interest rates or currency, and (ii) electricity and
natural gas prices; provided that, in each case, such agreements or arrangements
shall not have been entered into for speculation purposes and shall have been
incurred in the ordinary course of business.

Section 6.18.    Permitted Activities of the Equity Pledgor. The Borrower shall
cause the Equity Pledgor not to (i) sell or otherwise dispose of any Capital
Stock in the Borrower; or (ii) fail to hold itself out to the public as a legal
entity separate and distinct from the Loan Parties. Notwithstanding the
foregoing, this Section 6.18 shall not be deemed to restrict an Equity Pledgor
Transaction.

ARTICLE VII.    

EVENTS OF DEFAULT

Section 7.01.    Events of Default. In case of the happening of any of the
following events (“Events of Default”):
(a)    any representation or warranty made or deemed made by a Company in any
Loan Document, or any representation, warranty, statement or certificate given
by a Company in writing in connection with or pursuant to any Loan Document,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished by or on behalf of a Loan Party; provided that,
if a representation and warranty contains a materiality or Material Adverse
Effect qualification, the materiality qualifier in this Section 7.01(a) shall be
disregarded for purposes of such representation and warranty;
(b)    default shall be made by a Loan Party in the payment of any principal of
any Loan or the reimbursement of any drawing under any Letter of Credit when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof (whether voluntary or mandatory) or by
acceleration thereof or otherwise;


130

--------------------------------------------------------------------------------





(c)    default shall be made by a Company in the payment of any interest on any
Loan or any drawing under any Letter of Credit or any Fee or any other amount
(other than an amount referred to in clause (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five (5) days;
(d)    default shall be made in the due observance or performance by the
Borrower or any other Loan Party of any covenant, condition or agreement
contained in Section 5.01(f), Section 5.02, Section 5.05 (to the extent it
applies to acquisition or maintenance of insurance), Section 5.07, Section 5.15
or Section 5.18 or in Article VI (subject, in the case of Section 6.08 to the
cure rights set forth in Section 7.03);
(e)    Intentionally Omitted;
(f)    default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in clauses (b), (c), (d) or (e) above) and such default
shall continue unremedied for a period of thirty (30) days after the earlier of
(i) any officer of a Company becoming aware of such default or (ii) receipt by
any Company of written notice from the Administrative Agent or any Lender of
such default;
(g)    with respect to any Material Indebtedness, (i) any Loan Party shall fail
to pay any principal or interest, regardless of amount, due in respect of such
Indebtedness, when and as the same shall become due and payable (after the
expiration of any related grace or cure periods provided thereunder), or
(ii) any other breach or default by any Loan Party occurs with respect to any
other term of Material Indebtedness that results in such Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice) the holder or holders of such Indebtedness or any trustee
or agent on its or their behalf to cause such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that, upon the cure or waiver of such default
(so long as prior to the acceleration of such Indebtedness), the Event of
Default hereunder shall no longer exist;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of any Company, under any
Debtor Relief Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the Property of any Company or (iii) the winding-up,
dissolution, split-up or liquidation of any Company; and such proceeding or
petition shall continue for sixty (60) days without having been dismissed,
bonded, or discharged, or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)    any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the Property of any Company, (iv) file an answer admitting
the material allegations of a petition filed against it in any


131

--------------------------------------------------------------------------------





such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 for all the Loan Parties and the Equity Pledgor (to the
extent not paid or adequately covered by insurance as to which the solvent and
unaffiliated insurance companies have acknowledged coverage) or other judgments
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect shall be rendered against any Loan Party or the
Equity Pledgor, or any combination thereof, and the same shall remain
undischarged, unvacated or unbonded for a period of forty-five (45) consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of any
Company to enforce any such judgment;
(k)    an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in liability of
any Loan Party that could reasonably be expected to result in a Material Adverse
Effect;
(l)    (i) any Guarantee under the Subsidiary Guaranty or the Equity Pledge
Agreement for any reason shall cease to be in full force and effect (other than
pursuant to its terms) or shall be deemed null and void, (ii) any of the
Borrower or the Subsidiary Guarantors shall deny in writing that it has any
further liability under the Subsidiary Guaranty, or (iii) the Equity Pledgor
shall deny in writing that it has any further liability under the Equity Pledge
Agreement (in each case other than as a result of the discharge of such
Subsidiary Guarantor, the Equity Pledgor in accordance with the terms of the
Loan Documents);
(m)    any of the Loan Documents shall cease, for any reason (other than
pursuant to the terms thereof), to be in full force and effect or shall be
deemed null and void, or any Company party thereto shall so assert in writing or
shall assert in writing that any provision of any Loan Document is not in full
force and effect (other than pursuant to its terms) or shall otherwise contest
the validity or enforceability of any Loan Document in writing;
(n)    any Lien purported to be created under any Security Document and extended
to assets with a value in the aggregate in excess of $2,000,000 shall cease to
be, or shall be asserted in writing by any Company party thereto not to be, a
valid and perfected, with the priority required by the Loan Documents (except,
in each case, as otherwise provided in this Agreement or such Security
Document), Lien on any Collateral covered thereby (or any such Lien shall be
deemed to be null and void) other than (x) as a result of the sale or other
disposition of the Collateral in a transaction permitted under the Loan
Documents to a Person that is not a Loan Party or (y) as a result of the
Collateral Agent’s failure to maintain possession of any equity certificates or
other instruments delivered to it under the Loan Documents;
(o)    there shall have occurred a Change in Control;
(p)    a License Revocation shall have occurred and continue for seven (7)
consecutive Business Days;


132

--------------------------------------------------------------------------------





(q)    there shall have occurred the termination of, or the receipt by any Loan
Party of notice of the termination of, or the occurrence of any event or
condition which constitutes an event of default by a Loan Party (which has not
been cured following any applicable grace period (after giving effect to any
standstill or any extension with respect thereto) provided to a Loan Party
thereunder) under or permit the termination of the Ground Lease, the
Entertainment Village Lease or the Golf Course Lease; or
(r)    there shall have occurred an “Event of Default” under (and as defined in)
the Term Loan Agreement; provided that, upon the cure or waiver of such default
(so long as prior to the acceleration of such Indebtedness), the Event of
Default under this clause (r) shall no longer exist.
then, and in every such event (other than an event described in clause (h) or
(i) above, in which case such actions shall occur automatically as further set
forth below), and at any time thereafter during the continuance of such event
either or both of the following actions may be taken: (i) the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, terminate forthwith the Commitments (and in the event of any such
termination of the Commitments, the obligation of the Issuing Bank to issue any
Letter of Credit shall immediately terminate) and (ii) the Administrative Agent
may, and at the request of the Required Lenders shall, declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Loan Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; the Administrative Agent shall direct the Borrower to provide
(and the Borrower agrees upon receipt of such notice to provide) to
Administrative Agent such additional amounts of cash, to be held as security for
reimbursement obligations with respect to Letters of Credit then outstanding,
equal to the Letter of Credit Obligations at such time; and the Administrative
Agent shall have the right (directly or through the Collateral Agent) to take
all or any actions and exercise any remedies available to a secured party under
the Security Documents (subject to the terms of the Intercreditor Agreement),
the other Loan Documents or applicable law or in equity; and in any event
described in clause (h) or (i) above, all of the Commitments shall automatically
terminate, the obligation of the Issuing Bank to issue any Letter of Credit
shall immediately terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; the Borrower shall provide to
Administrative Agent such additional amounts of cash, to be held as security for
reimbursement obligations with respect to Letters of Credit then outstanding,
equal to the Letter of Credit Obligations at such time; and the Administrative
Agent shall have the right (directly or through the Collateral Agent) to take
all or any actions and exercise any remedies available to a secured party under
the Security Documents or applicable law or in equity.


133

--------------------------------------------------------------------------------






Section 7.02.    Application of Proceeds. Except as expressly provided elsewhere
in the Loan Documents and subject to the provisions of the Intercreditor
Agreement, after the exercise of remedies provided for under this Agreement or
the other Loan Documents (or after the Loans have become immediately due and
payable (whether due to acceleration or otherwise)) any amounts received on
account of the Obligations (including all proceeds received by the
Administrative Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral but excluding the payment of
current interest or interest paid as a form of adequate protection in any
insolvency or liquidation proceeding) shall be applied in full or in part by the
Administrative Agent against the Obligations in the following order of priority:
First, to the payment of that portion of the Obligations constituting Fees,
indemnities (other than unasserted contingent indemnification obligations),
expenses and other amounts (including fees, charges and disbursements of counsel
to the Agents) payable to the Agents in their capacities as such (including all
costs and expenses of any sale, collection or other realization upon Collateral
or any expenditures in connection with the preservation of Collateral), together
with interest on each such amount from and after the date such amount is due,
owing or unpaid until paid in full;
Second, to the payment of that portion of the Obligations constituting Fees and
indemnities (other than unasserted contingent indemnification obligations) and
other amounts, (other than principal and interest) payable to the Lenders and
the Issuing Bank, ratably among them in proportion to the respective amounts
described in this clause payable to them together with interest on each such
amount from and after the date such amount is due, owing or unpaid until paid in
full;
Third, to the payment of that portion of the Obligations (including, for the
avoidance of doubt, interest which, but for the filing of a petition in
bankruptcy with respect to any Company would have accrued on any such
Obligation, whether or not a claim is allowed or allowable against any Company
for such interest in the related bankruptcy proceeding) constituting accrued and
unpaid interest on the Loans and other Obligations under the Loan Documents,
ratably among the Lenders in proportion to the respective amounts described in
this clause payable to them;
Fourth, to the payment of that portion of the Obligations constituting unpaid
principal of the Loans, breakage, termination or other payments under Specified
Cash Management Agreements (in an aggregate amount up to $1,000,000 in respect
of payments under Specified Cash Management Agreements under this clause
Fourth), reimbursement obligations under Letters of Credit and to Cash
Collateralize the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, the Specified Cash Management Counterparties and the Issuing Bank
in proportion to the respective amounts described in this clause held by them;
Fifth, to the payment of all other Obligations owing under or in respect of the
Loan Documents and the Specified Cash Management Agreements that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and


134

--------------------------------------------------------------------------------





Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Requirements of Law.
Subject to Sections 2.04 and 2.23, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall thereafter be applied to satisfy drawings under such Letters of Credit as
they occur. If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied in accordance with this Section 7.02.
For the avoidance of doubt, notwithstanding any other provision of any Loan
Document to the contrary, no payment received from the Equity Pledgor or
Subsidiary Guarantor that is not a Qualified ECP Guarantor shall be applied by
the Administrative Agent or any other Secured Party to the payment of any
Excluded Swap Obligations.

Section 7.03.    Right to Cure. Notwithstanding anything to the contrary
contained in Section 7.01, for purposes of determining whether an Event of
Default has occurred under any financial covenant set forth in Section 6.08(a)
or Section 6.08(b), any proceeds of cash equity contributions (in the form of
common equity or other equity having terms reasonably acceptable to the
Administrative Agent) or cash proceeds of Subordinated Indebtedness received by
the Borrower from the Sponsor, in each case, after the last day of any Fiscal
Quarter and on or prior to the day that is ten (10) days after the day on which
financial statements are required to be delivered for that Fiscal Quarter (such
date being hereinafter referred to as the “Subject Date”) will, at the written
request of the Borrower (such request to be made at the time of the Borrower’s
receipt of such proceeds), be included in the calculation of Consolidated
Adjusted EBITDA solely for the purposes of determining compliance with the
financial covenants at the end of such Fiscal Quarter and any subsequent period
that includes such Fiscal Quarter (any such equity contribution or Subordinated
Indebtedness, a “Specified Equity Contribution”); provided that (a) the Borrower
shall not be permitted to so request that a Specified Equity Contribution be
included in the calculation of Consolidated Adjusted EBITDA with respect to any
Fiscal Quarter unless, after giving effect to such requested Specified Equity
Contribution, there will be a period of at least two Fiscal Quarters in the
Relevant Four Fiscal Quarter Period in which no Specified Equity Contribution
has been made (it being understood that this clause (a) shall not apply until
the fourth full Fiscal Quarter tested pursuant to the financial covenants set
forth in Section 6.08), (b) no more than five (5) Specified Equity Contributions
will be made in the aggregate prior to the Scheduled Maturity Date, (c) the
amount of any Specified Equity Contribution in any Fiscal Quarter shall not
exceed the amount required to cause the Borrower to be in compliance with the
financial covenants, (d) all Specified Equity Contributions and the use of
proceeds therefrom will be disregarded for all other purposes under the Loan
Documents (including calculating Consolidated Adjusted EBITDA for purposes of
determining basket levels or carve-outs and other items governed by reference to
Consolidated Adjusted EBITDA, and for purposes of Restricted Junior Payment
allowances) and (e) to the extent that the proceeds of any Specified Equity
Contribution are used to repay Indebtedness, such Indebtedness shall not be
deemed to have been repaid for purposes of calculating the Interest Coverage
Ratio or the First Lien Leverage Ratio for the applicable Relevant Four Fiscal
Quarter Period. For purposes of this paragraph, the term “Relevant Four Fiscal
Quarter Period” shall mean, with respect to any requested Specified Equity
Contribution, the four Fiscal Quarter


135

--------------------------------------------------------------------------------





period ending on (and including) the Fiscal Quarter in which Consolidated
Adjusted EBITDA will be increased as a result of such Specified Equity
Contribution. Notwithstanding anything herein to the contrary, (i) with respect
to any Event of Default arising solely under Section 6.08(a) or Section 6.08(b),
prior to the Subject Date associated therewith, none of Administrative Agent,
Collateral Agent nor any Lender shall exercise any rights or remedies pursuant
to Article VII or any other provision of any Loan Document or applicable law
solely on the basis of such Event of Default having occurred and being
continuing; provided that, for purposes of clarification, the foregoing shall
not be deemed to permit the Borrower or any other Loan Party to request Loans or
take any other actions during the pendency of any Event of Default arising
Section 6.08(a) or Section 6.08(b) that would otherwise be prohibited by the
Loan Documents while any Default or Event of Default has occurred and is then
continuing, and (ii) if, after giving effect to the foregoing recalculations,
the requirements of Section 6.08(a) or Section 6.08(b) shall be satisfied, then
the requirements of Section 6.08(a) or Section 6.08(b) shall be deemed satisfied
as of the end of the relevant Fiscal Quarter with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach of Section 6.08(a) and/or Section 6.08(b) that had occurred (and any
resultant Default or Event of Default) shall be deemed retroactively not to have
occurred for the purposes of this Agreement (including for purposes of Section
4.02).

ARTICLE VIII.    

AGENTS AND ARRANGER

Section 8.01.    Appointment of Agents. Each of the Lenders (including the
Issuing Bank) hereby irrevocably appoints (a) Fifth Third Bank, as the
Administrative Agent, (b) Fifth Third Bank, as Lead Arranger, (c) Nomura
Securities International, Inc., as Lead Arranger, and (d) Fifth Third Bank, as
Collateral Agent. Each Agent hereby agrees to act upon the express conditions
contained herein and the other Loan Documents, as applicable. The provisions of
this Article VIII (other than Section 8.09(a), which shall also be for the
benefit of the Borrower) are solely for the benefit of the Agents and the
Lenders and no Company shall have any rights as a third party beneficiary of any
of the provisions thereof. In performing its functions and duties hereunder,
each Agent shall act solely as a representative and on behalf of the Lenders and
the other Secured Parties and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
any Company. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to an
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. Each of the
Agents, without consent of or notice to any party hereto, may assign any or all
of its rights hereunder to any of its Affiliates.

Section 8.02.    Powers and Duties. Each Lender irrevocably authorizes each
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto, including taking any action as a contractual representative of the
Lenders. Each Agent shall


136

--------------------------------------------------------------------------------





have only those duties and responsibilities that are expressly specified herein
and the other Loan Documents. Each Agent may exercise such powers, rights and
remedies and perform such duties and responsibilities by or through any one or
more co-agents, sub-agents or attorneys-in-fact appointed by it. Each Agent and
any such co-agent or sub-agent may perform any or all its duties and
responsibilities and exercise its rights, powers and remedies by or through
their respective Related Parties. Any such co-agent, sub-agent or
attorney-in-fact shall be entitled to the benefits of all provisions of this
Article VIII and Article IX as though such co-agents, sub-agents or
attorneys-in-fact were an Agent. The exculpatory provisions of this Article VIII
shall apply to any such co-agent, sub-agent or attorney-in-fact and to the
Related Parties of each Agent and any such co-agent, sub-agent or
attorney-in-fact, and shall apply to their respective activities in connection
with the syndication of the Facility provided for herein as well as their
respective activities as an Agent. No Agent shall be responsible for the
negligence or misconduct of any co-agents, sub-agents or attorneys-in-fact
appointed by it except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such co-agent,
sub-agent or attorney-in-fact. No Agent shall have, by reason hereof or any of
the other Loan Documents, a fiduciary or trustee relationship with, or any other
implied duties in respect of, any other Secured Party; and nothing herein or any
of the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any duties or obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein, and its duties and obligations hereunder shall be administrative in
nature. The Administrative Agent and the Collateral Agent are further authorized
by the Lenders to enter into amendments and agreements supplemental to this
Agreement or any other Loan Document for the purpose of curing any defect,
inconsistency, omission or ambiguity in this Agreement or any other Loan
Document to which the Administrative Agent or the Collateral Agent is a party or
to effect administrative changes that are not adverse to any Lender (in each
case without any consent or approval by the Lenders).

Section 8.03.    General Immunity.
(a)    No Responsibility for Certain Matters. None of the Agents or the Lead
Arranger shall be responsible to any other Agent or Lead Arranger or any Lender,
or be required to ascertain or inquire as to, (i) any statement, recital,
warranty or representation (in each case whether written or oral) made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document (including financial statements) delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the execution, validity, enforceability, effectiveness,
genuineness, sufficiency or collectability of any Loan Document or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Security Documents, (v) the value or
sufficiency of any Collateral, (vi)  the use of proceeds of the Loans or the use
of any Letter of Credit, (vii) the existence or possible existence of any
Default or Event of Default, (viii) the financial condition or business affairs
of any Company or any other Person liable for the payment of any Obligations or
(ix) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent or Lead Arranger, or, in each such case, to make any
disclosures with respect to the foregoing to the extent expressly required by
the terms of the Loan Documents.


137

--------------------------------------------------------------------------------





Except as expressly set forth in the Loan Documents, none of the Agents or the
Lead Arranger shall have any duty to disclose, nor shall it be liable for the
failure to disclose, any information relating to any Sponsor, any Company or any
Unrestricted Subsidiary that is communicated to or obtained by it or any of its
Affiliates in any capacity. Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans or the Letter of Credit
Obligations or the component amounts thereof.
(b)    Exculpatory Provisions. None of the Agents, the Lead Arranger or any of
their respective Related Parties shall be liable to the other Agents, Lead
Arranger, any Lender or any other Person for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent,
Lead Arranger, or Related Party shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 9.08 and 7.01) or (ii) unless
taking or not taking such action constituted gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by a final and
nonappealable judgment. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any right,
power, discretion or authority vested in it hereunder or thereunder unless and
until such Agent shall have received written instructions in respect thereof
from the Required Lenders (or such other number or percentage of Lenders as
expressly provided for herein or in the other Loan Documents) and, upon receipt
of such instructions from the Required Lenders (or such other Lenders, as the
case may be), such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions; provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt, any action that may be in violation
of the automatic stay under any Debtor Relief Law or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. Without prejudice to the generality of the
foregoing, (i) each of the Agents and the Lead Arranger shall be entitled to
rely, and shall be fully protected, and shall not incur any liability, in
relying, upon any notice, request, certificate, consent, communication,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person or Persons, and shall be entitled to rely and shall be fully protected,
and shall not incur any liability, in relying on, and taking or not taking any
actions in accordance with, opinions and judgments of attorneys (who may be
attorneys for any of the Companies), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or under any of the other Loan
Documents in accordance with the instructions of the Required Lenders (or such
other Lenders as may be expressly provided for herein or in the other Loan
Documents). Each of the Agents and the Lead Arranger also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
other Credit Extension, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the


138

--------------------------------------------------------------------------------





satisfaction of a Lender or the Issuing Bank, each of the Agents and the Lead
Arranger may presume that such condition is satisfactory to such Lender or the
Issuing Bank unless such Agent or Lead Arranger shall have received written
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or other Credit Extension or the issuance of any such Letter of
Credit.

Section 8.04.    Notice of Default. None of the Agents or the Lead Arranger
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless such Agent or the Lead Arranger has received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or
such other Lenders as may be required to give such direction pursuant to the
terms of this Agreement); provided, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.

Section 8.05.    Agents and Arranger Entitled to Act as Lenders. Being an Agent
or the Lead Arranger, or an Affiliate of an Agent or the Lead Arranger, shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, such Agent or the Lead Arranger or such Affiliate, in its
individual capacity as a Lender hereunder. With respect to its participation in
the Loans and the Letters of Credit, each of the Agents and the Lead Arranger
and the Affiliates of the Agents and the Lead Arranger shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each of the Agents and the Lead Arranger, as the case may be, in its individual
capacity. Any Agent or the Lead Arranger or any Affiliate of an Agent or the
Lead Arranger may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Sponsors, the Companies or any of their respective Affiliates
as if it (or its Affiliate) were not performing the duties specified herein, and
may accept fees and other consideration from the Sponsors, the Companies or any
of their respective Affiliates for services in connection herewith and otherwise
without having to account for the same to the Lenders. In addition, the Lenders
(i) understand and acknowledge that any Agent and/or its Affiliates have and may
in the future enter into business relationships and transactions with the
Sponsor and/or Sponsor’s Affiliates (including as an investor in funds of the
Sponsor and/or its Affiliates) and (ii) waive any conflict resulting therefrom
and the result of any decisions made or actions taken or not taken by any Agent
or its Affiliates that may in any manner be influenced by such business
relationships or transactions.

Section 8.06.    Lenders’ Representations, Warranties and Acknowledgement.
(a)    Each of the Lenders and the Issuing Bank expressly acknowledges and
agrees that none of the Agents, the Lead Arranger or any of their respective
officers, directors, employees,


139

--------------------------------------------------------------------------------





agents, counsel, attorneys in fact or other affiliates has made any
representations or warranties to such Lender or the Issuing Bank and that no act
by any of the Agents or the Lead Arranger hereafter taken, including any review
of the affairs of any Sponsor, any Company or any of their respective
Affiliates, shall be deemed to constitute a representation or warranty by such
Agent or the Lead Arranger or the Issuing Bank to any Lender. Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon any Agent, the Lead Arranger, any other Lender or counsel to the
Lead Arranger or any Agent, or any of their respective officers, directors,
employees, agents, other Related Parties or counsel, and based on the financial
statements of any Sponsor, any Company or any of their respective Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Sponsors and the Companies and other Persons, its review of the
Loan Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the transactions contemplated hereby. Each of the
Lenders and the Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent, the Lead Arranger, any other Lender or counsel
to the Lead Arranger, or any Agent or any of their respective officers,
directors, employees, other Related Parties and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. None of the Agents or the Lead Arranger shall be required to
keep itself informed as to the performance or observance by any Sponsor or any
Company of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, any Sponsor or any Company. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders and the Issuing Bank by the Administrative Agent under this Agreement or
any of the other Loan Documents, none of the Agents or the Lead Arranger shall
have any duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of any Sponsor or any Company
or Affiliate thereof which may come into possession of any Agent, the Lead
Arranger or any of their respective officers, directors, employees, agents,
attorneys in fact or other Affiliates. None of the Agents or Lead Arranger shall
have any responsibility with respect to the accuracy of or the completeness of
any information provided to the Lenders. Each of the Lenders and the Issuing
Bank acknowledges that the Lead Arranger’s and the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Lead Arranger and the Administrative Agent and is
not acting as counsel to any Lender or the Issuing Bank.
(b)    In determining compliance with any condition hereunder to the making of a
Loan on the Closing Date that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender upon delivery by such Lender of its signature page
to a Lender Addendum, and each such Lender shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent or the Required Lenders (or such
other Lenders as may be required to give such approvals), as applicable, on the
date of delivery of such signature page.


140

--------------------------------------------------------------------------------






Section 8.07.    Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent and the Lead Arranger, to the
extent that such Agent or the Lead Arranger shall not have been reimbursed by
any Company, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent or Lead Arranger in exercising its powers, rights and remedies or
performing its duties and responsibilities hereunder or under the other Loan
Documents or otherwise in its capacity as such Agent or Lead Arranger in any way
relating to or arising out of this Agreement or the other Loan Documents;
provided, subject to Section 8.03(b)(ii), no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely from such Agent’s or the Lead Arranger’s gross negligence or willful
misconduct. If any indemnity furnished to any Agent or Lead Arranger for any
purpose shall, in the opinion of such Agent or Lead Arranger, be insufficient or
become impaired, such Agent or Lead Arranger may call for additional indemnity
or advance of funds and cease, or not commence, to do the acts indemnified
against until such additional indemnity or advance of funds is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Agent or Lead Arranger against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided, further, subject to Section 8.03(b)(ii),
this sentence shall not be deemed to require any Lender to indemnify any Agent
or the Lead Arranger against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement that is found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
solely from such Agent’s or Lead Arranger’s gross negligence or willful
misconduct.

Section 8.08.    Successor Agents. Any Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to the Lenders, the Borrower and
any other Agent. Upon any such notice of resignation, the Required Lenders shall
have the right, upon five (5) Business Days’ notice to the Borrower, to appoint
a successor for such resigning Agent; provided that if no such successor(s)
shall have been so appointed by the Required Lenders and accepted such
appointment within thirty (30) days after the resigning Agent gives notice of
its resignation, then the resigning Agent may on behalf of the Lenders appoint a
successor for such resigning Agent. Whether or not a successor has been
appointed, such resignation shall become effective thirty (30) days after the
resigning Agent has given notice of its resignation. Upon the acceptance of any
appointment as the applicable Agent hereunder by an applicable successor, such
successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the such Agent and the retiring Agent shall
promptly (i) to the extent in its possession, transfer to such successor all
sums, Capital Stock and other items of Collateral held under the Security
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the applicable
successor Agent under the Loan Documents, and (ii) execute and deliver to such
successor such amendments to financing statements, and take such other actions,
as may be necessary or appropriate in connection with the assignment to such
successor of the security interests created under the Security Documents,
whereupon such retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by such Agent on behalf of the Lenders or
the Issuing Bank


141

--------------------------------------------------------------------------------





under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(y) except for any fee, expense or indemnity payments owed to the retiring
Agent, all payments, communications and determinations provided to be made by,
to or through such Agent shall instead be made by or to each Lender and the
Issuing Bank directly, until such time, if any, as the Required Lenders or the
retiring Agent appoint a successor Agent as provided for above. The fees payable
by the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After any retiring Agent’s resignation hereunder as such Agent the provisions of
this Article VIII and Section 9.05 shall inure to its benefit, as well as to the
benefit of its sub-agents and their respective Related Parties, as to any
actions taken or omitted to be taken by it while it was such Agent hereunder. In
the event any Agent, by any final determination by a Gaming Authority pursuant
to applicable Gaming Laws (x) has been determined as “unsuitable” or
“disqualified” to act in its capacity under the Loan Documents as such Agent or
(y) has been denied the issuance of any license or other approval required under
applicable Gaming Laws to be held by it as such Agent, such Agent shall resign
in accordance with this Section 8.08.
Any successor Administrative Agent (or if there is no successor, one of the
Lenders appointed by the Required Lenders that accepts such appointment) shall
also simultaneously replace the then existing Administrative Agent and the then
existing Administrative Agent shall be fully released as “Issuing Bank”
hereunder pursuant to documentation in form and substance reasonably
satisfactory to the then existing Administrative Agent, and any successor
Administrative Agent appointed pursuant to this Section 8.08 shall, upon its
acceptance of such appointment, become the successor “Issuing Bank” for all
purposes hereunder.

Section 8.09.    Loan Documents.
(a)    Agents under Loan Documents. Each Lender hereby further authorizes the
Administrative Agent (or, if applicable, the Collateral Agent) on behalf of and
for the benefit of the Secured Parties, to be the representative of the Secured
Parties with respect to the Subsidiary Guaranty, the Collateral, each of the
Security Documents and each of the other Loan Documents. Without further written
consent or authorization from the Lenders or any other Secured Parties, the
Administrative Agent or the Collateral Agent may (and at the written request and
expense of the Borrower, shall) execute any documents or instruments necessary
to (i) release any Lien encumbering any item of Collateral that is the subject
of a sale or other disposition of assets permitted under this Agreement or the
other Loan Documents or to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 9.08) have otherwise
consented or which constitutes Excluded Collateral (or otherwise subordinate any
Lien to any Senior Permitted Lien of the types described in Section 6.02(d),
(e), (g), (j), (m), (u), (v) or (cc), (ii) release any Subsidiary Guarantor from
the Pledge and Security Agreement in accordance with the terms thereof or from
the Subsidiary Guaranty in accordance with the terms thereof or with respect to
which the Required Lenders (or such other Lenders as may be required to give
such consent under Section 9.08) have otherwise consented, or (iii) release the
Equity Pledgor from the Equity Pledge Agreement to which the Equity Pledgor is a
party in connection with an Equity Pledgor Transaction. Additionally, the
Lenders irrevocably authorize the Administrative Agent or the Collateral Agent
to release any Lien on any property granted to or held by the Collateral Agent
in their behalf under


142

--------------------------------------------------------------------------------





any Loan Document and to release any Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty upon termination of all Commitments and payment in
full of all Obligations (other than obligations under Specified Cash Management
Agreements for which acceptable alternative arrangements have been made with,
and agreed to by, the applicable Specified Cash Management Counterparties). In
the event that any Loan Party incurs any Indebtedness under an FF&E Agreement
(as defined in the Term Loan Agreement) in respect of any assets owned by any
Loan Party prior to the incurrence of such Indebtedness, and such assets are to
become Specified FF&E Collateral (as defined in the Term Loan Agreement) under
such FF&E Agreement (as defined in the Term Loan Agreement), any Liens created
by any Loan Document in respect of such assets shall be automatically released
upon the incurrence of such Indebtedness and the Administrative Agent and the
Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by a Loan
Document in respect of such assets. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Collateral Agent’s
authority to release its interest in particular types or items of property, or
the Administrative Agent’s authority to release any Subsidiary Guarantor from
its obligations under the Guaranty pursuant to this Section 8.09. No Agent shall
be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Collateral Agent’s
Lien thereon, or any certificate prepared by any Company in connection
therewith, nor shall any Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.
(b)    Right to Enforce Loan Documents and Realize on Collateral.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Companies or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent or the Collateral Agent or as the Required Lenders may
require or otherwise direct, for the benefit of all the Lenders or the Secured
Parties, as applicable; provided, however, that the foregoing shall not prohibit
(i) any Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as an Agent) hereunder and under
the other Loan Documents, (ii) the Issuing Bank from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank)
hereunder and under the other Loan Documents, (iii) any Lender from exercising
setoff rights in accordance with, and subject to, the terms of this Agreement,
or (iv) any Lender from filing proofs of claim on its own behalf during the
pendency of a proceeding relative to any Company under any Debtor Relief Law. In
furtherance of the foregoing, (x) no Secured Party (other than the Collateral
Agent) shall have any right individually to realize upon any of the Collateral
and (y) in the event of a foreclosure or similar enforcement actions by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, any Lender may be the purchaser of any or all of such
Collateral at any such sale but only the Collateral Agent, as representative of
the Secured Parties (and not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a


143

--------------------------------------------------------------------------------





credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale or other disposition.

Section 8.10.    No Liability. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the Lead Arranger, in
its capacity as such, shall not have any duties or responsibilities or incur any
liability, under this Agreement or any other Loan Document; provided, that the
Lead Arranger shall be a third party beneficiary to, and entitled to all
benefits, of this Article VIII and Section 9.05 and entitled to enforce the same
as a third party beneficiary, as if a direct party hereto. Notwithstanding
anything to the contrary contained in this Agreement, the Collateral Agent, in
its capacity as such, shall not have any duties or responsibilities and shall
not incur any liability, under this Agreement (for purposes of clarification, it
being understood that the foregoing shall not limit the duties, responsibilities
or liabilities of the Collateral Agent under any other Loan Document or
agreement to which it may be a party); provided, that the Collateral Agent shall
be a third party beneficiary to, and entitled to all benefits, of this Article
VIII and Section 9.05 and entitled to enforce the same as a third party
beneficiary, as if a direct party hereto.

Section 8.11.    Withholdings. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the forms or other
documentation required by Section 2.19 are not delivered to the Administrative
Agent, then the Administrative Agent may withhold from any payment to any Lender
not providing such forms or other documentation, an amount equivalent to the
applicable withholding tax. If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 8.11. The provisions of this Section 8.11 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 8.12.    Specified Cash Management Agreement. No Specified Cash
Management Counterparty that obtains the benefits of Section 7.02 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision herein to
the contrary, the Administrative Agent shall not be


144

--------------------------------------------------------------------------------





required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Specified Cash Management Agreements, and Obligations
arising under Specified Cash Management Agreements shall be excluded from the
application of Section 7.02 unless, in each case the Administrative Agent has
received written notice of such Specified Cash Management Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the Borrower or the applicable Specified Cash Management Counterparty.

ARTICLE IX.    

MISCELLANEOUS

Section 9.01.    Notices.
(a)    Notices Generally. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (which may be by
facsimile), and, unless otherwise expressly provided herein (including as
provided in paragraph (b) below), shall be deemed to have been duly given or
made when delivered, or three (3) Business Days after being deposited in the
mail, postage prepaid, or, in the case of facsimile notice, when received,
addressed (a) in the case of the Borrower (or any other Loan Party), the
Administrative Agent, the Issuing Bank and the other parties below, as follows
and (b) in the case of the Lenders, as set forth in the Lender Addendum to which
such Lender is a party or, in the case of a Lender which becomes a party to this
Agreement pursuant to an Assignment and Acceptance, in such Assignment and
Acceptance or (c) in the case of any other Person, to such other address as such
Person may hereafter give notice to the other parties hereto:
Borrower and the
other Loan Parties:
Montreign Operating Company, LLC
204 State Route 17b
Monticello, New York 12701
Attention: Chief Executive Officer
Facsimile: (845) 807-0000


with a copy to (for informational purposes only and not constituting notice):
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Harris B. Freidus
Facsimile: (212) 492-0064
Telephone: (212) 373-3064
 
 
Fifth Third Bank as Administrative Agent:


Fifth Third Bank
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Loan Syndications/Judy Huls
Facsimile: (513) 534-0875
Telephone: (513) 534-4224
Email: judy.huls@53.com
 
 



145

--------------------------------------------------------------------------------





with a copy to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
Attention: Brett Rosenblatt, Esq.
Facsimile: 858-523-5450
Telephone: 858-523-5400
 
 
Fifth Third Bank as Collateral Agent:


Fifth Third Bank
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Loan Syndications/Judy Huls
Facsimile: (513) 534-0875
Telephone: (513) 534-4224
Email: judy.huls@53.com
 
 
with a copy to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
Attention: Brett Rosenblatt, Esq.
Facsimile: 858-523-5450
Telephone: 858-523-5400


Fifth Third Bank as Issuing Bank:


Fifth Third Bank
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Loan Syndications/Judy Huls
Facsimile: (513) 534-0875
Telephone: (513) 534-4224
Email: judy.huls@53.com



(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent in writing that it is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at


146

--------------------------------------------------------------------------------





its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    The Platform.
(i)    The Borrower hereby acknowledges that (A) the Lead Arranger or the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Companies hereunder and under the
other Loan Documents (collectively, the “Borrower Materials”) by posting the
Borrower Materials on SyndTrak Online or another similar electronic platform
(the “Platform”) and (B) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that wish to receive information only of a type that would be
publicly available with respect to the Companies or their securities if the
Companies were public reporting companies) (each, a “Public Lender”). The
Borrower hereby agrees that (W) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (X) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as containing only information of a
type that would be publicly available with respect to the Companies or their
securities if the Companies were public reporting companies for purposes of
United States federal and state securities laws (provided, however, to the
extent that such Borrower Materials constitute Information (as defined in
Section 9.16), they shall be treated as set forth in Section 9.16); (Y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (Z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
Loan Documents shall be deemed marked “PUBLIC” and notifications of changes in
the terms of the Facility shall be deemed marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information of a type that would not be publicly available
with respect to the Companies or their securities if the Companies were public
reporting companies. In addition, the Borrower hereby acknowledges and agrees
that all financial statements and certificates furnished pursuant to Section
5.01(b), Section 5.01(c) and Section 5.01(d) shall be deemed marked “PUBLIC”
unless any such financial statements or certificates contains material
non-public information.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform and expressly disclaim liability for
errors in, or omissions from, the Borrower Materials. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent party in
connection with the Borrower Materials or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Companies, any Lender, any other Agent or
any other Person for losses, claims, damages,


147

--------------------------------------------------------------------------------





liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Company’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Company, any
Lender, any Agent, the Lead Arranger or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the parties hereto may change its
address, telephone or facsimile number for notices and other communications
hereunder by notice to the other parties hereto. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(e)    Reliance by Agents and Lenders. The Agents, the Lead Arranger and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices) purportedly given by or on behalf of any Company even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Agents, the Lead Arranger, the Lenders
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Company. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any Company herein or in the documents,
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or in any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making of the Loans by the Lenders and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect until the
Obligations have been paid in full and the Commitments have been terminated. The
agreements of the Loan Parties set forth in Section 2.17(c), Section 2.18,
Section 2.19, Section 9.05 and Section 9.06 and the agreements of the Lenders
set forth in Section 2.16, Section 8.03(b) and Section 8.07 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of any Agent, Lead Arranger or Lender.

Section 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received


148

--------------------------------------------------------------------------------





counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

Section 9.04.    Successors and Assigns.
(a)    Whenever in this Agreement any of the parties hereto, the Agents, the
Lead Arranger or any Company is referred to, such reference shall be deemed to
include the permitted successors and assigns of such Person; and all covenants,
promises and agreements by or on behalf of the Companies, the Administrative
Agent, the Collateral Agent or the Lenders that are contained in this Agreement
or the other Loan Documents shall bind and inure to the benefit of their
respective successors and assigns.
(b)    Subject to the restrictions contained in the definition of “Eligible
Assignee” and this clause (b) (including the last sentence hereof), any Lender
may, without the consent of or notice to the Borrower or any other Person, in
accordance with applicable law, at any time and from time to time sell to one or
more Eligible Assignees (each, a “Participant”) participating interests in any
Loan owing to such Lender, any Commitment of such Lender or any other interest
of such Lender hereunder and under the other Loan Documents. In the event of any
such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement shall remain unchanged, such Lender
shall remain solely responsible for the performance thereof, such Lender shall
remain the holder of any such Loan for all purposes under this Agreement and the
other Loan Documents, and the Borrower, the Lead Arranger and the Agents shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Company therefrom, except to
the extent that such amendment, waiver or consent would increase the amount of
any Commitment or extend the period of any Commitment, reduce the principal of,
or interest on, the Loans or any Fees payable hereunder, postpone the date of
any scheduled amortization payments or the final maturity of the Loans, result
in the release of all or substantially all of the Collateral (except to the
extent such release is contemplated under, and in accordance with, this
Agreement or the other Loan Documents) or the release of all or substantially
all of the Guarantee obligations of the Subsidiary Guarantors under the
Subsidiary Guaranty (except to the extent such release is contemplated under,
and in accordance with, this Agreement or the other Loan Documents), in each
case to the extent subject to such participation. The Borrower agrees that if
amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence and continuance of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement and the Loans to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement (including
pursuant to Section 9.06), provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 2.16 as fully as if it were
a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Section 2.17(c), Section 2.18 and Section 2.19 with
respect to its participation in the Commitments and the Loans outstanding from
time to time as if it was a Lender;


149

--------------------------------------------------------------------------------





provided that, in the case of Section 2.18 and Section 2.19, such Participant is
in compliance with the requirements of said Section to the same extent as if it
were a Lender and acquired its interest by assignment (it being understood that
the documentation required under Section 2.19 shall be delivered to the
participating Lender) pursuant to Section 9.01(c) at the time such Participant
directly requests the benefits of Section 2.18 and Section 2.19 and provided,
further, that such Participant (A) agrees to be subject to the provisions of
Section 2.20 as if it were an assignee under Section 9.01(c) and (B) no
Participant shall be entitled to receive any greater amount pursuant to Section
2.18 or Section 2.19 than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. Notwithstanding anything to the contrary contained in this
Agreement, (x) for purposes of clarification, no Agent shall be under any duty
to ascertain, inquire into, monitor, enforce compliance with or otherwise make
any determinations with respect to the sales of participating interests pursuant
to this clause (b) (including (i) whether any Participant qualifies as an
Eligible Assignee and (ii) as to whether an Eligible Assignee is a Disqualified
Institution) and (y) neither any Agent nor any Lender (including any Lender
selling participating interests to a Participant but excluding any Participant
(who shall be liable to the Borrower in connection with such Participant not
qualifying as an Eligible Assignee including as a result of qualifying as a
Disqualified Institution)) shall be liable for any losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements of
any kind or nature whatsoever incurred or suffered by any Person (including the
Loan Parties) in connection with any Participant not qualifying as an Eligible
Assignee; provided that any Lender participating interests to a Participant
shall, as a condition to such sale, obtain a representation and warrant from
such Participant that as of the date of such sale such Participant qualifies as
an Eligible Assignee (which such Lender may accept in good faith but without due
inquiry).
(c)    Subject to the restrictions contained in this clause (c) (including the
last two sentences hereof) and the definition of “Eligible Assignee”, any Lender
(an “Assignor”) may, in accordance with applicable law and upon written consent
of the Administrative Agent and the Borrower (except in the case of assignments
of Loans or Commitments to any Lender, any Affiliate of the assigning Lender or
of another Lender or any Approved Fund, in which case the consent of the
Borrower shall not be required)) and the Issuing Bank (in each case not to be
unreasonably withheld, conditioned


150

--------------------------------------------------------------------------------





or delayed), at any time and from time to time assign to any Lender, any
Affiliate of the assigning Lender or of another Lender or any Approved Fund or
to an additional bank, financial institution or other entity that is an Eligible
Assignee (an “Assignee”) all or any part of its rights and obligations under
this Agreement pursuant to an Assignment and Acceptance, executed by such
Assignee, such Assignor and the Administrative Agent (and, where the consent of
the Borrower or the Issuing Bank is required pursuant to the foregoing
provisions, by the Borrower or the Issuing Bank) and delivered to the
Administrative Agent for its acceptance and recording in the Register, together
with a processing or recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent), an Administrative
Questionnaire from the Assignee (to the extent such Assignee is not a Lender)
and all applicable tax forms required pursuant to Section 2.19; provided, that
no such assignment to an Assignee (other than any Lender or any Affiliate of the
assigning Lender or of another Lender or any Approved Fund) shall be in an
aggregate principal amount of less than $1,000,000, unless otherwise agreed by
the Borrower and the Administrative Agent (provided, that for purposes of the
foregoing limitations only, any two or more Funds that concurrently invest in
Loans and are managed by the same investment advisor, or investment advisors
that are Affiliates of one another, shall be treated as a single Assignee or
Assignor); provided further, that the Borrower shall have deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof (and any consent of the Borrower to any assignment
(whether an affirmative or deemed consent) shall be deemed a determination by
the Borrower that the Assignee is not a Disqualified Institution of the type
described in clause (b) or (c) of the definition thereof as of the date of
assignment (for purposes of satisfaction of applicable criteria set forth in the
definition of Eligible Assignee)). Any such assignment shall be made as an
assignment of a proportionate part of all of the Assignor’s rights and
obligations under this Agreement with respect to the Loan or the Commitment so
assigned. Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with respect to Commitments and/or Loans as set forth therein, and
(y) the Assignor thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto). Notwithstanding any provision of this Section 9.04(c), the consent of
the Borrower shall not be required at any time when any Default under Section
7.01(c) or (h) or any Event of Default under Section 7.01(b), (c), (h) or (i)
shall have occurred and be continuing or the Loans then outstanding have become
or otherwise been declared due and payable in whole or in part by acceleration
or otherwise. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing


151

--------------------------------------------------------------------------------





Bank and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Furthermore, notwithstanding anything to the contrary
contained in this Agreement (x) for purposes of clarification, no Agent shall be
under any duty to ascertain, inquire into, monitor, enforce compliance with or
otherwise make any determinations with respect to whether any Assignee qualifies
as an Eligible Assignee (including as to whether an Eligible Assignee is a
Disqualified Institution), (y) neither any Agent nor any Lender (excluding any
Assignee (who shall be liable to the Borrower in connection with such Assignee
not qualifying as an Eligible Assignee) (including as the result of qualifying
as a Disqualified Institution) shall be liable for any losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever incurred or suffered by any
Person (including the Loan Parties) in connection with any Assignee not
qualifying as an Eligible Assignee (including as a result of qualifying as a
Disqualified Institution); provided that any Assignor shall, as a condition to
any assignment to an Assignee, obtain a representation and warranty from such
Assignee that as of the date of such assignment, such Assignee qualifies as an
Eligible Assignee (which such Assignor may accept in good faith but without due
inquiry) and (z) any consent of the Borrower to any assignment under this clause
(c) (whether an affirmative or deemed consent) shall be deemed a determination
by the Borrower that the Assignee is not a Disqualified Institution pursuant to
clause (b) or (c) of the definition thereof as of the date of assignment.
(d)    Upon its receipt of an Assignment and Acceptance executed by an Assignor
(other than the execution by a Terminated Lender or a Disqualified Institution
that has otherwise pursuant to this Agreement been deemed to have consented
thereto) and an Assignee (and, in any case where the consent of any other Person
is required by Section 9.04(c), by each such other Person), an Administrative
Questionnaire completed in respect of the Assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (c) above, if applicable, and any applicable tax forms, the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register. On or within five (5) Business
Days after such effective date, the Borrower, at its own expense, upon request,
shall execute and deliver to the Assignor and Assignee, respectively (in
exchange for any Note of the assigning Lender), a new Note or Notes to such
Assignee or its registered assigns in an amount equal to the Commitment or share
of outstanding Loans assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained any portion of the Commitments or
share of outstanding Loans, upon request, a new Note or Notes to the Assignor or
its registered assigns in an amount equal to such Commitments or share of
outstanding Loans, as the case may be, retained by it hereunder. Such new Note
or Notes shall otherwise be in the form of the Note or Notes replaced thereby.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide).


152

--------------------------------------------------------------------------------





(e)    For the avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 9.04 concerning assignments of Loans and
Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including any pledge or
assignment by a Lender of any Loan or Note to (x) any Federal Reserve Bank or
(y) any lender of a Lender, in each case, in accordance with applicable law;
provided that no such pledge or assignment shall release the relevant Lender
from any of its obligations under this Agreement or any other Loan Document.
(f)    The Borrower shall not, and shall ensure that none of the other Companies
will, assign or delegate any of its rights or duties hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent and each Lender, and any attempted assignment without such consent shall
be null and void.
(g)
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution pursuant to clauses (b) and (c) of the definition
thereof for the purpose of such assignment or participation). For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Acceptance with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this Section 9.04(g)(i) shall not be
void, but, in addition to any other rights or remedies the Borrower may have
with respect to such Disqualified Institution at law or in equity, the other
provisions of this Section 9.04(g) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of Section
9.04(g)(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may at its sole expense, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Commitment of such Disqualified Institution and repay all obligations of the
Borrower owing to such Disqualified Institution in connection with such
Commitment and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder (provided that in the event such Disqualified Institution does not


153

--------------------------------------------------------------------------------





execute an Assignment and Acceptance within one Business Day after having
received a request therefor, such Disqualified Institution shall be deemed to
have consented to such Assignment and Acceptance).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
each Disqualified Institution party hereto hereby agrees that the provisions of
Section 9.04(g)(i), 9.04(h) and 9.04(i) of the Term Loan Agreement (as in effect
on the Closing Date) (made applicable to all Loans of such Disqualified
Institution) shall in each case, be deemed applicable to it mutatis mutandis as
if it was an Affiliated Lender (as defined in the Term Loan Agreement)
thereunder, such provisions being incorporated into this clause (iii) by this
reference as though specifically set forth herein and made so applicable.
(iv)    No Agent shall be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce compliance with the
provisions of this Agreement or the other Loan Documents relating to
Disqualified Institutions. Without limiting the generality of the foregoing, no
Agent shall (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
‎Iinstitution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

Section 9.05.    Expenses; Indemnity.
(a)    Whether or not the Transactions shall be consummated, the Borrower agrees
to pay promptly (i) all the actual, reasonable and documented out-of-pocket
costs and expenses of the Agents, the Lead Arranger and the Issuing Bank in
connection with (v) the syndication of the Loans and Commitments, (w) the
negotiation, preparation, execution and administration of the Loan Documents,
(x) any consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby, (y) creating, perfecting and insuring Liens
on the Collateral in favor of the Collateral Agent, for the benefit of the
Secured Parties (including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees and title insurance premiums), and (z) the
custody or preservation of any of the Collateral, including reasonable fees,
expenses and disbursements of (I) outside counsel to the Agents, the Lead
Arranger and the Issuing Bank (such counsel to be limited to one general
transaction counsel, one local New York counsel, one local New York gaming
counsel and, if reasonably required, one local counsel in any other relevant
jurisdiction), and (II) the Insurance Advisor and any other appraisers, advisors
or consultants; and (ii) all actual and documented out-of-pocket costs and
expenses, including outside attorneys’ fees, disbursements and other charges and
costs of settlement, incurred by the Lead Arranger, any Agent or any Lender in
enforcing any Obligations of, or in collecting any payments due from, any
Company hereunder or under the other Loan Documents (or any other party to a
Subordination Agreement) (including in connection with the inspection of the
books and records of any Company, the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Security
Documents) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work‑out” or pursuant to any
insolvency or bankruptcy cases or proceedings (provided that, in the case of
this clause (ii), such reimbursement for attorneys’ fees


154

--------------------------------------------------------------------------------





shall be with respect to the Administrative Agent’s counsel and one set of
counsel for the Lenders as selected by the Required Lenders only (which shall
include in each case (I) workout or other specialty related counsel, (II)
general transaction related counsel, (III) local New York related counsel and
(IV) local New York gaming related counsel)), and in the case of an actual or
perceived conflict of interest as reasonably determined by the affected Person
or Persons, one additional set of counsel (including only one additional (I)
workout or other specialty related counsel, (II) general transaction related
counsel, (III) local New York related counsel and/or (IV) local New York gaming
related counsel) to each Person or group of affected Persons similarly situated
taken as a whole).
(b)    The Borrower agrees, whether or not the Transactions have been
consummated, to indemnify and defend each Agent, the Lead Arranger, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, and
shall pay or reimburse any such Indemnitee for, any and all documented losses,
claims, damages, liabilities and related costs and expenses, including
reasonable counsel fees, disbursements and other charges, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or the other
transactions contemplated hereby or thereby, (ii) any Loans or issuances of
Letters of Credit or the use of the proceeds therefrom, (iii) any claim,
litigation, investigation or proceeding and the prosecution and defense thereof
relating to any of the foregoing or the Transactions, whether or not any
Indemnitee is a party thereto and whether or not such claim, litigation,
investigation or proceeding is initiated by the Borrower or any Affiliate of the
Borrower or any other Person, (iv) actions of the Lead Arranger in arranging
and/or syndicating the Loans and/or the Facility, or (v) any actual or alleged
presence or Release of Hazardous Materials on any property owned or operated by
any Loan Party or any Unrestricted Subsidiary, or any Environmental Liability
related in any way to any Loan Party or any Unrestricted Subsidiary; provided
that such indemnity shall not, as to any Indemnitee, be available (A) to the
extent that such losses, claims, damages, liabilities or related costs and
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted primarily from the gross negligence or
willful misconduct of such Indemnitee or its Related Parties (and, upon any such
determination, any indemnification payments with respect to such losses, claims,
damages, liabilities or related costs and expenses previously received by such
Indemnitee shall be subject to reimbursement by such Indemnitee), (B) to the
extent arising out of claims or disputes between two or more Indemnitees (other
than any Indemnitee acting in their capacities as the Lead Arranger or Agent)
and that does not arise from an act or omission of the Borrower or any of its
Affiliates or (C) any settlement entered into by such Indemnitee without the
Borrower’s written consent, such consent not to be unreasonably withheld,
delayed or conditioned (provided, however, if at any time an Indemnitee shall
have requested that the Borrower reimburse such Indemnitee for legal or other
expenses in connection with investigating, responding to or defending any
proceeding, the Borrower shall be liable for any settlement of any proceeding
effected without the Borrower’s written consent if (a) such settlement is
entered into more than twenty (20) Business Days after receipt by the Borrower
of such request for reimbursement and (b) the Borrower shall not have reimbursed
such Indemnitee in accordance with such request prior to the date of such
settlement). To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this


155

--------------------------------------------------------------------------------





Section 9.05(b) may be unenforceable in whole or in part because they are
violative of any law or public policy, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all indemnified liabilities incurred by Indemnitees
or any of them.
(c)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and shall not permit any Loan Party to assert and shall cause
each Loan Party to waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(d)    To the extent permitted by applicable law and except to the extent
expressly provided for in Section 2.09, Section 2.17(c), Section 2.18, Section
2.19, Section 2.20 or Section 2.23, no Agent nor Lender shall assert, and each
Agent and each Lender hereby waives, any claim against any Company, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that this clause (d) shall in no manner limit any
Indemnitee’s rights pursuant to Section 9.05(b) with respect to special,
indirect, consequential or punitive damages payable by such Indemnitee to
another Person. The indemnity and other obligations of the Borrower under this
Section 9.05 shall not apply with respect to Taxes, other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

Section 9.06.    Adjustments; Setoff. Notwithstanding Section 8.09(b), if an
Event of Default shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, except to
the extent prohibited by law, with the prior written consent of the
Administrative Agent, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or any such Affiliate to or for
the credit or the account of any Loan Party against any or all of the
obligations of the Borrower and the other Loan Parties now or hereafter existing
under this Agreement and the other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document for amounts then due and owing and
although such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 9.06 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.


156

--------------------------------------------------------------------------------






Section 9.07.    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, HEREUNDER AND
THEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD
RESULT IN THE APPLICATION OF LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK).

Section 9.08.    Waivers; Amendment.
(a)    No failure or delay on the part of any Agent, the Lead Arranger or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents, the Lead Arranger and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by any Company therefrom shall
in any event be effective unless the same shall be permitted by Section 9.08(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement, any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Companies (to the extent party to the
relevant Loan Document) and the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and, in the case of an amendment or
modification, signed by the Loan Parties party hereto or thereto, and in any
case delivered to the Administrative Agent. Notwithstanding the foregoing, no
such agreement shall:
(i)    forgive or reduce the principal amount or extend the final scheduled date
of maturity of any Loan, reduce the amount of any reimbursement obligation in
respect of any Letter of Credit, reduce any Fee or the stated rate of any
repayment premium or interest payable hereunder or forgive the payment of any
Fee, repayment premium or interest payable hereunder or extend the scheduled
date of any payment thereof, increase the amount or extend the expiration date
of any Commitment of any Lender, extend the stated expiration date of any Letter
of Credit beyond the Commitment Termination Date or amend or modify the pro rata
requirements of Section 2.15(c), Section 2.16, Section 7.02, the pro rata
requirements of Section 2.05(a) or the definition of the term “Pro Rata Share”
in each case without the prior written consent of each Lender directly and
adversely affected thereby (such consent being in lieu of the consent of the
Required Lenders required pursuant to the first sentence of this Section 9.08(b)
other than in the case of an increase in any Commitment, which shall also
require the consent of the Required Lenders); provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate,”,


157

--------------------------------------------------------------------------------





(B) to waive any obligation of the Borrower to pay interest at the Default Rate
or (C) with respect to any additional extensions of credit pursuant hereto as
are approved by the Required Lenders, to include the Lenders advancing such
additional funds in the determination of “Pro Rata Share” on substantially the
same basis as the Commitments and the Loans funded thereunder.
(ii)    amend or modify the provisions of Section 9.04 (including amendments or
modifications to the definition of “Eligible Assignee” intended to limit (as
opposed to expand) those Persons qualifying thereunder), the provisions of this
Section 9.08(b) or the definition of the term “Required Lenders” or release all
or substantially all of Guarantee obligations of the Subsidiary Guarantors under
the Subsidiary Guaranty, in each case without the prior written consent of each
Lender (provided, that, with respect to any additional extensions of credit
pursuant hereto as are approved by the Required Lenders, the consent of the
Required Lenders only shall be required to include the Lenders advancing such
additional funds in the determination of “Required Lenders” on substantially the
same basis as the Commitments and the Loans funded thereunder);
(iii)    release all or substantially all of the Collateral or any material
guarantor of the Obligations in any transaction or series of related
transactions (except to the extent such release is contemplated under, and in
accordance with, this Agreement or the other Loan Documents and except in
connection with a “credit bid” undertaken by the Administrative Agent or the
Collateral Agent at the direction of the Required Lenders pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of Title 11 of the United States
Code entitled “Bankruptcy,” as now and hereafter in effect, or any successor
statute or other sale or disposition of assets in connection with an enforcement
action with respect to Collateral permitted pursuant to the Loan Documents (in
which case only the consent of the Required Lenders will be needed for such
release)) without the prior written consent of each Lender;
(iv)    amend, modify, supplement or waive any condition precedent set forth in
Section 4.01 without the consent of each Lender (such consent being in lieu of
the consent of the Required Lenders required pursuant to the first sentence of
this Section 9.08(b)); or
(v)    amend, modify, supplement or waive, or permit or consent to the
amendment, modification, supplement or waiver of, this Agreement, the Subsidiary
Guaranty, any Security Document or any provision hereof or thereof so as to
alter the ratable treatment of Obligations arising hereunder or thereunder (it
being understood that additional extensions of credit hereunder may share
ratably in the payment of Obligations and the Collateral in accordance with the
terms of this Agreement (including pursuant to Section 2.14 and Section 7.02
hereof)) or Obligations arising under Specified Cash Management Agreements, the
provisions of Section 8.09(a) (as they relate to Obligations under Specified
Cash Management Agreements) or the definitions of “Cash Management Agreement,”
“Obligations,” “Secured Parties” or “Specified Cash Management Agreement,” in
each case in a manner adverse to any counterparty of a Loan Party under any
Specified Cash Management Agreement with Obligations thereunder then
outstanding, without the prior written consent of such counterparty;


158

--------------------------------------------------------------------------------





provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, the Lead Arranger or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
such Agent, such Lead Arranger or the Issuing Bank, as applicable. Subject to
the provisions of Article VIII and any independent consent rights the
Administrative Agent may have pursuant to the last proviso of this clause (b),
the Administrative Agent (solely in such capacity) shall enter into such
waivers, amendments and modifications to the Loan Documents as directed by the
requisite Lenders.
(c)    Notwithstanding anything to the contrary in this Section 9.08, the
parties to the Fee Letter may (i) enter into written amendments, supplements or
modifications thereto for the purpose of adding any provisions thereto or
changing in any manner the rights thereunder of the parties thereto or
(ii) waive, on such terms and conditions as may be specified in the instrument
of waiver, (1) any of the requirements of the Fee Letter or (2) any Default or
Event of Default to the extent (and only to the extent) relating to the Fee
Letter, it being understood that the waiver of any Default or Event of Default
(or portion thereof) relating to any of the other Loan Documents may be
accomplished only as set forth in Section 9.08(b).
(d)    Subject to the provisions of Article VIII and any independent consent
rights the Administrative Agent may have pursuant to the last proviso of clause
(b) above, the Administrative Agent or the Collateral Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Company in any
case shall entitle any Company to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 9.08 shall be binding upon
each Secured Party at the time outstanding, each future Secured Party and, if
signed by a Company, on such Company.
(e)    Notwithstanding anything to the contrary contained in any Loan Document,
without the consent of any other Secured Party, the applicable Company(ies) and
the Administrative Agent and/or Collateral Agent may (in its or their respective
sole discretion, or shall, to the extent required by any Loan Document) enter
into (i) any amendments or agreements supplemental to this Agreement or any
other Loan Document pursuant to the last sentence of Section 8.02 or (ii) any
amendment or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable Legal Requirements.
(f)    No amendment, modification or waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by any Company or any
Subsidiary therefrom, shall be made other than by a solicitation of all Lenders,
each in their respective capacities as such, in a manner that treats all
consenting Lenders (or all consenting Lenders in the relevant affected tranche
whose consent is required by such event) in the same manner, and that requires
that any


159

--------------------------------------------------------------------------------





consent fee or other consideration payable to any Lender in its capacity as such
in connection therewith be payable ratably to all Lenders (or all Lenders in the
relevant affected tranche whose consent is required by such event) who consent
to the requested amendment, modification, waiver or consent.

Section 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any drawing under any Letter of Credit, together with all Fees,
charges and other amounts which are treated as interest on such Loan or
participation in such drawing under any Letter of Credit under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or participation in accordance with applicable law, the
rate of interest payable in respect of such Loan or participation hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

Section 9.10.    Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof and any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement, the Fee Letter or in the
other Loan Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of the Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Lead Arranger and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

Section 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY
SPECIFIED CASH MANAGEMENT AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND SPECIFIED CASH MANAGEMENT AGREEMENTS TO WHICH IT IS A PARTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.


160

--------------------------------------------------------------------------------






Section 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
be deemed an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement or of a Lender Addendum
by facsimile transmission, “pdf” or similar electronic copy shall be as
effective as delivery of a manually signed counterpart of this Agreement. Any
party hereto may request an original counterpart of any party delivering such
electronic counterpart. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

Section 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15.    Consent to Jurisdiction.
(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, Borough
of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, the other Loan
Documents or the Specified Cash Management Agreements, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court; provided that, at the option of
the Agents, any of the Agents may commence a suit or action against the Borrower
in another New York State court or another Federal court of the United States of
America sitting in the State of New York to foreclose the Lien of the Mortgages
and the Assignment of Leases and Rents and enforce the Obligations in connection
therewith. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement, however, shall affect any right that any Agent, the
Lead Arranger or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement, the other Loan Documents or the Specified Cash
Management Agreements against the Borrower or its properties in the courts of
any jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, the other


161

--------------------------------------------------------------------------------





Loan Documents or Specified Cash Management Agreements or for recognition or
enforcement of any judgment in any New York State or Federal court of the United
States of America sitting in New York City, Borough of Manhattan or other New
York jurisdiction as set forth in clause (a) above. Each of the parties hereto
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
(d)    With respect to any action by the Administrative Agent or the Collateral
Agent to enforce the rights and remedies of the Administrative Agent or the
Collateral Agent, as applicable, under this Agreement, and the other Loan
Documents, each Lender hereby consents to the jurisdiction of the court in which
such action is maintained, and agrees to deliver its Notes to the Administrative
Agent (who may deliver such Notes to the Collateral Agent) to the extent
necessary to enforce the rights and remedies of the Administrative Agent or the
Collateral Agent for the benefit of the Lenders under the Mortgages in
accordance with the provisions of this Agreement.

Section 9.16.    Confidentiality. Each of the Agents, the Lead Arranger, the
Issuing Bank and the Lenders agree to maintain the confidentiality of the
Information, except that Information may be disclosed (a) (i) to the Lead
Arranger, any Agent and any Lender and (ii) to its and its Affiliates’ officers,
directors, employees, trustees, shareholders, partners, equity holders, managers
and agents, including accountants, legal counsel, other advisors and any
numbering, administration or settlement service providers (it being understood
that the Persons described in this clause (ii) to whom such disclosure is made
will be informed of the confidential nature of such Information and required to
keep such Information confidential), (b) to the extent requested by any
regulatory authority, quasi-regulatory authority (such as the National
Association of Insurance Commissioners) or other Governmental Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) in connection with the exercise of any remedies
hereunder or under the other Loan Documents or any suit, action or proceeding
relating to the enforcement of its rights hereunder or thereunder, (e) subject
to an agreement containing provisions substantially the same as those of this
Section 9.16, to (i) any actual or prospective assignee of, successor to or
participant in any of its rights or obligations under this Agreement or the
other Loan Documents, (ii) any pledgee referred to in Section 9.04(e) or
(iii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties or any of their respective
obligations, (f) with the consent of the Borrower, (g) to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Loan Parties received by it from any of the Lead
Arranger, the Agents or the Lenders, (h) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.16, (i)
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facility, or (j)
service providers to the Administrative Agent in connection with the
administration, settlement and management of this Agreement and the Loan
Documents, or (k) to the extent independently developed by an Agent, the Lead
Arranger, any Lender or any of their


162

--------------------------------------------------------------------------------





respective Affiliates. For the purposes of this Section, “Information” shall
mean all information received from or on behalf of the Borrower and related to a
Company or its business, other than any such information that was available to
the Agents, the Lead Arranger or any Lender on a nonconfidential basis prior to
its disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

Section 9.17.    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    none of the Lead Arranger, the Agents or the Lenders has any fiduciary
relationship with or duty to the Borrower or any other Company arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Lead Arranger, the Agents and the Lenders, on one hand,
and the Borrower and the other Companies, on the other hand, in connection
herewith or therewith, is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Lead Arranger, the Agents and the Lenders or among the Borrower, the
other Companies and the Lenders. The amounts payable at any time hereunder to
each Lender shall be a separate and independent debt, and each Lender shall be
entitled to protect and enforce its rights arising out hereof and it shall not
be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

Section 9.18.    Accounting Changes. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the parties hereto agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s and the
other Companies’ financial condition (including the requirements and
restrictions associated with the provisions of this Agreement applicable
thereto) shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required or permitted by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC or changes in the
application or interpretation of such accounting principles required by the
applicable Company’s independent auditor (as set forth in an announcement or
other interpretation published by such auditors).

Section 9.19.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be


163

--------------------------------------------------------------------------------





deemed to excuse compliance with any other covenant. Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

Section 9.20.    No Third Party Rights. Nothing expressed in or to be implied
from this Agreement is intended to give, or shall be construed to give, any
Person, other than the parties hereto, the Secured Parties, to the extent
provided in Section 9.05, each other Indemnitee and to the extent provided in
Section 8.03(b) and Section 9.05, each other Related Party and, in each case,
their permitted successors and assigns hereunder, any benefit or legal or
equitable right, remedy or claim under or by virtue of this Agreement or under
or by virtue of any provision herein.

Section 9.21.    Delivery of Lender Addenda. Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

Section 9.22.    Patriot Act.
(a)    Each Lender and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the name, address and tax identification number of the Borrower and the other
Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the other Loan
Parties in accordance with the Patriot Act. The Borrower hereby agrees to share,
and to cause the other Loan Parties to share, all such information with the
Lenders and the Administrative Agent.
(b)    In order for the Administrative Agent to comply with the Patriot Act,
prior to any Lender or Participant that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

Section 9.23.    Reversal of Payments. To the extent any Company makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

Section 9.24.    Intentionally Omitted.

Section 9.25.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any


164

--------------------------------------------------------------------------------





Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or Letter of Credit shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letters of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Agents and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Section 2.10, Section 9.05 and the Fee Letter) allowed or allowable in such
judicial proceeding; and/or
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.10, Section 9.05 and the Fee Letter.

Section 9.26.    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Lenders and other
Secured Parties, shall have the right to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (x) at any sale
thereof conducted under the provisions of Title 11 of the United States Code
entitled “Bankruptcy”, including under Sections 363, 1123 or 1129 thereof, or
any similar laws in any other jurisdictions to which a Loan Party is subject,
(y) at any sale thereof conducted by (or with the consent or at the direction
of) the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, or (z) at any other sale or foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid, (A) the Administrative Agent shall


165

--------------------------------------------------------------------------------





be authorized to form one or more acquisition vehicles to make a bid, (B) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (b)(i)
through (b)(xi) of Section 9.08 of this Agreement), (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Capital Stock
and/or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action (and the
limitations and requirements set forth in Section 9.04(c) shall not apply to
such assignments), and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Capital Stock and/or debt instruments
issued by any acquisition vehicle on account of the Obligations that had been
assigned to the acquisition vehicle shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

Section 9.27.    Intentionally Omitted.

Section 9.28.    Gaming Authorities. Notwithstanding anything to the contrary
set forth in this Agreement or any other Loan Document, the Agents and the
Lenders acknowledge that certain of their respective rights, remedies and powers
under this Agreement and the other Loan Documents (including the exercise of
remedial rights upon Collateral and voting of equity interests in (or otherwise
taking control of) Persons licensed by the Gaming Authorities), may be exercised
only to the extent that (i) the exercise thereof does not violate any applicable
laws, rules and regulations of the Gaming Authorities, including the Gaming
Laws, and (ii) all necessary approvals, licenses, permits, authorizations and
consents from the Gaming Authorities required in connection therewith are
obtained. Notwithstanding any other provision of this Agreement, the Borrower
expressly authorizes the Lead Arranger, the Agents and the Lenders to cooperate
with the Gaming Authorities in connection with the administration of their
regulatory jurisdiction over the Companies, including the provision of such
documents or other information as may be requested by any such Gaming
Authorities relating to the Lead Arranger, the Agents, the Lenders, the
Companies, or the Loan Documents. The parties acknowledge that the provisions of
this Section 9.28 shall not be for the benefit of any Company or any other
Person.


166

--------------------------------------------------------------------------------






Section 9.29.    Time is of the Essence. Time is of the essence as to each term
or provision of this Agreement and each of the other Loan Documents

Section 9.30.    Clarification. Notwithstanding anything to the contrary, the
parties hereto understand and agree that Fifth Third Bank is acting in various
capacities under this Agreement and the other Loan Documents and therefore shall
be permitted to fulfill its roles and manage its various duties under this
Agreement and the other Loan Documents in such manner as Fifth Third Bank sees
fit and, for the avoidance of doubt, in lieu of sending notices to itself when
acting in different capacities Fifth Third Bank may keep internal records
regarding all such communications, notices and actions related to this Agreement
and the other Loan Documents in accordance with its past practice.

Section 9.31.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.32.    Intercreditor Agreement. Without limiting the generality of
Article VIII, each Lender acknowledges and agrees that (a) such Lender has
received and reviewed a copy of the form of Intercreditor Agreement and copies
of any exhibits and schedules thereto, (b) the Administrative Agent and the
Collateral Agent are authorized to execute, deliver and perform their
obligations under the Intercreditor Agreement on behalf of such Lender, (c) such
Lender is and shall be bound (as a Lender) in all respects by the terms and
conditions of the Intercreditor Agreement as if a direct signatory party
thereto, and (d) in the event of any conflict between the terms of the
Intercreditor Agreement and any other Loan Document, the terms of the
Intercreditor Agreement shall govern and control.


167

--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






168

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


MONTREIGN OPERATING COMPANY, LLC,
a New York limited liability company
By: /s/ Joseph A. D’Amato
Name: Joseph A. D’Amato
Title: President














|

--------------------------------------------------------------------------------






FIFTH THIRD BANK,
as Administrative Agent
By: /s/ Knight D. Kieffer
Name: Knight D. Kieffer
Title: Vice President





